 

Exhibit 10.1

 

Execution Version

 



 

  

Credit Agreement

 

Dated as of April 26, 2018

 

among

 

American Finance Operating Partnership, L.P.,

As Borrower

 

The Guarantors from Time to Time Party Hereto,

 

The Lenders from Time to Time Party Hereto,


 

Citizens Bank, N.A. and SunTrust Robinson Humphrey, Inc.,

as Syndication Agents

 

and

 

Bmo Harris Bank N.A.,

as Administrative Agent  

 

 



 

Bmo Capital Markets Corp., Citizens Bank, N.A.

And Suntrust Robinson Humphrey, Inc.,

as Joint Lead Arrangers And Joint Book Runners

 

 

 

 

Table of Contents

 

Section Heading Page       SECTION 1.       The Credit Facility 1

 

Section 1.1. Commitments 1 Section 1.2. Swing Loans 1 Section 1.3. Letters of
Credit 3 Section 1.4. Applicable Interest Rates 7 Section 1.5. Minimum Borrowing
Amounts; Maximum Eurodollar Loans 9 Section 1.6. Manner of Borrowing Loans and
Designating Applicable Interest Rates 10 Section 1.7. Maturity of Loans 11
Section 1.8. Prepayments 11 Section 1.9. Default Rate 12 Section 1.10. Evidence
of Indebtedness 13 Section 1.11.   Funding Indemnity 14 Section 1.12.  
Commitment Terminations 14 Section 1.13. Substitution of Lenders 15 Section
1.14.   Defaulting Lenders 15 Section 1.15. Increase in Commitments 18 Section
1.16. Extension of Stated Maturity Date 19       SECTION 2.       Fees 19      
Section 2.1. Fees 19       SECTION 3.       Place and Application of Payments 20
      Section 3.1. Place and Application of Payments 20 Section 3.2. Payments
Set Aside 21 Section 3.3. Account Debit 22       SECTION 4.       Guaranties 22
      Section 4.1. Guaranties 22 Section 4.2. Further Assurances 22 Section 4.3.
Depository Bank 22       SECTION 5.       Definitions; Interpretation 22      
Section 5.1. Definitions 22 Section 5.2. Interpretation 52 Section 5.3. Change
in Accounting Principles 51 Section 5.4. Non-Wholly Owned Subsidiary
Computations 52       SECTION 6.       Representations and Warranties 52      
Section 6.1. Organization and Qualification 52 Section 6.2. Subsidiaries 53
Section 6.3. Authority and Validity of Obligations 53 Section 6.4. Use of
Proceeds; Margin Stock 54

 

 i 

 

  

Section 6.5. Financial Reports 54 Section 6.6. No Material Adverse Change 54
Section 6.7. Full Disclosure 55 Section 6.8. Trademarks, Franchises, and
Licenses 55 Section 6.9. Governmental Authority and Licensing 55 Section 6.10.  
Good Title 55 Section 6.11. Litigation and Other Controversies 55 Section 6.12.
  Taxes 55 Section 6.13.   Approvals 56 Section 6.14.   Affiliate Transactions
56 Section 6.15.   Investment Company 56 Section 6.16.   ERISA 56 Section 6.17.
Compliance with Laws 56 Section 6.18.   OFAC 57 Section 6.19.   Other Agreements
57 Section 6.20.   Solvency 58 Section 6.21.   No Default 58 Section 6.22. No
Broker Fees 58 Section 6.23. Condition of Property; Casualties; Condemnation 58
Section 6.24. Legal Requirements and Zoning 58 Section 6.25.   REIT Status 59  
    SECTION 7.       Conditions Precedent 59       Section 7.1. All Credit
Events 59 Section 7.2. Initial Credit Event 59 Section 7.3. Eligible Property
Additions and Deletions of Unencumbered Pool Properties 62 Section 7.4.
Incentive Listing Note 64       SECTION 8.       Covenants 64       Section 8.1.
Maintenance of Existence 64 Section 8.2. Maintenance of Properties 64 Section
8.3. Taxes and Assessments 65 Section 8.4. Insurance 65 Section 8.5. Financial
Reports 65 Section 8.6. Inspection 68 Section 8.7. Liens 68 Section 8.8.
Investments, Acquisitions, Loans and Advances 68 Section 8.9. Mergers,
Consolidations and Sales 70 Section 8.10. Maintenance of Subsidiaries 71 Section
8.11.   ERISA 72 Section 8.12. Compliance with Laws 72 Section 8.13. Compliance
with OFAC Sanctions Programs and Anti-Corruption Laws 73 Section 8.14.
Burdensome Contracts With Affiliates 74 Section 8.15. No Changes in Fiscal Year
74 Section 8.16. Formation of Subsidiaries 74

 

 ii 

 

 

Section 8.17. Change in the Nature of Business 75 Section 8.18. Use of Proceeds
75 Section 8.19.   No Restrictions 75 Section 8.20.   Financial Covenants 75
Section 8.21.   [Reserved] 75 Section 8.22. Electronic Delivery of Certain
Information 76 Section 8.23.   REIT Status 76 Section 8.24.   Restricted
Payments 76 Section 8.25.   Management Agreement 80       SECTION
9.       Events of Default and Remedies 80       Section 9.1. Events of Default
80 Section 9.2. Non-Bankruptcy Defaults 83 Section 9.3. Bankruptcy Defaults 83
Section 9.4. Collateral for Undrawn Letters of Credit 84       SECTION
10.     Change in Circumstances 85       Section 10.1. Change of Law 85 Section
10.2. Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR 85 Section 10.3. Increased Cost and Reduced Return 86 Section 10.4.  
Lending Offices 87 Section 10.5. Discretion of Lender as to Manner of Funding 88
      SECTION 11.     The Administrative Agent 88       Section 11.1.
Appointment and Authorization of Administrative Agent 88 Section 11.2.
Administrative Agent and its Affiliates 88 Section 11.3. Action by
Administrative Agent 88 Section 11.4. Consultation with Experts 89 Section 11.5.
Liability of Administrative Agent; Credit Decision 89 Section 11.6.   Indemnity
90 Section 11.7. Resignation and Removal of Administrative Agent and Successor
Administrative Agent 90 Section 11.8. L/C Issuer and Swing Line Lender 91
Section 11.9. Hedging Liability and Bank Product Obligations 92 Section 11.10.
Designation of Additional Agents 92 Section 11.11. Authorization to Enter into
Subordination Agreement 92       SECTION 12.     Miscellaneous 92       Section
12.1.   Taxes 92 Section 12.2.   [Reserved] 96 Section 12.3. No Waiver,
Cumulative Remedies 96 Section 12.4.   Non-Business Days 96 Section 12.5.
Survival of Representations 97 Section 12.6. Survival of Indemnities 97 Section
12.7. Sharing of Set-Off 97 Section 12.8.   Notices 97

 

 iii 

 

 

Section 12.9. Counterparts; Integration; Effectiveness 99 Section 12.10.
Successors and Assigns 100 Section 12.11. Participants 100 Section 12.12.
Assignments 100 Section 12.13. Amendments 104 Section 12.14. Headings 105
Section 12.15. Costs and Expenses; Indemnification 105 Section 12.16. Set-off
107 Section 12.17. Entire Agreement 107 Section 12.18. Waiver of Jury Trial 108
Section 12.19. Severability of Provisions 108 Section 12.20. Excess Interest 108
Section 12.21. Construction 109 Section 12.22. Lender’s and L/C Issuer’s
Obligations Several 109 Section 12.23. Governing Law; Jurisdiction; Consent to
Service of Process 109 Section 12.24. USA Patriot Act 110 Section 12.25.
Confidentiality 110 Section 12.26. No Advisory or Fiduciary Responsibility 111
Section  12.27.   Acknowledgement  and  Consent  to  Bail-In  of  EEA  Financial
Institutions 111       SECTION 13.     The Guarantees 112       Section 13.1.  
The Guarantees 112 Section 13.2.   Guarantee Unconditional 113 Section 13.3.
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances 114
Section 13.4.   Subrogation 114 Section 13.5.   Waivers 114 Section 13.6. Limit
on Recovery 114 Section 13.7. Stay of Acceleration 114 Section 13.8. Benefit to
Guarantors 115 Section 13.9.   Guarantor Covenants 115 Section 13.10.
Subordination 115 Section 13.11. Keepwell 115       Signature Page   116

 

 iv 

 

 

Exhibit A — Notice of Payment Request Exhibit B — Notice of Borrowing Exhibit C
— Notice of Continuation/Conversion Exhibit D-1 — Revolving Note Exhibit D-2 —
Swing Note Exhibit E — Compliance Certificate Exhibit F — Assignment and
Acceptance Exhibit G — Additional Guarantor Supplement Exhibit H — Commitment
Amount Increase Request Exhibit I — Available Amount Certificate Exhibit J-1 —
Form of U.S. Tax Compliance Certificate Exhibit J-2 — Form of U.S. Tax
Compliance Certificate Exhibit J-3 — Form of U.S. Tax Compliance Certificate
Exhibit J-4 — Form of U.S. Tax Compliance Certificate       Schedule 1 —
Commitments Schedule 1.1 — Initial Unencumbered Pool Properties Schedule 1.2 —
Existing Letters of Credit Schedule 1.3 — Permitted Liens Schedule 6.2 —
Subsidiaries Schedule 6.11 — Litigation Schedule 8.8 — Investments

 

 v 

 

  

Credit Agreement

 

This Credit Agreement (this “Agreement”) is entered into as of April 26, 2018,
by and among AMERICAN FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), the Guarantors from time to time party to this
Agreement, the several financial institutions from time to time party to this
Agreement, as Lenders, CITIZENS BANK, N.A. AND SUNTRUST ROBINSON HUMPHREY, INC.,
as Syndication Agents, and BMO HARRIS BANK N.A., as Administrative Agent as
provided herein. All capitalized terms used herein without definition shall have
the same meanings herein as such terms are defined in Section 5.1 hereof.

 

Preliminary Statement

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and subject to the conditions set forth in this
Agreement.

 

NOW, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. The Credit Facility.

 

Section 1.1. Commitments. Subject to the terms and conditions hereof, each
Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a “Revolving Loan” and collectively for all the Lenders the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Termination Date.
The sum of the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations at any time outstanding shall not exceed the lesser of (i) the
Commitments of all Lenders in effect at such time and (ii) the Available Amount
as then determined and computed. Each Borrowing of Revolving Loans shall be made
ratably by the Lenders in proportion to their respective Percentages. As
provided in Section 1.6(a) hereof, the Borrower may elect that each Borrowing of
Revolving Loans be either Base Rate Loans or Eurodollar Loans. Revolving Loans
may be repaid and the principal amount thereof reborrowed before the Termination
Date, subject to the terms and conditions hereof.

 

Section 1.2. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swing Line Lender may make loans in
U.S. Dollars to the Borrower under the Swing Line (individually a “Swing Loan”
and collectively the “Swing Loans”) which shall not in the aggregate at any time
outstanding exceed the Swing Line Sublimit. Swing Loans may be availed of from
time to time and borrowings thereunder may be repaid and used again during the
period ending on the Termination Date. Each Swing Loan shall be in a minimum
amount of $250,000 or such greater amount which is an integral multiple of

$100,000.

 

(b)          Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to (i)
the sum of the Base Rate plus the Applicable Margin for Base Rate Loans under
the Revolving Credit as from time to time in effect (computed on the basis of a
year of 360 days for the actual number of days elapsed) or (ii) the Swing Line
Lender’s Quoted Rate (computed on the basis of a year of 360 days for the actual
number of days elapsed). Interest on each Swing Loan shall be due and payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

 

 

 

 

(c)          Requests for Swing Loans. The Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
1:00 p.m. (Chicago time) on the date upon which the Borrower requests that any
Swing Loan be made, of the amount and date of such Swing Loan, and, if
applicable, the Interest Period requested therefor. The Administrative Agent
shall promptly advise the Swing Line Lender of any such notice received from the
Borrower. Thereafter, the Swing Line Lender shall notify the Administrative
Agent (who shall thereafter promptly notify the Borrower) whether or not it has
elected to make such Swing Loan. If the Swing Line Lender agrees to make such
Swing Loan, it may in its discretion quote an interest rate to the Borrower at
which the Swing Line Lender would be willing to make such Swing Loan available
to the Borrower for the Interest Period so requested (the rate so quoted for a
given Interest Period being herein referred to as “Swing Line Lender’s Quoted
Rate”). The Borrower acknowledges and agrees that the interest rate quote is
given for immediate and irrevocable acceptance. If the Borrower does not so
immediately accept the Swing Line Lender’s Quoted Rate for the full amount
requested by the Borrower for such Swing Loan, the Swing Line Lender’s Quoted
Rate shall be deemed immediately withdrawn and such Swing Loan shall bear
interest at the rate per annum determined by adding the Applicable Margin for
Base Rate Loans under the Revolving Credit to the Base Rate as from time to time
in effect. Subject to the terms and conditions hereof, the proceeds of each
Swing Loan extended to the Borrower shall be deposited or otherwise wire
transferred to an account of the Borrower maintained with the Administrative
Agent or its Affiliate or as the Borrower, the Administrative Agent, and the
Swing Line Lender may otherwise agree. Anything contained in the foregoing to
the contrary notwithstanding, the undertaking of the Swing Line Lender to make
Swing Loans shall be subject to all of the terms and conditions of this
Agreement (provided that the Swing Line Lender shall be entitled to assume that
the conditions precedent to an advance of any Swing Loan have been satisfied
unless notified to the contrary by the Administrative Agent or the Required
Lenders).

 

(d)          Refunding Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time (and shall no later than the tenth Business Day
after each Swing Loan is advanced if such Loan has not been sooner repaid), on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to act on its behalf for such purpose) and with notice to the Borrower
and the Administrative Agent, request each Lender to make a Revolving Loan in
the form of a Base Rate Loan in an amount equal to such Lender’s Percentage of
the amount of the Swing Loans outstanding on the date such notice is given
(which Loans shall thereafter bear interest as provided for in Section 1.4(a)
hereof). Unless an Event of Default described in Section 9.1(j) or 9.1(k) exists
with respect to the Borrower, regardless of the existence of any other Event of
Default, each Lender shall make the proceeds of its requested Revolving Loan
available to the Administrative Agent for the account of the Swing Line Lender,
in immediately available funds, at the Administrative Agent’s office in Chicago,
Illinois (or such other location designated by the Administrative Agent), before
12:00 Noon (Chicago time) on the Business Day following the day such notice is
given. The Administrative Agent shall promptly remit the proceeds of such
Borrowing to the Swing Line Lender to repay the outstanding Swing Loans.

 

 - 2 - 

 



 

(e)          Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to Section
1.2(d) above (because an Event of Default described in Section 9.1(j) or 9.1(k)
exists with respect to the Borrower or otherwise), such Lender will, by the time
and in the manner such Revolving Loan was to have been funded to the Swing Line
Lender, purchase from the Swing Line Lender an undivided participating interest
in the outstanding Swing Loans in an amount equal to its Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans. From and after the date of any such purchase, such Swing
Loans shall thereafter bear interest as provided for in Section 1.2(b)(i) above.
Each Lender that so purchases a participation in a Swing Loan shall thereafter
be entitled to receive its Percentage of each payment of principal received on
the Swing Loan and of interest received thereon accruing from the date such
Lender funded to the Swing Line Lender its participation in such Loan. The
several obligations of the Lenders under this Section shall be absolute,
irrevocable, and unconditional under any and all circumstances whatsoever and
shall not be subject to any set off, counterclaim or defense to payment which
any Lender may have or have had against the Borrower, any other Lender, or any
other Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Commitments of any Lender, and each payment made
by a Lender under this Section shall be made without any offset, abatement,
withholding, or reduction whatsoever.

 

Section 1.3. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) for the
account of the Borrower or any one or more of its Subsidiaries in an aggregate
undrawn face amount up to the L/C Sublimit. Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Percentage of the amount of each drawing thereunder
and, accordingly, each Letter of Credit shall constitute usage of the Commitment
of each Lender pro rata in an amount equal to its Percentage of the L/C
Obligations then outstanding. The Existing Letters of Credit shall be considered
“Letters of Credit” for all purposes hereunder and under the Loan Documents, to
the same extent, and with the same force and effect as if the Existing Letters
of Credit had been issued on the Closing Date under this Agreement at the
request of the Borrower.

 

 - 3 - 

 

 

(b)          Applications. At any time before the Termination Date, the L/C
Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form reasonably satisfactory to the L/C Issuer,
with expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance) or thirty (30) days prior to the Termination Date (subject to the
sentence below in respect of Letters of Credit with expiration dates that are
automatically extended), in an aggregate face amount up to the L/C Sublimit,
upon the receipt of an application duly executed by the Borrower for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”); provided,
however, that the L/C Issuer may issue Letters of Credit with expiration dates
later than the date that is thirty (30) days prior to the Termination Date if
the Borrower and the L/C Issuer enter into arrangements for the Cash
Collateralization or backstop of such Letters of Credit in a manner satisfactory
to the L/C Issuer. Notwithstanding anything contained in any Application to the
contrary: (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.1 hereof, (ii) except as otherwise provided in
Section 1.8(b) or Section 1.14 hereof, unless an Event of Default is then
continuing, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, unless
a Loan shall be made on such date in the amount of the Reimbursement Obligations
and the proceeds thereof applied to pay such Reimbursement Obligations as
contemplated by the last sentence of Section 1.3(c) hereof, the Borrower’s
obligation to reimburse the L/C Issuer for the amount of such drawing shall bear
interest (which the Borrower hereby promises to pay) from and after the date
such drawing is paid at a rate per annum equal to the sum of the Applicable
Margin plus the Base Rate from time to time in effect (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed). If the L/C Issuer issues any Letter of Credit with an expiration date
that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
then the L/C Issuer will give such notice of non renewal before the time
necessary to prevent such automatic extension if before such required notice
date: (i) the expiration date of such Letter of Credit if so extended would be
after (x) the date that is thirty (30) days prior to the Termination Date or (y)
12 months after the current expiration date, (ii) the Commitments have been
terminated, or (iii) a Default or an Event of Default is then continuing and
either the Administrative Agent or the Required Lenders (with notice to the
Administrative Agent) have given the L/C Issuer instructions not to so permit
the extension of the expiration date of such Letter of Credit; provided,
however, that, with respect to the foregoing clauses (i) and (ii), the L/C
Issuer may extend the expiration date of such Letter of Credit to a date of not
more than one year beyond the Termination Date (any such Letter of Credit, an
“Extended Letter of Credit”) if the Borrower and the L/C Issuer enter into
arrangements for the Cash Collateralization or backstop of such Letter of Credit
in a manner satisfactory to the L/C Issuer no later than thirty (30) days prior
to the Termination Date (or such shorter period as agreed to by the L/C Issuer
and the Administrative Agent in their sole discretion); provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. If
the Borrower fails to provide Cash Collateral or backstop with respect to any
Extended Letter of Credit by the date thirty (30) days prior to the Termination
Date (or such shorter period as agreed to by the L/C Issuer and the
Administrative Agent in their sole discretion), such failure shall be treated as
a drawing under such Extended Letter of Credit (in an amount equal to the
maximum stated amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Lenders in accordance with subsection (c)
below, with the proceeds being utilized to provide Cash Collateral for such
Letter of Credit. The L/C Issuer agrees to issue amendments to the Letter(s) of
Credit increasing the amount, or extending the expiration date, thereof at the
request of the Borrower subject to the conditions of Section 7 hereof and the
other terms of this Section 1.3.

 

 - 4 - 

 

 

(c)          The Reimbursement Obligations. Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
L/C Issuer shall promptly notify the Borrower and the Administrative Agent
thereof. Subject to Section 1.3(b) hereof, the obligation of the Borrower to
reimburse the L/C Issuer for all drawings under a Letter of Credit (a
“Reimbursement Obligation”) shall be governed by the Application related to such
Letter of Credit, except that, in the event that any amount is drawn under a
Letter of Credit by the beneficiary thereof, reimbursement shall be made by no
later than 1:00 p.m. (Chicago time) on the date when each drawing is paid if the
Borrower has been informed of such drawing by the L/C Issuer on or before 11:00
a.m. (Chicago time) on the date when such drawing is paid or, if notice of such
drawing is given to the Borrower after 11:00 a.m. (Chicago time) on the date
when such drawing is paid, by no later than 1:00 p.m. (Chicago time) on the
following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds). If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.

 

(d)          Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 1.3,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder, except, in each case, to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Legal Requirements) suffered by the Borrower that are caused by the
L/C Issuer’s gross negligence, bad faith or willful misconduct on the part of
the L/C Issuer (as determined by a court of competent jurisdiction by final and
nonappealable judgment). None of the Administrative Agent, the Lenders, or the
L/C Issuer shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
L/C Issuer; provided that the foregoing shall not be construed to excuse the L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable Legal Requirements)
suffered by the Borrower that are caused by the L/C Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence, bad faith or willful misconduct
on the part of the L/C Issuer (as determined by a court of competent
jurisdiction by final and nonappealable judgment), the L/C Issuer shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

 - 5 - 

 

 

(e)          The Participating Interests. Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required as set forth
in Section 1.3(c) above, or if the L/C Issuer is required at any time to return
to the Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A hereto from the L/C Issuer (with a copy to the Administrative
Agent) to such effect, if such certificate is received before 1:00 p.m. (Chicago
time), or not later than 1:00 p.m. (Chicago time) the following Business Day, if
such certificate is received after such time, pay to the Administrative Agent
for the account of the L/C Issuer an amount equal to such Participating Lender’s
Percentage of such unpaid or recaptured Reimbursement Obligation together with
interest on such amount accrued from the date the related payment was made by
the L/C Issuer to the date of such payment by such Participating Lender at a
rate per annum equal to: (i) from the date the related payment was made by the
L/C Issuer to the date two (2) Business Days after payment by such Participating
Lender is due hereunder, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day and (ii) from the date two (2)
Business Days after the date such payment is due from such Participating Lender
to the date such payment is made by such Participating Lender, the Base Rate in
effect for each such day. Each such Participating Lender shall thereafter be
entitled to receive its Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the L/C
Issuer retaining its Percentage thereof as a Lender hereunder. The several
obligations of the Participating Lenders to the L/C Issuer under this Section
1.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Commitment of any Lender, and each payment
by a Participating Lender under this Section 1.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

 - 6 - 

 

  

(f)          Indemnification. The Participating Lenders shall, to the extent of
their respective Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 1.3(f) and all other parts of this Section 1.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

 

(g)          Manner of Requesting a Letter of Credit. The Borrower shall provide
at least five (5) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by the Borrower and, in the case of an extension or
amendment or an increase in the amount of a Letter of Credit, a written request
therefor, in a form reasonably acceptable to the Administrative Agent and the
L/C Issuer, in each case, together with the fees called for by this Agreement.
The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice (and the L/C Issuer shall be
entitled to assume that the conditions precedent to any such issuance,
extension, amendment or increase have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders) and the L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.

 

(h)          Replacement of the L/C Issuer. The L/C Issuer may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of a L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

Section 1.4. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 365 or 366 days, as the case may be, and the actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, or created
by conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

 

 - 7 - 

 

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced or otherwise established by the Administrative
Agent from time to time as its prime commercial rate, or its equivalent, for
U.S. Dollar loans to borrowers located in the United States as in effect on such
day, with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to the
Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%. As
used herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred thousandth of a percentage point) for deposits in
U.S. Dollars for a one month interest period commencing on such day, as reported
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) as of 11:00 a.m. (London, England time) on such day
(or, if such day is not a Business Day, on the immediately preceding Business
Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage, provided
that in no event shall the “LIBOR Quoted Rate” be less than 0.00%.

 

(b)          Eurodollar Loans. Each Eurodollar Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 



  Adjusted LIBOR = LIBOR         1 - Eurodollar Reserve Percentage  

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

 - 8 - 

 

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits in U.S. Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time) two (2)
Business Days before the beginning of such Interest Period by three (3) or more
major banks in the interbank eurodollar market selected by the Administrative
Agent for delivery on the first day of and for a period equal to such Interest
Period and in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made as part of such Borrowing, subject to
Section 10.2 in the event that the Administrative Agent shall conclude that it
shall not be possible to determine such interpolated rate (which conclusion
shall be conclusive and binding absent manifest error); provided that in no
event shall “LIBOR” be less than 0.00%.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.

 

(c)          Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its good faith determination thereof shall be conclusive and
binding except in the case of manifest error.

 

Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans shall be in an amount not less than $100,000. Each Borrowing
of Eurodollar Loans advanced, continued or converted to a Eurodollar Loan shall
be in an amount equal to $500,000 or such greater amount which is an integral
multiple of $100,000. Without the Administrative Agent’s consent, there shall
not be more than five (5) Borrowings of Eurodollar Loans outstanding hereunder.
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent, and such Lender.

 

 - 9 - 

 

 

Section 1.6.          Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Administrative Agent. The Borrower shall give
notice to the Administrative Agent by no later than 2:00 p.m. (Chicago time):
(i) at least three (3) Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and (ii) one
Business Day before the date the Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice of a new
Borrowing. Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing set forth in Section 1.5 hereof, a portion thereof, as
follows: (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower. The
Borrower shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by telephone, telecopy, or
other telecommunication device acceptable to the Administrative Agent (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 2:00 p.m. (Chicago
time) at least three (3) Business Days before the date of the requested
continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. No Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default or Event of Default
is then continuing. The Borrower agrees that the Administrative Agent may rely
on any such telephonic, telecopy or other telecommunication notice given by any
person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

 

(b)          Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

 

(c)          Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by Section
1.6(a) and such Borrowing is not prepaid in accordance with Section 1.8(a), such
Borrowing shall automatically be continued as a Borrowing of Eurodollar Loans
with an Interest Period of one (1) month. In the event the Borrower fails to
give notice pursuant to Section 1.6(a) above of a Borrowing equal to the amount
of a Reimbursement Obligation and has not notified the Administrative Agent by
2:00 p.m. (Chicago time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit (or, at the option of
the Swing Line Lender, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

 

 - 10 - 

 

 

(d)          Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on
the date of any requested advance of a new Borrowing, subject to Section 7
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate). The Administrative Agent shall make the
proceeds of each new Borrowing available to the Borrower on the date of such
Borrowing as instructed by the Borrower.

 

(e)          Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day. If such amount
is not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 1.11 hereof so that the Borrower will have no liability under such
Section with respect to such payment. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

Section 1.7. Maturity of Loans. Each Loan, including both the outstanding
principal balance thereof and any accrued but unpaid interest thereon, shall
mature and be due and payable by the Borrower on the Termination Date.

 

Section 1.8. Prepayments. (a) Optional. The Borrower may prepay in whole or in
part (but, if in part, only in an amount not less than $50,000 and, in each
case, in an amount such that the minimum amount required for a Borrowing
pursuant to Section 1.2 and 1.5 hereof remains outstanding) any Borrowing (i) in
the case of a Borrowing of Eurodollar Loans, at any time upon three (3) Business
Days prior written notice by the Borrower to the Administrative Agent or (ii) in
the case of a Borrowing of Base Rate Loans, upon written notice delivered by the
Borrower to the Administrative Agent no later than 12:00 noon (Chicago time) on
the date of prepayment (or, in any case, such shorter period of time then agreed
to by the Administrative Agent), such prepayment to be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans or
Swing Loans, accrued interest thereon to the date fixed for prepayment plus any
amounts due the Lenders under Section 1.11 hereof.

 

 - 11 - 

 

 

(b)          Mandatory. (i) If at any time the sum of the unpaid principal
balance of the Revolving Loans, Swing Loans and the L/C Obligations then
outstanding shall be in excess of the Available Amount as determined and
computed in the most recent Available Amount Certificate delivered in accordance
with Section 8.5(d) or Section 8.5(n) hereof, the Borrower shall, within three
(3) Business Days and without notice or demand, pay the amount of the excess to
the Administrative Agent for the account of the Lenders as a mandatory
prepayment on such Obligations, with each such prepayment first to be applied to
the Loans until paid in full with any remaining balance to be held by the
Administrative Agent in the Collateral Account as security for the L/C
Obligations owing with respect to the Letters of Credit.

 

(ii) Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 1.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans or Swing Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 1.11 hereof. Each prefunding of L/C Obligations shall
be made in accordance with Section 9.4 hereof.

 

(c)          Borrowings. Any amount of Loans paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

 

Section 1.9. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default is continuing (subject to the proviso below)
or after acceleration of the Obligations as a result of an Event of Default, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all outstanding Loans
and Reimbursement Obligations, letter of credit fees and other amounts of
outstanding Obligations at a rate per annum equal to:

 

(a)          for any Base Rate Loan or any Swing Loan bearing interest based on
the Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect;

 

(b)          for any Eurodollar Loan or any Swing Loan bearing interest at the
Swing Line Lender’s Quoted Rate, the sum of 2.0% plus, in the case of any
Eurodollar Loan, the Applicable Margin applicable thereto plus, in the case of
any Eurodollar Loan, the Adjusted LIBOR applicable at the time of such Event of
Default, or, in the case of any Swing Loan bearing interest at the Swing Line
Lender’s Quoted Rate, the Swing Line Lender’s Quoted Rate applicable to such
Swing Loan, in each case, until the end of the Interest Period applicable
thereto and, thereafter, at a rate per annum equal to the sum of 2.0% plus the
Applicable Margin for Base Rate Loans plus the Base Rate from time to time in
effect;

 

 - 12 - 

 

 

(c)          for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 1.3(b) with respect to such Reimbursement Obligation;

 

(d)          for any Letter of Credit, the sum of 2.0% plus the L/C
Participation Fee (for the avoidance of doubt, this shall not affect the
Borrower’s obligation to pay a letter of credit fee due under Section 2.1 with
respect to such Letter of Credit); and

 

(e)          for any other amount owing hereunder not covered by clauses (a)
through (d)          above, the sum of 2.0% plus the Applicable Margin plus the
Base Rate from time to time in effect;

 

provided, however, that in the absence of an acceleration of the Obligations as
a result of an Event of Default, any adjustments pursuant to this Section 1.9
shall be made at the election of the Administrative Agent, acting at the request
or with the consent of the Required Lenders, with written notice to the
Borrower. Interest accruing pursuant to this Section 1.9 shall be paid on the
demand of the Administrative Agent at the request or with the consent of the
Required Lenders.

 

Section 1.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)          [Reserved].

 

(c)          The entries maintained in the Register pursuant to Section 12.12(b)
shall be prima facie evidence of the existence and amounts of the Obligations
therein recorded; provided, however, that the failure of the Administrative
Agent or any Lender to maintain such accounts pursuant to paragraphs (a) above
or Section 12.12(b) or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)          Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D-1 (each a “Revolving Note” and
collectively, the “Revolving Notes”) or D 2 (the “Swing Note”), as applicable
(the Revolving Notes and Swing Note being hereinafter referred to collectively
as the “Notes”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a Revolving Note or Swing Note payable to such Lender or its
registered assigns in the amount of its Commitment or Swing Line Sublimit, as
applicable. Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to Section
12.12) be represented by one or more Notes payable to the order of the payee
named therein or any assignee pursuant to Section 12.12, except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

 



 - 13 - 

 



 

Section 1.11. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense reasonably
incurred by reason of the liquidation or re employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or Swing
Loan bearing interest at the Swing Line Lender’s Quoted Rate or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:

 

(a)          any payment, prepayment or conversion of a Eurodollar Loan or such
Swing Loan on a date other than the last day of its Interest Period,

 

(b)          any failure (because of a failure to meet the conditions of Section
7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 1.6(a) hereof,

 

(c)          any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or such Swing Loan when due (whether by acceleration or
otherwise), or

 

(d)          any acceleration of the maturity of a Eurodollar Loan or such Swing
Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be deemed prima facie correct absent manifest
error.

 

Section 1.12. Commitment Terminations. (a) Optional Terminations. The Borrower
shall have the right at any time and from time to time, upon three (3) Business
Days prior written notice to the Administrative Agent (or such shorter period of
time agreed to by the Administrative Agent), to terminate the Commitments
without premium or penalty and in whole or in part, any partial termination to
be (i) in an amount not less than $5,000,000 and (ii) allocated ratably among
the Lenders in proportion to their respective Percentages, provided that the
Commitments may not be reduced to an amount less than the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations then
outstanding. Any termination of the Commitments below the L/C Sublimit or the
Swing Line Sublimit then in effect shall reduce the L/C Sublimit and the Swing
Line Sublimit, as applicable, by a like amount. The Administrative Agent shall
give prompt notice to each Lender of any such termination of the Commitments.

 

(b)          Reinstatement. Any termination of the Commitments pursuant to this
Section 1.12 may not be reinstated.

 

 - 14 - 

 

 

Section 1.13. Substitution of Lenders. In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 10.3 or 12.1 hereof, (b)
the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender, or (d) a Lender
fails to consent to an amendment or waiver requested under Section 12.13 hereof
requiring the consent of all Lenders or all affected Lenders at a time when the
Required Lenders have approved such amendment or waiver (any such Lender
referred to in clause (a), (b), (c), or (d) above being hereinafter referred to
as an “Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable Legal Requirements, require, at
the Borrower’s expense, any such Affected Lender to assign, at par, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and participation interests in Letters of
Credit and Swing Loans and other amounts at any time owing to it hereunder and
the other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other Governmental Authority,
(ii) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 1.11 hereof as if the Loans
owing to it were prepaid rather than assigned) other than such principal owing
to it hereunder, and (iii) the assignment is entered into in accordance with,
and subject to the consents required by, Section 12.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower). In connection with any such assignment, such Affected Lender shall
promptly execute all documents reasonably requested to effect such assignment,
including an appropriate Assignment and Acceptance, it being agreed and
understood that the relevant Affected Lender will be deemed to have agreed to
and entered into such assignment upon the payment of such amounts set forth in
the foregoing clauses (ii) and (iii), regardless of whether or not such Affected
Lender executes and/or delivers any Assignment and Acceptance, and each Lender,
by being party to this Agreement, in the event it is an Affected Lender, hereby
agrees to and accepts an assignment of its Loans and Commitments on the terms
and conditions set forth in this Section 1.13.

 

Section 1.14. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.13 hereof.

 

 - 15 - 

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 9.4; fourth, as the Borrower
may request (so long as no Default or Event of Default is then continuing), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 9.4; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default is then continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.1 hereof were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Loans are held by the Lenders pro rata in accordance with their
Percentages of the relevant Commitments without giving effect to Section
1.14(a)(iv) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
1.14(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
9.4 hereof.

 

(C)         With respect to any L/C Participation Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

 - 16 - 

 

  

(iv)         Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Percentages of the relevant Commitments (calculated without
regard to such Defaulting Lender’s Commitments) but only to the extent that (x)
the conditions set forth in Section 7.1 hereof are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Loans of any
Non-Defaulting Lender, together with the interests in L/C Obligations and Swing
Loans of such Non-Defaulting Lender, to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)          Cash Collateral; Repayment of Swing Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 9.4.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with their respective
Percentages of the relevant Commitments (without giving effect to Section
1.14(a)(iv) hereof), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)          New Swing Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no L/C Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

 - 17 - 

 

  

(d)          Purchase of Defaulting Lender’s Commitment. During any period that
a Lender is a Defaulting Lender, the Borrower may, by the Borrower giving
written notice thereof to the Administrative Agent, such Defaulting Lender and
the other Lenders, demand that such Defaulting Lender assign its Commitment and
Loans to an Eligible Assignee subject and in accordance with the provisions of
Section 12.12. No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee. In addition,
any Lender who is not a Defaulting Lender may, but shall not be obligated to, in
its sole discretion, acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment and Loans via an assignment subject to and in
accordance with the provisions of Section 12.12. In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Acceptance and shall pay to the Administrative Agent an
assignment fee in the amount of $3,500, it being agreed and understood that the
relevant Defaulting Lender will be deemed to have agreed to and entered into
such Assignment and Acceptance upon the payment of such amounts set forth in
this Section 1.14(d), regardless of whether or not such Defaulting Lender
executes and/or delivers any Assignment and Acceptance, and each Lender, by
being party to this Agreement, in the event it is a Defaulting Lender, hereby
agrees to and accepts an assignment of its Loans and Commitments on the terms
and conditions set forth in this Section 1.14(d). The exercise by the Borrower
of its rights under this Section shall be at the Borrower’s sole cost and
expense and at no cost or expense to the Administrative Agent or any of the
Lenders.

 

Section 1.15. Increase in Commitments. The Borrower may, from time to time, on
any Business Day prior to the Termination Date, increase the aggregate amount of
the Commitments by delivering a commitment amount increase request substantially
in the form attached hereto as Exhibit H or in such other form acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (each such increase, a “Commitment Amount
Increase”) identifying one or more additional Lenders (or additional Commitments
provided by existing Lender(s) or by a combination of existing Lenders and
additional Lenders (each such Lender providing (or increasing) its Commitment
pursuant to any Commitment Amount Increase, a “Commitment Amount Increase
Lender”)) and the amount of its Commitment (or additional amount of its
Commitment(s)); provided, however, that (i) the aggregate amount of the
Commitments shall not be increased by an amount in excess of $500,000,000, (ii)
any Commitment Amount Increase shall be in an amount not less than $5,000,000,
(iii) no Default or Event of Default shall have occurred and be continuing at
the time of the request or the effective date of such Commitment Amount
Increase, and (iv) all representations and warranties contained in Section 6
hereof shall be true and correct in all material respects (where not already
qualified by materiality or Material Adverse Effect, otherwise in all respects)
at the time of such request and on the effective date of such Commitment Amount
Increase (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct in all material respects
(where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as of such date). The effective date of a Commitment
Amount Increase shall be as set forth in the related commitment amount increase
request. Upon the effectiveness of any Commitment Amount Increase, (i) each
Lender hereunder immediately prior to the effectiveness of such Commitment
Amount Increase will automatically and without further act be deemed to have
assigned to each relevant Commitment Amount Increase Lender, and each relevant
Commitment Amount Increase Lender will automatically and without further act be
deemed to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swing Loans, if applicable, such that, after
giving effect to each deemed assignment and assumption of participations, all of
the Lenders’ (including each Commitment Amount Increase Lender) (A)
participations hereunder in Letters of Credit and (B) participations hereunder
in Swing Loans shall be held on a pro rata basis on the basis of their
respective Commitments (after giving effect to any increase in the aggregate
Commitments pursuant to this Section 1.15) and (ii) each Lender hereunder
immediately prior to the effectiveness of such Commitment Amount Increase will
automatically and without further act be deemed to have assigned Loans to the
other Lenders (including the Commitment Amount Increase Lenders), and such other
Lenders (including the Commitment Amount Increase Lenders) shall be deemed to
have purchased such Loans, in each case to the extent necessary so that all of
the Lenders participate in each outstanding borrowing of Loans pro rata on the
basis of their respective Commitment (after giving effect to any Commitment
Amount Increase pursuant to this Section 1.15); it being understood and agreed
that the minimum borrowing, pro rata borrowing, pro rata payment and funding
indemnity requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence. It
shall be a condition to such effectiveness that the Borrower shall not have
previously terminated any portion of the Commitments pursuant to Section 1.12
hereof. The Borrower agrees to pay any reasonable and documented, out-of-pocket
expenses of the Administrative Agent relating to any Commitment Amount Increase
pursuant to Section 12.15 and arrangement fees related thereto as agreed between
Administrative Agent and the Borrower in that certain fee letter dated March 14,
2018. Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Commitment and no Lender’s Commitment shall be
increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment.

 

 - 18 - 

 

 



Section 1.16. Extension of Stated Maturity Date. If the equity interests of AF
REIT become listed and publicly traded on a national securities exchange, then
the Stated Maturity Date shall automatically extend by two (2) years (i.e., to
April 26, 2022) (the “Listing Extension”). If the Listing Extension shall have
occurred, then the Borrower shall have the right, exercisable one time, and
subject to the satisfaction of the conditions set forth in this Section 1.16, to
extend the then current Stated Maturity Date by one additional year (i.e., to
April 26, 2023). The Borrower may exercise such right only by executing and
delivering to the Administrative Agent at least 30 days but not more than 90
days prior to the then current Stated Maturity Date, a written request for such
extension (an “Extension Request”). The Administrative Agent shall notify the
Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject solely to satisfaction of the following conditions, the Stated Maturity
Date shall be extended for one year effective upon receipt by the Administrative
Agent of the Extension Request and payment of the fee referred to in the
following clause (y): (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default has occurred and
is continuing at such time and (B) each of the representations and warranties
set forth herein and in the other Loan Documents shall be and remain true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as of said time, except to
the extent the same expressly relate to an earlier date, in which case the same
shall be true and correct in all material respects (where not already qualified
by materiality or Material Adverse Effect, otherwise in all respects) as of such
earlier date and (y) the Borrower shall have paid to the Administrative Agent
for the account of each Lender a fee equal to 0.15% of the amount of such
Lender’s Commitment (whether or not utilized) in effect at said time, which
shall be due and payable in full on the effective date of such extension. At any
time after the Administrative Agent’s receipt of an Extension Request and prior
to the effectiveness of any such extension, upon the Administrative Agent’s
request, the Borrower shall deliver to the Administrative Agent a certificate
from the chief executive officer or chief financial officer of the Borrower
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B).

 



SECTION 2. Fees.

 

Section 2.1. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Percentages a commitment fee at a rate per annum equal to (x) 0.15% if the
average daily Unused Commitments are less than 50% of the Commitments then in
effect and (y) 0.25% if the average daily Unused Commitments are greater than or
equal to 50% of the Commitments then in effect (in each case, computed on the
basis of a year of 360 days and the actual number of days elapsed) and
determined based on the average daily Unused Commitments during such quarter.
Such commitment fee shall be payable quarterly in arrears on the last day of
each March, June, September, and December in each year (commencing June 30,
2018) and on the Termination Date, unless the Commitments are terminated in
whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be calculated and paid on the date
of such termination. Any such commitment fee for the first quarter ending after
the Closing Date shall be prorated according to the number of days this
Agreement was in effect during such quarter.

 

(b)          Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit (other than with respect to any
deemed issuance hereunder on the Closing Date of any Existing Letter of Credit)
pursuant to Section 1.3 hereof, the Borrower shall pay to the L/C Issuer for its
own account a fronting fee equal to 0.125% of the face amount of (or of the
increase in the face amount of) such Letter of Credit. Quarterly in arrears, on
the last day of each March, June, September, and December, commencing on the
first such date occurring after the date hereof, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Percentages, a letter of credit fee (the “L/C Participation Fee”) at a
rate per annum equal to the Applicable Margin for Eurodollar Loans (computed on
the basis of a year of 360 days and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily average face amount of
Letters of Credit outstanding during such quarter. In addition, the Borrower
shall pay to the L/C Issuer for its own account the L/C Issuer’s customary
issuance, drawing, negotiation, amendment, cancellation, assignment, and other
administrative fees for each Letter of Credit as established by the L/C Issuer
from time to time.

 

(c)          Administrative Agent and Other Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in that certain fee letter dated March
14, 2018, or as otherwise agreed to in writing between the Borrower and the
Administrative Agent. The Borrower shall pay to the Administrative Agent, for
the benefit of the Lenders and the Arrangers, as applicable, the fees agreed to
between the Administrative Agent, the Arrangers and the Borrower in that certain
fee letter dated March 14, 2018, or as otherwise agreed to in writing among the
Borrower, the Administrative Agent, and the Arrangers.

 

 - 19 - 

 

 

SECTION 3. Place and Application of Payments.

 

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 1:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement; provided, that if
the Administrative Agent does not distribute such funds to the Lenders on the
date the Administrative Agent receives (or is deemed to receive) payment from
the Borrower, the Administrative Agent shall promptly thereafter distribute such
funds together with interest thereon in respect of each day during the period
commencing on the date such payment from the Borrower was received by the
Administrative Agent (or the date the Administrative Agent was deemed to receive
such payment) and ending on (but excluding) the date the Administrative Agent
distributes such funds to the Lenders, at a rate per annum equal to the Federal
Funds Rate for each such day. If the Administrative Agent causes amounts to be
distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations and all payments under or in respect of the
Guaranties received, in each instance, by the Administrative Agent or any of the
Lenders after acceleration or the final maturity of the Obligations or
termination of the Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

 

 - 20 - 

 

 

(a)          first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent in protecting, preserving or enforcing
rights under the Loan Documents, and in any event including all costs and
expenses of a character which the Borrower has agreed to pay the Administrative
Agent under Section 12.15 hereof (such funds to be retained by the
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

 

(b)          second, to the payment of the Swing Loans, both for principal and
accrued but unpaid interest;

 

(c)          third, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(d)          fourth, to the payment of principal on the Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such L/C Obligations)
and any Hedging Liability (other than any Excluded Swap Obligation), the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

 

(e)          fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and the Guarantors
evidenced by the Loan Documents (including, without limitation, Bank Product
Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and

 

(f)          finally, to the Borrower or whoever else may be lawfully entitled
thereto.

 

Section 3.2. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower or any other Loan Party is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day.

 

 - 21 - 

 

  

Section 3.3. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to, solely during the continuation of an Event of Default,
charge any of the Borrower’s deposit accounts maintained with the Administrative
Agent for the amounts from time to time necessary to pay any then due
Obligations; provided that the Borrower acknowledges and agrees that the
Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

 

SECTION 4. Guaranties.

 

Section 4.1. Guaranties. The payment and performance of the Obligations, Hedging
Liability (other than any Excluded Swap Obligation), and Bank Product
Obligations shall at all times be guaranteed by AF REIT, Genie, each
wholly-owned Subsidiary (that is a U.S. Person) of the Borrower that owns an
Unencumbered Pool Property, and each wholly-owned Subsidiary (that is a U.S.
Person) of the Borrower that owns an Unencumbered Pool Property Subsidiary, in
each case pursuant to Section 13 hereof or pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties”; and AF REIT, Genie
and each such wholly-owned Subsidiary executing and delivering this Agreement as
a Guarantor or any such separate Guaranty being referred to herein as a
“Guarantor” and collectively the “Guarantors”).

 

Section 4.2. Further Assurances. In the event the Borrower desires to include
any additional Eligible Property in the Unencumbered Pool Value after the
Closing Date, to the extent that such Eligible Property is not owned by an
existing Guarantor or is not owned by a Controlled Affiliate that is owned by an
existing Guarantor, as a condition to the inclusion of such Eligible Property in
the Unencumbered Pool Value, the Borrower shall cause the Subsidiary which owns
such Eligible Property or the Subsidiary that owns such Controlled Affiliate
which owns such Eligible Property to execute a Guaranty or an Additional
Guarantor Supplement in the form of Exhibit G attached hereto (the “Additional
Guarantor Supplement”) as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent, or cause such
Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

 

Section 4.3. Depository Bank. The Borrower shall maintain the Depository Account
with the Administrative Agent (or such designated Affiliate).

 

SECTION 5. Definitions; Interpretation.

 

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

 

“Act” is defined in Section 12.24 hereof.

 

“Additional Guarantor Supplement” is defined in Section 4.2 hereof.

 

 - 22 - 

 

 

“Adjusted EBITDA” means, as of any date of determination, an amount equal to (i)
EBITDA for the most recently completed Fiscal Quarter computed on an annualized
basis, minus (ii) the Capital Reserve on such date.

 

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

“Adjusted Property NOI” means, as of any date of determination, with respect to
any Real Property, the Property NOI for the most recently completed Fiscal
Quarter computed on an annualized basis minus (i) the Capital Reserve, and (ii)
the greater of (a) 3% of Property Income for the most recently completed Fiscal
Quarter computed on an annualized basis and (b) actual management fees paid in
cash to third party managers for the most recently completed Fiscal Quarter
computed on an annualized basis. The Borrower’s Ownership Share of management
fees received by, Property Income from and Capital Reserves held by
Unconsolidated Affiliates shall be included in the calculation of Adjusted
Property NOI consistent with the above described treatment for assets owned by
AF REIT or a Subsidiary.

 

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 11.7 hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“AF REIT” means American Finance Trust, Inc., a Maryland corporation. “Affected
Lender” is defined in Section 1.13 hereof.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Aggregate Unencumbered Pool Value” means, as of any date of determination, the
sum of Unencumbered Pool Values of all Unencumbered Pool Properties.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to Borrower or any Guarantor or any Subsidiary.

 

 - 23 - 

 

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
letter of credit fees payable under Section 2.1 hereof:

 

(a)          Until the first Pricing Date, the rates per annum shown opposite
Level III in the schedule below.

 

(b)          Thereafter, from one Pricing Date to the next, the rates per annum
determined in accordance with the following schedule:

 

Level  Consolidated Leverage
Ratio for Such Pricing Date  Applicable Margin
for Base rate loans
and Reimbursement
Obligations shall be:   Applicable Margin
for Eurodollar
Loans and Letter of
Credit Fee shall be:               I  Less than or equal to 0.40 to 1.00 
 0.60%   1.60% II  Less than or equal to 0.45 to 1.00, but greater than 0.40 to
1.00   0.75%   1.75% III  Less than or equal to 0.50 to 1.00, but greater than
0.45 to 1.00   0.90%   1.90% IV  Less than or equal to 0.55 to 1.00, but greater
than 0.50 to 1.00   1.05%   2.05% V  Greater than 0.55 to 1.00   1.20%   2.20%

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after March 31, 2018, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent Compliance
Certificate and financial statements (and, in the case of the year end financial
statements, audit report) (the “Borrower Information”) for the Fiscal Quarter
then ended, pursuant to Section 8.5 hereof. The Applicable Margin shall be
established based on the Consolidated Leverage Ratio for the most recently
completed Fiscal Quarter and the Applicable Margin established on a Pricing Date
shall remain in effect until the next Pricing Date. If the Borrower has not
delivered the Borrower Information by the date the same is required to be
delivered under Section 8.5 hereof, then until such Borrower Information is
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level V shall apply); provided, the Administrative Agent will provide notice to
Borrower when such highest Applicable Margin goes into effect. If the Borrower
subsequently delivers such Borrower Information before the next Pricing Date,
the Applicable Margin established by such late delivered Borrower Information
shall take effect from the date of delivery until the next Pricing Date. In all
other circumstances, the Applicable Margin established by such Borrower
Information shall be in effect from the Pricing Date that occurs immediately
after the end of the Fiscal Quarter covered by such Borrower Information until
the next Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined. The parties
understand that the Applicable Margin set forth herein shall be determined and
may be adjusted from time to time based upon the Borrower Information. If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent and the Lenders, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then such Applicable Margin for such
period shall be automatically recalculated using the correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay within five (5) Business Days of receipt of such
written notice such additional interest or fees due to the Administrative Agent,
for the account of each Lender holding Commitments and Loans at the time the
additional interest and fee payment is received. Any recalculation of the
Applicable Margin required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s or any Lender’s other rights under this Agreement.

 

 - 24 - 

 

  

“Application” is defined in Section 1.3(b) hereof.

 

“Appraisal” means an appraisal performed by (i) Butler Burgher Group, (ii) CBRE
Group, (iii) Cushman & Wakefield, (iv) Duff & Phelps, (v) Integra Realty
Resources or (vi) any other appraiser reasonably acceptable to the
Administrative Agent according to FIRREA standards.

 

“Appraised Value” means, as of any date of determination, with respect to any
Real Property as of any date of determination, the “as-is” appraised value of
such Real Property set forth in (i) an Appraisal obtained by the Borrower, a
Subsidiary, or a Controlled Affiliate in connection with the acquisition of such
Real Property, or (ii) any other Appraisal obtained by the Borrower, a
Subsidiary or a Controlled Affiliate at any time following the acquisition of
such Real Property and which the Borrower or such Subsidiary or Controlled
Affiliate elects to include in the calculation of Total Asset Value, in each
case to the extent such Appraisal is dated no earlier than eighteen (18) months
prior to such date of determination.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means BMO Capital Markets Corp., Citizens Bank, N.A., and SunTrust
Robinson Humphrey, Inc., as Joint Lead Arrangers and Joint Book Runners.

 

“Asset Under Development” means any Real Property under construction (excluding
(i) any completed Real Property under minor renovation, (ii) any Real Property
that is contiguous to and purchased simultaneously with any completed Real
Property, and (iii) any Real Property that is substantially completed with an
Occupancy Rate of at least 65%).

 

 - 25 - 

 

  

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

 

“Available Amount” means, as of any date of determination, an amount equal to
the lesser of:

 

(a)          60% of the Aggregate Unencumbered Pool Value; and

 

(b)          the maximum amount of Debt Service Indebtedness that could be
incurred without causing the Implied Debt Service Coverage Ratio to be less than
1.50 to 1.00.

 

“Available Amount Certificate” means the certificate in the form of Exhibit I
hereto, or in such other form reasonably acceptable to the Administrative Agent,
to be delivered to the Administrative Agent pursuant to Sections 7.2(j), 7.3,
and 8.5 hereof.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services) provided to
the Borrower or any Guarantor by any Lender or any of its Affiliates.

 

“Bank Product Obligations” of the Borrower and the Guarantors means any and all
of their obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Bank Products.

 

“Bankruptcy Event” means, with respect to any Person, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Person.

 

“Base Rate” is defined in Section 1.4(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
1.4(a) hereof.

 

 - 26 - 

 

  

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 1.6
hereof. Borrowings of Swing Loans are made by the Swing Line Lender in
accordance with the procedures set forth in Section 1.2 hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided,
however, that, notwithstanding anything in Section 5.3 to the contrary, to the
extent that any change in GAAP after the Closing Date results in any lease which
is, or would be, classified as an operating lease under GAAP as in effect on the
Closing Date being classified as a Capital Lease after giving effect to such
change in GAAP, such lease shall continue to be deemed an operating lease for
purposes of the Loan Documents.

 

“Capital Reserve” means, as of any date of determination, an amount equal to the
product of (i) $0.25 multiplied by (ii) the square footage of all Real
Properties on such date.

 

“Capitalization Rate” means (i) for single-tenant net lease Real Properties
occupied by Tenants maintaining (or a parent company of such Tenant maintaining)
a BBB- or Baa3 Rating or better from S&P’s or Moody’s, 7.00%, and (ii) for all
other Real Properties, 7.50%.

 

“Capitalized Lease Obligation” means, with respect to any Person as of any date
of determination, the amount of the liability shown on the balance sheet of such
Person in respect of a Capital Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

 - 27 - 

 

  

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended), other than the Manager and its Affiliates at any time
of beneficial ownership of 35% or more of the outstanding capital stock or other
equity interests of AF REIT on a fully diluted basis, (b) the failure of
individuals who are members of the board of directors (or similar governing
body) of AF REIT on the Closing Date (together with any new or replacement
directors whose initial nomination for election was approved by a majority of
the directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of AF REIT, (c) the failure of AF REIT to own, directly or
indirectly, at least 76% of the Stock of the Borrower, (d) the failure of AF
REIT to Control the Borrower, (e) the failure of Edward M. Weil to be chairman
of the board of directors, chief executive officer or director of AF REIT, (f)
Katie P. Kurtz, Lisa D. Kabnick or Leslie Michelson shall die or become disabled
or otherwise cease to be active on a daily basis in the management of AF REIT or
serve as directors of AF REIT, and such event results in fewer than two (2) of
such individuals being active on a daily basis in the management of AF REIT or
serving as directors of AF REIT; provided that if fewer than two (2) of such
individuals shall continue to be active on a daily basis in the management of AF
REIT or serve as directors of AF REIT, it shall not be a “Change of Control” if
a replacement executive of comparable experience and reasonably satisfactory to
the Required Lenders shall have been retained within six (6) months of such
event such that there are not fewer than two (2) such individuals active in the
daily management of AF REIT or serving as directors of AF REIT, or (g) before an
Internalization, the Manager, or a replacement advisor consented to in writing
by the Required Lenders (such consent to not be unreasonably withheld or
delayed) shall fail to be the advisor of the Borrower.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

 - 28 - 

 

  

“Collateral Account” is defined in Section 9.4 hereof.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans and Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Lenders acknowledge and agree that the
Commitments of the Lenders, in the aggregate, are equal to $415,000,000 on the
Closing Date.

 

“Commitment Amount Increase” is defined in Section 1.15 hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” is defined in Section 8.5 hereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (i) Total Indebtedness of AF REIT and its Subsidiaries on a consolidated
basis as of such date to (ii) Total Asset Value as of such date.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (i) Total Secured Indebtedness of AF REIT and its Subsidiaries on a
consolidated basis as of such date to (ii) Total Asset Value as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Affiliate” means a Subsidiary (i) that is not a Wholly Owned
Subsidiary of the Borrower, (ii) the equity interests of which are greater than
or equal to ninety-five percent (95%) owned by a Loan Party, and (iii) with
respect to which such Loan Party has Control, including, without limitation, the
right to take the following management actions without the need to obtain the
consent of any Person: (a) to create Liens on such Subsidiary’s Property as
security for Indebtedness and (B) to sell, convey, transfer or otherwise dispose
of such Subsidiary’s Property.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

 - 29 - 

 

  

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, Environmental Claims and liabilities, prohibited transfers, and
violations of single purpose entity covenants (and other standard “bad boy”
carveouts).

 

“Debt Service” means, with respect to any Person for any period of time, the sum
of

(a) Interest Expense for such period and (b) the greater of (i) zero or (ii)
scheduled principal amortization paid on Total Indebtedness for such period
(exclusive of any balloon payments or prepayments of principal paid on such
Total Indebtedness).

 

“Debt Service Indebtedness” means, with respect to any Person as of any date of
determination, Indebtedness of such Person which (i) amortizes over a period of
thirty (30) years with equal payments of principal and interest due and payable
on a monthly basis, and (ii) bears interest at a per annum rate equal to the
greater of (x) 6.50% per annum, and (y) the current yield on United States
treasuries having the closest maturity date to the tenth (10th) anniversary of
the date of determination, plus 2.50%.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 1.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 1.14(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer, the Swing
Line Lender and each Lender.

 

 - 30 - 

 

  

“Depository Account” means the Borrower’s central operating account or any
successor account thereto.

 

“EBITDA” means, for any period, determined on a consolidated basis of AF REIT
and its Subsidiaries in accordance with GAAP, net income (or loss) for such
period plus, without duplication and to the extent included as an expense in the
calculation of net income (or loss) for such period, the sum of (i) depreciation
and amortization expense; (ii) Interest Expense; (iii) franchise, excise and
income tax expense (including any interest or penalties related to the
foregoing); (iv) extraordinary, unrealized, non recurring or unusual losses,
including impairment charges and reserves and losses on sales of assets outside
of the ordinary course of business and costs and expenses incurred during such
period with respect to acquisitions consummated; (v) amortization of intangibles
(including goodwill) and organization costs; (vi) any other non-cash charges;
(vii) all commissions, guaranty fees, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and the net
costs under Hedge Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP; (viii) fees,
expenses and charges incurred during such period, directly relating to the
negotiation of and entry into of (A) this Agreement, the other Loan Documents
and any amendments thereto or any agreement entered into in connection
therewith, (B) any investment, acquisition, equity issuance or incurrence of
indebtedness permitted hereunder, any associated financings or any other asset
purchase permitted hereunder, (C) the merger of Retail Centers of America and
American Finance Trust or (D) arrangements in connection with the listing of the
Stock of AF REIT on a national securities exchange, the issuance of the
Incentive Listing Note and the entry into the Outperformance Agreement, and any
tender offer or share repurchase program consummated in connection with, or
after, such listing; (ix) any loss in connection with extinguishment or
modification of debt; and (x) to the extent required to be treated as an expense
under GAAP, reasonable transaction costs and expenses incurred during such
period in connection with acquisitions permitted hereunder (whether or not
consummated), minus, without duplication and to the extent included as income in
the calculation of net income (or loss) for such period, (a) funds received by
the Borrower or a Subsidiary as rent but which are reserved for capital
expenses; (b) unrealized gains on the sale of assets; (c) income tax benefits;
(d) interest income; (e) any extraordinary, unusual or non- recurring income or
gains (including, whether or not included as a separate item in the statement of
net income for such period, gains on the sales of assets outside of the ordinary
course of business); (f) any other non-cash income; and (g) any cash payment
made during such period described in clause (vi) above subsequent to the Fiscal
Quarter in which the relevant non-cash expenses or losses were reflected as a
charge in the statement of net income. The Borrower’s Ownership Share of the
EBITDA of its Unconsolidated Affiliates will be included when determining EBITDA
of AF REIT and its Subsidiaries.

 

 - 31 - 

 

  

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer and Swing Line Lender as provided
for in Section 12.12 hereof, (iii) unless an Event of Default has occurred and
is continuing, the Borrower (each such approval not to be unreasonably withheld,
conditioned or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower, any Subsidiary or any other Affiliate
of the Borrower or any Subsidiary.

 

“Eligible Property” means a Real Property that satisfies the following
conditions:

 

(a)          as of the date such Real Property first becomes an Unencumbered
Pool Property, (i) such Real Property has an Occupancy Rate of not less than 70%
and (ii) the percentage of the rentable area of such Real Property occupied by
Tenants pursuant to bona fide Leases is not less than 70%;

 

(b)          as of the date such Real Property first becomes an Unencumbered
Pool Property, such Real Property is (i) operating and open for business (to the
extent occupied) and (ii) any Tenant of such Real Property with a Significant
Lease has not given any indication of its intent to cease operating or being
open for business;

 

(c)          such Real Property is one hundred percent (100%) owned in fee
simple or one hundred percent (100%) leased pursuant to a Qualified Ground
Lease, individually or collectively, by a Wholly Owned Subsidiary or a
Controlled Affiliate;

 

(d)          such Real Property is a property located in the contiguous United
States;

 

 - 32 - 

 

  

(e)          (i)(x) if such Real Property is held by a Wholly Owned Subsidiary
of the Borrower, the Borrower’s beneficial ownership interest in such Wholly
Owned Subsidiary is not subject to any Lien (other than Permitted Liens) or to
any negative pledge, (y) if such Real Property is held by a Controlled
Affiliate, the beneficial ownership interest in such Controlled Affiliate held
by the applicable Loan Party that is the direct parent of such Controlled
Affiliate is not subject to any Lien (other than Permitted Liens) or to any
negative pledge, and (z) in either case of the foregoing clause (x) or (y), such
Real Property is not subject to any Lien (other than Permitted Liens) or to any
negative pledge, (ii) the applicable Wholly Owned Subsidiary or Controlled
Affiliate has the unilateral right to sell, transfer or otherwise dispose of
such Real Property and to create a Lien on such Real Property as security for
Indebtedness, and (iii) the Wholly Owned Subsidiary or Controlled Affiliate
shall have either executed this Agreement as a Guarantor or shall have delivered
to the Administrative Agent (A) an Additional Guarantor Supplement or a separate
Guaranty pursuant to Section 4.2 hereof, and (B) each of the documents required
by Section 7.3 hereof;

 

(f)          such Real Property is free of all material structural defects,
material title defects, material environmental conditions or other adverse
matters which, individually or collectively, materially impair the value of such
Real Property; and

 

(g)          Tenants of such Real Property under Significant Leases, if any, are
no more than 90 days in arrears on base rental or other similar payments due
under their applicable Significant Leases.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

 - 33 - 

 

  

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
1.4(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in Section
9.1 hereof.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.13 hereof) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 12.1 amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 12.1(b) or Section 12.1(d), and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means those letters of credit issued on account of
the Borrower by BMO Harris Bank N.A. and listed on Schedule 1.2.

 

“Extension Request” is defined in Section 1.16 hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements with respect thereto.

 

 - 34 - 

 

  

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd-1, et seq.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
1.4(a) hereof.

 

“FIRREA” means the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, and all regulations promulgated pursuant
thereto.

 

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31 of each Fiscal Year.

 

“Fiscal Year” means each twelve-month period ending on December 31.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (i) Adjusted EBITDA to (ii) Fixed Charges of AF REIT and its Subsidiaries for
the most recently completed Fiscal Quarter computed on an annualized basis.

 

“Fixed Charges” means, with respect to any Person for any period of time, Debt
Service for such period, plus (a) cash dividends to preferred equity holders and
required cash distributions (other than distributions by the Borrower to holders
of operating partnership units, distributions by AF REIT to common equity
holders, and distributions made under the Incentive Listing Note) made or to be
made during such period, and (b) cash payments of base rent under Ground Leases
made or to be made during such period, unless such payments are deducted from
Property NOI and EBITDA. The Borrower’s Ownership Share of the Fixed Charges of
its Unconsolidated Affiliates will be included when determining Fixed Charges of
AF REIT and its Subsidiaries.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Percentage of outstanding Swing
Loans made by the Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

 - 35 - 

 

  

“Genie” means Genie Acquisition, LLC, a Delaware limited liability company.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Affiliated Loan Corporations” Federal Home Loan Mortgage
Corporation, Student Loan Marketing Association, Federal Home Loan Banks,
Federal National Mortgage Association, Government National Mortgage Association,
Bank for Cooperatives, Federal Intermediate Credit Banks, Federal Financing
Banks, Export-Import Bank of the United States, Federal Land Banks, or any other
agency or instrumentality of the United States of America.

 

“Ground Lease” means a ground lease of real Property.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantor” and “Guarantors” are defined in Section 4.1 hereof. “Guaranty” and

 

“Guaranties” are defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic and is regulated under Environmental Law, and includes,
without limitation, (a) asbestos, polychlorinated biphenyls and petroleum
(including crude oil or any fraction thereof) and (b) any material classified or
regulated as “hazardous” or “toxic” or words of like import pursuant to an
Environmental Law.

 

 - 36 - 

 

  

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of the Borrower or any Guarantor to any
of the Lenders, or any Affiliates of any such Lenders in respect of any Hedging
Agreement as the Borrower or such Guarantor, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor).

 

“Implied Debt Service” means, with respect to any Person for any period of time,
the aggregate Debt Service that would be due and payable during such period on
the Debt Service Indebtedness.

 

“Implied Debt Service Coverage Ratio” means, as of any date of determination,
the ratio of (i) the Adjusted Property NOI for all Unencumbered Pool Properties
as of such date to (ii) the Implied Debt Service for the Rolling Period then
ended.

 

“Incentive Listing Note” means the convertible note in form and substance
reasonably acceptable to the Administrative Agent, to be issued by the Borrower
to the Special Limited Partner in accordance with its obligations under the
Borrower’s organizational documents to redeem the Special Limited Partner’s
interest in the Borrower, in an amount equal to fifteen percent (15%) of the
amount, if any, by which (i) the sum of (A) the market value of AF REIT’s
outstanding common stock plus (B) the sum of all distributions paid by AF REIT
prior to the listing of the Stock of AF REIT on a national securities exchange,
exceeds (ii) the sum of (X) the total gross proceeds of all public and private
offerings, including issuance of AF REIT’s common stock pursuant to a merger or
business combination, consummated prior to the date AF REIT’s common stock is
first listed on a national securities exchange plus (Y) the amount of cash flow
necessary to generate a six percent (6%) annual (based on a 365-day year)
cumulative, non-compounded pre-tax return to such stockholders (with no accrual
of additional amounts on the outstanding obligations), having no stated maturity
date and payable solely from the net proceeds received by AF REIT from the sale
of any of the Borrower’s direct or indirect investments in real property, loans
and other investments permitted by the Borrower’s organizational documents
occurring after AF REIT’s common stock is first listed on a national securities
exchange, as amended or otherwise modified from time to time as permitted
pursuant to the terms hereof.

 

 - 37 - 

 

  

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including as evidenced by bonds, debentures, notes, loan agreements
and other similar instruments), (b) all indebtedness for the deferred purchase
price of property or services (other than trade accounts payable arising in the
ordinary course of business which are not more than one hundred eighty (180)
days past due and which are being contested in good faith by appropriate
proceedings diligently conducted), (c) all Capitalized Lease Obligations of such
Person, (d) all direct or contingent obligations of such Person on or with
respect to letters of credit, bankers’ acceptances, bank guarantees, surety
bonds and other similar extensions of credit whether or not representing
obligations for borrowed money, (e) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of disqualified
stock, (f) guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (e) above, (g) the negative mark-to-market
value of interest rate swaps, and (h) all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien upon Property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, but limited to the lesser of (1) the fair market value of
the Property subject to such Lien and (2) the aggregate amount of the
obligations so secured. Indebtedness of the type described in clause (g) will
constitute Indebtedness solely for the purposes of determining whether an Event
of Default arising from a default under other Indebtedness shall have occurred
pursuant to Section 9.1(f). Notwithstanding the foregoing, “Indebtedness” shall
not include the Incentive Listing Note or a Permitted Incentive Listing Note
Distribution permitted pursuant to the terms hereof and made in connection
therewith.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower and (b) to the extent not otherwise described in (a), Other Taxes.

 

“Initial Unencumbered Pool Properties” means, collectively, the Real Property
listed on Schedule 1.1 and “Initial Unencumbered Pool Property” means any of
such Real Property.

 

“Interest Expense” means, with respect to any Person for any period of time, the
cash interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period. Interest Expense
shall exclude any amortization of (A) deferred financing fees, including the
write-off of such fees relating to the early retirement of the related
Indebtedness for borrowed money, and (B) debt premiums and discounts. The
Borrower’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included when determining Interest Expense of AF REIT and its
Subsidiaries.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and, if the
applicable Interest Period is longer than (3) three months, each day occurring
every three (3) months after the commencement of such Interest Period, (b) with
respect to any Base Rate Loan (other than Swing Loans), the last day of every
calendar quarter, (c) with respect to any Eurodollar Loan and/or any Base Rate
Loan, the Termination Date, and (d) as to any Swing Loan, (i) bearing interest
by reference to the Base Rate, the last day of every calendar month, and on the
Termination Date and (ii) bearing interest by reference to the Swing Line
Lender’s Quoted Rate, the last day of the Interest Period with respect to such
Swing Loan, and on the Termination Date.

 

 - 38 - 

 

  

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter and (b) in the
case of Swing Loans bearing interest at the Swing Line Lender’s Quoted Rate, on
the date one (1) to five (5) Business Days thereafter as mutually agreed by the
Borrower and the Swing Line Lender, provided, however, that:

 

(i)          no Interest Period shall extend beyond the Termination Date;

 

(ii)         whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iii)        for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“Internalization” means an internalization by AF REIT of the services provided
to it by the Manager.

 

“Land Assets” means any Real Property which is not an Asset Under Development
and on which no significant improvements have been constructed (excluding any
Real Property that is contiguous to and purchased simultaneously with any
completed Real Property).

 

“L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 2.1(b) hereof.

 

“L/C Sublimit” means $15,000,000, as such amount may be reduced pursuant to the
terms hereof.

 

“Lease” means each existing or future lease, sublease (to the extent of any
property owner’s rights thereunder), license, or other similar agreement under
the terms of which any Person has or acquires any right to occupy or use any
Real Property or any part thereof, or interest therein, as the same may be
amended, supplemented or modified.

 

 - 39 - 

 

  

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof and, unless the context otherwise
requires, the Swing Line Lender.

 

“Lending Office” is defined in Section 10.5 hereof. “Letter of Credit” is
defined in Section 1.3(a) hereof. “LIBOR” is defined in Section 1.4(b) hereof.

 

“LIBOR Index Rate” is defined in Section 1.4(b) hereof. “LIBOR Quoted Rate” is
defined in Section 1.4(a) hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Listing Extension” is defined in Section 1.16 hereof.

 

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, if any, the Special Limited Partner Subordination Agreement, and
each other instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith.

 

“Loan Parties” means, collectively, AF REIT, the Borrower and each other
Guarantor.

 

“Manager” means American Finance Advisors, LLC, a Delaware limited liability
company.

 

“Management Agreement” means that certain Third Amended and Restated Advisory
Agreement dated as of September 6, 2016, among AF REIT, the Borrower and the
Manager, as the same may be further modified or amended in accordance with the
terms of this Agreement.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, performance, business, Property or
financial condition of AF REIT and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Borrower or any Guarantor to perform
its obligations under any Loan Document or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any Guarantor of any Loan Document or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

 

 - 40 - 

 

  

“Metropolitan Statistical Area” means any of the metropolitan statistical areas
as defined from time to time by the United States Office of Management and
Budget.

 

“MFFO” means AF REIT’s “Modified Funds From Operations” as such term is defined
in and determined in accordance with the Investment Program Association’s
Practice Guideline 2010-01, dated as of November 2, 2010, as modified from time
to time, and, prior to listing of the Stock of AF REIT on a national securities
exchange, calculated per AF REIT’s filings on Form 10-K or Form 10-Q, as the
case may be, most recently delivered prior to any date of determination, plus
the sum of deferred financing costs, deferred leasing commissions and non-
recurring and non-cash items.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion except as otherwise provided for herein.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereof.

 

“Net Worth” means, as of any date of determination, total stockholders’ equity
reflected on AF REIT’s consolidated balance sheet as reported in its Form 10-K
or 10-Q, as the case may be, most recently delivered prior to any date of
determination.

 

“Note” and “Notes” are defined in Section 1.10 hereof.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any Guarantor arising under or in relation to any
Loan Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.

 

“Occupancy Rate” means for any Real Property, the percentage of the rentable
area of such Real Property leased by Tenants pursuant to bona fide Leases, in
each case, which Tenants are not subject to a then continuing Bankruptcy Event,
or if subject to a then continuing Bankruptcy Event (i) the trustee in
bankruptcy of such Tenant shall have accepted and assumed such Lease or the
Tenant shall be not more than 30 days in arrears on base rental or other similar
payments due under the Leases; (ii) to the extent that the Tenant shall have
filed, and the bankruptcy court shall have approved, the Tenant’s plan for
reorganization, the Tenant shall be performing its obligations pursuant to the
approved plan of reorganization; or (iii) the status of such Tenant’s Lease
shall be otherwise reasonably acceptable to the Administrative Agent.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

 - 41 - 

 

  

“OFAC Event” is defined in Section 8.13(c) hereof.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Patriot Act), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders (whether
administered by OFAC or otherwise), and any similar laws, regulations or orders
adopted by any State within the United States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Recourse Debt” means, as of any date of determination, the aggregate
principal amount of all consolidated Indebtedness outstanding evidenced by
notes, bonds, debentures or similar instruments, letters of credit (including
the face amount of any undrawn letters of credit) and capital lease obligations,
in each case, which is recourse to, or has a deficiency guaranty provided by,
the Borrower or AF REIT (directly or by a guaranty thereof, but without
duplication), other than with respect to the Loans, Hedging Liability, Bank
Product Obligations and other Obligations and Customary Recourse Exceptions. For
the avoidance of doubt, if any Indebtedness is partially guaranteed by the
Borrower or AF REIT, then solely the portion of such Indebtedness that is so
guaranteed shall constitute Other Recourse Debt.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13 hereof).

 

“Outperformance Agreement” means the Multi-Year Outperformance Agreement, to be
entered into among AF REIT, the Borrower and the Manager and in form and
substance substantially reasonably satisfactory to the Administrative Agent, as
amended or otherwise modified from time to time.

 

“Ownership Share” means with respect to any Subsidiary of a Person (other than a
Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

 - 42 - 

 

  

“Participating Interest” is defined in Section 1.3(e) hereof.

 

“Participating Lender” is defined in Section 1.3(e) hereof.

 

“Patriot Act” is defined in Section 12.24 hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender (including through participation
interests in Reimbursement Obligations) of the aggregate principal amount of all
Loans and L/C Obligations then outstanding.

 

“Permitted Incentive Listing Note Distributions” means the principal payments to
be made on the Incentive Listing Note pursuant to the terms set forth in the
Borrower’s organizational documents as in effect on the date hereof or as
amended with respect to the Incentive Listing Note in a manner reasonably
satisfactory to the Administrative Agent, but only if such payments (a) shall be
made solely from the net sales proceeds from the sale of a Property in
compliance with Section 8.9, (b) shall not be made when any Default or Event of
Default exists and shall not result in non-compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 8.20,
after giving effect to such distribution, (c) shall not otherwise be required to
be applied pursuant to Section 1.8(b), and (d) are made in compliance with the
Special Limited Partner Subordination Agreement and at a time when no breach or
default thereunder on the part of the Special Limited Partner exists.

 

“Permitted Liens” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 8.3; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) easements, zoning restrictions, rights of way and other
encumbrances on title to real property that do not materially and adversely
affect the value of such real property or the use of such real property for its
present purposes; (e) deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of like nature
incurred in the ordinary course of business; (f) Liens in favor of the United
States of America for amounts paid to the Borrower or any Guarantor as progress
payments under government contracts entered into by it; (g) attachment, judgment
and other similar Liens arising in connection with court, reference or
arbitration proceedings, provided that the same have been in existence less than
twenty (20) days, that the same have been discharged or that execution or
enforcement thereof has been stayed pending appeal; (h) the rights of tenants or
lessees under leases or subleases not interfering with the ordinary conduct of
business of such Person; (i) Liens in favor of the Administrative Agent for its
benefit and/or the benefit of the Lenders and the L/C Issuer; (j) Liens on Real
Properties that are not Unencumbered Pool Properties and Liens on Stock and
Stock Equivalents of any Subsidiary that is neither (x) a Guarantor or an
Unencumbered Pool Property Subsidiary nor (y) a direct or indirect parent of a
Guarantor or an Unencumbered Pool Property Subsidiary; (k) Liens existing on the
date hereof and listed on Schedule 1.3 attached hereto; (l) Liens securing
obligations in the nature of personal property financing leases for furniture,
furnishings or similar assets, Capital Lease Obligations and other purchase
money obligations for fixed or capital assets; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, (ii) the obligations secured thereby do not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) with respect to Capital Leases, such Liens do not
at any time extend to or cover any assets other than the assets subject to such
Capital Leases; (m) such other title and survey exceptions as the Administrative
Agent has approved in writing in the Administrative Agent’s reasonable
discretion and (n) other Liens securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed $1,000,000
determined as of the date of incurrence.

 

 - 43 - 

 

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Property” or “Properties” means, as to any Person, all types of real (including
the Real Property), personal, tangible, intangible or mixed property, including
leasehold estates created by Ground Leases, owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP, including, as to any Subsidiary, any Real Property owned by it.

 

“Property Expenses” means, as to any Real Property, the costs (including, but
not limited to, management fees, payments under Ground Leases, bad debt
expenses, payroll, real estate taxes, assessments, insurance, utilities,
landscaping and other similar charges) of operating and maintaining such Real
Property, which are the responsibility of the Borrower or the applicable
Subsidiary that are not paid directly by the applicable Tenant, but excluding
Debt Service, income tax expense, capital expenses, depreciation, amortization,
interest costs and other non-cash expenses.

 

 - 44 - 

 

  

“Property Income” means, as to any Real Property, cash rents (excluding non cash
straight line rent) and other cash revenues received by a Subsidiary in the
ordinary course for such Real Property, but excluding security deposits and
prepaid rent except to the extent applied in satisfaction of applicable Tenants’
obligations for rent. The Borrower’s Ownership Share of assets held by
Unconsolidated Affiliates shall be included in the calculation of Property
Income consistent with the above described treatment for assets owned by AF REIT
or a Subsidiary.

 

“Property NOI” means, with respect to any Real Property for any period of time,
the aggregate amount of (i) Property Income for such period minus (ii) Property
Expenses for such period. The Borrower’s Ownership Share of assets held by
Unconsolidated Affiliates shall be included in the calculation of Property NOI
consistent with the above described treatment for assets owned by AF REIT or a
Subsidiary.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Ground Lease” means any Ground Lease (a) which is a direct Ground
Lease granted by the fee owner of real property, (b) which may be transferred
and/or assigned without the consent of the lessor (or as to which the lease
expressly provides that (i) such lease may be transferred and/or assigned with
the consent of the lessor and (ii) such consent shall not be unreasonably
withheld or delayed) or subject to certain reasonable pre-defined requirements,
(c) which has a remaining term (including any renewal terms exercisable at the
sole option of the lessee) of at least twenty (20) years, (d) under which no
material default has occurred and is continuing, (e) with respect to which a
Lien may be granted without the consent of the lessor, (f) which contains lender
protection provisions acceptable to the Administrative Agent, including, without
limitation, provisions to the effect that (i) the lessor shall notify any holder
of a leasehold mortgage Lien in such lease of the occurrence of any default by
the lessee under such lease and shall afford such holder the option to cure such
default, and (ii) in the event that such lease is terminated, such holder shall
have the option to enter into a new lease having terms substantially identical
to those contained in the terminated lease and (g) which is otherwise reasonably
acceptable in form and substance to the Administrative Agent.

 

“Rating” means the debt rating provided by S&P or Moody’s with respect to the
unsecured senior long-term non-credit enhanced debt of a Person.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Real Property” or “Real Properties” means the real property owned by the
Borrower or any of its Subsidiaries.

 

 - 45 - 

 

  

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, (i) if there
is only one (1) Lender, such Lender, (ii) if there are two (2) or three (3)
Lenders at such time, at least two (2) Lenders, and (iii) if there are more than
three (3) Lenders at such time, Lenders whose outstanding Loans, interests in
Letters of Credit and Unused Commitments constitute more than 50% of the sum of
the total outstanding Loans, interests in Letters of Credit, and Unused
Commitments of the Lenders.

 

“Responsible Officer” means, with respect to AF REIT, Genie or the Borrower, the
chief executive officer, president, chief financial officer, chief accounting
officer, treasurer, assistant treasurer, controller, or chief legal officer or
the chief operating officer of such Person.

 

“Restricted Payments” means dividends on or other distributions in respect of
any class or series of Stock, Stock Equivalents or other equity interests of AF
REIT, Genie, the Borrower or its Subsidiaries or the direct or indirect
purchase, redemption, acquisition, or retirement of any of AF REIT’s, the
Borrower’s or a Subsidiaries’ Stock, Stock Equivalents or other equity interest.

 

“Revolving Credit” means the credit facility for making Loans and Swing Loans
and issuing Letters of Credit described in Sections 1.1, 1.2 and 1.3 hereof.

 

“Revolving Credit Availability” means, as of any time the same is to be
determined, the amount (if any) by which (a) the lesser of (1) the Available
Amount as then determined and computed in accordance with this Agreement, and
(2) the Revolving Credit Commitments as then in effect, exceeds (b) the
aggregate principal amount of Loans and L/C Obligations then outstanding.

 

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

 - 46 - 

 

  

“Rolling Period” means, as of any date of determination, the four Fiscal
Quarters ending on or immediately preceding such date.

 

“S&P” means S&P Global Inc., and any successor thereto.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principle,
rules, standards and practices promulgated, approved or incorporated by the
Securities Exchange Commission or the Public Company Accounting Oversight Board,
as each of the foregoing may be amended.

 

“Significant Lease” means, as to any particular Real Property, each Lease which
constitutes 30% or more of all base rent revenue of such Real Property.

 

“Special Limited Partner” means American Finance Special Limited Partner, LLC.

 

“Special Limited Partner Subordination Agreement” means that certain
subordination agreement to be entered into among the Special Limited Partner,
the Borrower, AF REIT and the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Specialty Property” means any Real Property that is not an office, retail, or
industrial property. For the sake of clarity, any Real Property that is a
restaurant, convenience store, gas station or cold storage facility shall be
deemed to be a “Specialty Property.” The Administrative Agent shall determine in
its reasonable discretion in good faith whether a property is a “Specialty
Property.”

 

“Stated Maturity Date” means April 26, 2020, as such date may be extended
pursuant to Section 1.16.

 

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity securities.

 

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of AF REIT or
the Borrower or of any of their direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

 - 47 - 

 

  

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.2 hereof.

 

“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 12.12 hereof.

 

“Swing Line Lender’s Quoted Rate” is defined in Section 1.2(c) hereof.

 

“Swing Line Sublimit” means $10,000,000, as such amount may be reduced pursuant
to the terms hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 1.2 hereof. “Swing
Note” is defined in Section 1.11 hereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Real Property under a Lease.

 

“Termination Date” means the earlier of (i) the Stated Maturity Date and (ii)
the date on which the Commitments are terminated in whole pursuant to Section
1.12, 9.2 or 9.3 hereof.

 

“Total Asset Value” means, as of any date of determination, an amount equal to
the sum of (i) (a) with respect to all Real Properties owned for less than six
(6) full Fiscal Quarters, the lesser of (x) the Appraised Value of such Real
Properties and (y) the aggregate acquisition cost of such Real Properties, or
(b) with respect to all other Real Properties, the quotient of (x) the
consolidated Adjusted Property NOI from such Real Properties divided by (y) the
Capitalization Rate, plus (ii) unrestricted cash and cash equivalents owned by
the Borrower and its Subsidiaries as of such date, as determined in accordance
with GAAP; provided that the Adjusted Property NOI from Real Properties sold or
otherwise transferred during the applicable Fiscal Quarter shall be excluded.
The Borrower’s Ownership Share of assets held by Unconsolidated Affiliates shall
be included in the calculation of Total Asset Value consistent with the above
described treatment for assets owned by AF REIT or a Subsidiary.

 

“Total Indebtedness” means, with respect to any Person and its Subsidiaries as
of any date of determination, (i) the aggregate principal amount of all
consolidated Indebtedness outstanding evidenced by notes, bonds, debentures or
similar instruments, letters of credit (including the face amount of any undrawn
letters of credit) and capital lease obligations of such Person and its
Subsidiaries (directly or by a guaranty thereof, but without duplication), plus
(ii) such Person’s Ownership Share of the Indebtedness of its Unconsolidated
Affiliates (except if such Indebtedness, or portion thereof, is recourse to such
Person, in which case the greater of (a) such Person’s Ownership Share of the
Indebtedness and (b) the amount of the recourse portion of such Indebtedness,
shall be included as Indebtedness of such Person), minus any unrestricted cash
or cash equivalents of such Person and its Subsidiaries, as determined in
accordance with GAAP.

 

 - 48 - 

 

  

“Total Secured Indebtedness” means, with respect to any Person and its
Subsidiaries as of any date of determination, (i) the aggregate principal amount
of all consolidated Indebtedness outstanding evidenced by notes, bonds,
debentures or similar instruments, letters of credit (including the face amount
of any undrawn letters of credit) and capital lease obligations of such Person
and its Subsidiaries (directly or by a guaranty thereof, but without
duplication), in each case, that are secured by a Lien, plus (ii) such Person’s
Ownership Share of the Total Secured Indebtedness of its Unconsolidated
Affiliates (except if such Total Secured Indebtedness, or portion thereof, is
recourse to such Person, in which case the greater of (a) such Person’s
Ownership Share of the Total Secured Indebtedness and (b) the amount of the
recourse portion of such Total Secured Indebtedness, shall be included as
Indebtedness of such Person).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unconsolidated Affiliate” means with respect to any Person, any other Person in
whom such Person holds an investment, which investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Pool Determination Date” means each date on which the Available
Amount is certified in writing to the Administrative Agent, which shall occur as
follows:

 

(a)          Quarterly. For quarterly certifications, as of the last day of each
Fiscal Quarter.

 

(b)          Property Adjustments. Upon or following each addition or deletion
of an Eligible Property, upon or promptly following such addition or deletion.

 

“Unencumbered Pool Property” means, as at any date of determination, any
Eligible Property which is taken into account in calculating the Unencumbered
Pool Value.

 

“Unencumbered Pool Requirements” means with respect to the calculation of the
Unencumbered Pool Value, collectively, that:

 

(a)          [Reserved];

 

(b)          the minimum aggregate Occupancy Rate of all Unencumbered Pool
Properties shall be no less than 80% at all times;

 

(c)          no more than 20% of the Aggregate Unencumbered Pool Value may be
comprised of the Unencumbered Pool Value from any one Unencumbered Pool
Property;

 

(d)          no more than 30% of the Adjusted Property NOI used to determine the
Aggregate Unencumbered Pool Value may be derived from any one Metropolitan
Statistical Area;

 

 - 49 - 

 

 

(e)          no more than 20% of the Adjusted Property NOI used to determine the
Aggregate Unencumbered Pool Value may be derived from any one Tenant;

 

(f)          no more than 20% of the Aggregate Unencumbered Pool Value may be
comprised of the Unencumbered Pool Value from Unencumbered Pool Properties
subject to Qualified Ground Leases;

 

(g)          the minimum Occupancy Rate of each Unencumbered Pool Property shall
be no less than 70% for any two consecutive quarters;

 

(h)          the Unencumbered Pool Value for Unencumbered Pool Properties owned
by Controlled Affiliates may not exceed $35,000,000; and

 

(i)          no more than 20% of the Aggregate Unencumbered Pool Value may be
comprised of the Unencumbered Pool Value from Unencumbered Pool Properties that
are Specialty Properties; provided that if a Specialty Property is occupied by a
Tenant with an investment grade credit rating, the Unencumbered Pool Value from
such Specialty Property shall not be included for purposes of this clause (i).

 

“Unencumbered Pool Property Subsidiary” means any Controlled Affiliate that owns
an Unencumbered Pool Property.

 

“Unencumbered Pool Value” means, with respect to each Unencumbered Pool
Property, as of any date of determination, an amount equal to:

 

(a)          with respect to any Unencumbered Pool Property owned for less than
six (6) full Fiscal Quarters, the lesser of (x) the Appraised Value of such
Unencumbered Pool Property and (y) the acquisition cost of such Unencumbered
Pool Property; or

 

(b)          with respect to each other Unencumbered Pool Property, the quotient
of (x) the consolidated Adjusted Property NOI of such Unencumbered Pool Property
divided by (y) the Capitalization Rate.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Loans (other
than Swing Loans) and L/C Obligations.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

 - 50 - 

 

  

“U.S.” and “United States” means the United States of America.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.

 

 - 51 - 

 

  

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may, by written notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of AF REIT and its
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrower shall
neither be deemed to be in compliance with any financial covenant hereunder nor
out-of-compliance with any financial covenant hereunder if such state of
compliance or noncompliance, as the case may be, would not exist but for the
occurrence of a change in accounting principles after the Closing Date.

 

Section 5.4. Non-Wholly Owned Subsidiary Computations. When determining the
Applicable Margin, compliance with Section 8.7, 8.8 and 8.9, and compliance by
AF REIT or the Borrower with any financial covenant contained in any of the Loan
Documents (a) only the Ownership Share of AF REIT or the Borrower, as
applicable, of the financial attributes of a Subsidiary that is not a Wholly
Owned Subsidiary shall be included and (b) AF REIT’s Ownership Share of the
Borrower shall be deemed to be 100.0%.

 

SECTION 6. Representations and Warranties.

 

The Borrower and each Guarantor represents and warrants to the Administrative
Agent, the Lenders, and the L/C Issuer as follows:

 

Section 6.1. Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a limited partnership under the laws
of the State of Delaware. AF REIT is duly organized, validly existing, and in
good standing as a corporation and a real estate investment trust under the laws
of the State of Maryland. Each of AF REIT and the Borrower has full and adequate
power to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except to the extent that
the failure to do so would not have a Material Adverse Effect.

 

 - 52 - 

 

 





 

Section 6.2. Subsidiaries. Each Subsidiary is (a) duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized (except, solely with respect to any Subsidiary of the Borrower other
than any Guarantor or any Unencumbered Pool Property Subsidiary, to the extent
that the failure to be duly organized, to validly exist and/or to be in good
standing would not have a Material Adverse Effect) and (b) has full and adequate
power to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except in each case referred
to in clause (b) to the extent that the failure to do so would not have a
Material Adverse Effect. As of the Closing Date (or, if later, as of the most
recent date such Schedule has been or was required pursuant to Section 8.5(l)
hereof to be supplemented) Schedule 6.2 hereto is a correct and complete copy of
the Organizational Chart. All of the outstanding shares of capital stock and
other equity interests of each Guarantor and each Unencumbered Pool Property
Subsidiary are validly issued and outstanding and, with respect to such
Subsidiaries that are corporations, fully paid and nonassessable, and all such
shares and other equity interests indicated on Schedule 6.2 as owned by AF REIT,
the Borrower or a Subsidiary are owned, beneficially and of record, by AF REIT,
the Borrower or such Subsidiary or, with respect to any Controlled Affiliate or
Unconsolidated Affiliate, such other Person as is set forth on Schedule 6.2,
and, in the case of such shares and other equity interests of any Guarantor and
any Unencumbered Pool Property Subsidiary, are owned free and clear of all Liens
(other than Permitted Liens). Other than as publicly disclosed by AF REIT or any
Subsidiary of AF REIT in any filings with any securities exchange or the
Securities and Exchange Commission or any successor agency, there are no
outstanding commitments or other obligations of the Borrower, any Guarantor or
any Unencumbered Pool Property Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of the Borrower, any Guarantor or any Unencumbered
Pool Property Subsidiary (other than, in the case of any such Unencumbered Pool
Property Subsidiary, customary rights of a minority equity holder that would not
allow such Unencumbered Pool Property Subsidiary to cease to be a Controlled
Affiliate).

 

Section 6.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Guarantor has full right and authority to enter into the Loan Documents executed
by it, to guarantee the Obligations, Hedging Liability (other than any Excluded
Swap Obligation), and Bank Product Obligations, and to perform all of its
obligations under the Loan Documents executed by it. The Loan Documents
delivered by the Borrower and each Guarantor have been duly authorized,
executed, and delivered by such Persons and constitute valid and binding
obligations of the Borrower and each Guarantor enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Guarantor of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Guarantor or any provision of
the organizational documents (e.g., charter, certificate or articles of
incorporation and by laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Borrower or any Guarantor, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Borrower or any Guarantor
or any of their Property, in each case where such contravention or default,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Property of the Borrower or any Guarantor (other than in favor of the
Administrative Agent for its benefit and/or the benefit of the Lenders and the
L/C Issuer).

 

 - 53 - 

 

 

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Revolving Credit to refinance existing Indebtedness, fund real estate
acquisitions, finance capital expenditures and working capital, and for general
corporate purposes (including for the purpose of any tender offer or share
repurchase program entered into in conjunction with, or after, listing of the
Stock of AF REIT on a national securities exchange). Neither the Borrower nor
any Guarantor is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock, except, in each case,
in connection with any Restricted Payment permitted hereunder that is otherwise
not in violation of Regulation U or X of the Board of Governors of the Federal
Reserve System. Margin stock (as hereinabove defined) constitutes less than 25%
of the assets of the Borrower and the Guarantors.

 

Section 6.5. Financial Reports. The consolidated balance sheet of AF REIT and
its Subsidiaries as of December 31, 2017 and the related consolidated statements
of income, retained earnings and cash flows of AF REIT and its Subsidiaries for
the Fiscal Year then ended, and accompanying notes thereto, which financial
statements are accompanied by the unqualified audit report of independent public
accountants, and the unaudited interim consolidated balance sheet of AF REIT and
its Subsidiaries as of September 30, 2017, and the related consolidated
statements of income, retained earnings and cash flows of AF REIT and its
Subsidiaries for the Fiscal Quarter then ended, heretofore furnished to the
Administrative Agent and the Lenders, fairly present the consolidated financial
condition of AF REIT and its Subsidiaries as at said dates and the consolidated
results of their operations and cash flows for the periods then ended in
conformity with GAAP applied on a consistent basis, except as otherwise
expressly noted therein. To the Borrower’s knowledge, none of AF REIT, the
Borrower or any Subsidiary has contingent liabilities which are material to it
and are required to be set forth in its financial statements or notes thereto in
accordance with GAAP other than as indicated on such financial statements and
notes thereto (including with respect to future periods as to which this
representation is required to be remade, on the financial statements furnished
pursuant to Section 8.5 hereof).

 

Section 6.6. No Material Adverse Change. Since December 31, 2017, there has been
no change in the business, financial condition, operations, performance or
properties of AF REIT, the Borrower or any Subsidiary taken as a whole, which
would reasonably be expected to have a Material Adverse Effect.

 

 - 54 - 

 

 

Section 6.7. Full Disclosure. The statements and factual information (but not
any budgets, projections, estimates or other forward-looking information)
furnished by or on behalf of the Borrower to the Administrative Agent and the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents and the commitments by the Lenders to provide all or part of the
financing contemplated hereby, when taken as a whole and as supplemented to any
date this representation and warranty is made, do not contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any budgets,
projections, estimates or other forward-looking information furnished to the
Administrative Agent and the Lenders, the Borrower only represents that the same
were prepared in good faith on the basis of information and estimates the
Borrower believed to be reasonable at the time such budgets, projections,
estimates or other forward- looking information was furnished; provided,
further, that such representation and warranty shall not apply to the accuracy
of any appraisal, title commitment, survey, or engineering and environmental
reports, or any other reports, prepared by third parties or legal conclusions or
analysis provided by the Borrower’s or the Guarantors’ counsel.

 

Section 6.8. Trademarks, Franchises, and Licenses. AF REIT, the Borrower and
their Subsidiaries own, possess, or have the right to use all patents, licenses,
franchises, trademarks, trade names, trade styles, copyrights, trade secrets,
know how, and confidential commercial and proprietary information necessary to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person except, in each case, where the
failure to do so would not have a Material Adverse Effect.

 

Section 6.9. Governmental Authority and Licensing. AF REIT, the Borrower and
their Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
would reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding, which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval, is
pending or, to the knowledge of the Borrower or AF REIT, threatened in writing
except where such revocation or denial would not reasonably be expected to have
a Material Adverse Effect.

 

Section 6.10. Good Title. AF REIT, the Borrower and their Subsidiaries have good
and defensible title (or valid leasehold interests) to their assets as reflected
on the most recent consolidated balance sheet of AF REIT, the Borrower and their
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The assets owned by the Borrower and each
Guarantor are subject to no Liens, other than Permitted Liens.

 

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened in writing, against AF REIT, the Borrower
or any Subsidiary or any of their Property which if adversely determined,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect other than as set forth on Schedule 6.11.

 

Section 6.12. Taxes. All material tax returns required to be filed by AF REIT,
the Borrower or any Subsidiary in any jurisdiction have, in fact, been filed,
and all Taxes upon AF REIT, the Borrower or any Subsidiary or upon any of its
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except (a) such taxes, assessments, fees and
governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided or (b) would not result in a Material Adverse Effect. Adequate
provisions in accordance with GAAP for material taxes on the books of AF REIT,
the Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.

 

 - 55 - 

 

 



Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Guarantor of any Loan Document.

 

Section 6.14. Affiliate Transactions. Except as permitted by Section 8.14
hereof, none of AF REIT, the Borrower or any Subsidiary is a party to any
contracts or agreements with any of its Affiliates on terms and conditions which
are less favorable to AF REIT, the Borrower or such Subsidiary than would be
usual and customary in similar contracts or agreements between Persons not
affiliated with each other.

 

Section 6.15. Investment Company. None of AF REIT, the Borrower, any Subsidiary,
or any Unconsolidated Affiliate is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 6.16. ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA. None of the Borrower or any Subsidiary has any material
contingent liabilities with respect to any post-retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.

 

Section 6.17. Compliance with Laws. (a) AF REIT, the Borrower and their
Subsidiaries are in compliance with the requirements of all Legal Requirements
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, zoning regulations and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any such non compliance,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

 - 56 - 

 

 

(b)       Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which would not reasonably be expected to result in a Material
Adverse Effect, each of the Borrower and AF REIT represents and warrants that:
(i) AF REIT, the Borrower and their Subsidiaries, and each of the Real
Properties, comply in all material respects with all applicable Environmental
Laws; (ii) AF REIT, the Borrower and their Subsidiaries have obtained all
governmental approvals required for their operations and each of the Real
Properties by any applicable Environmental Law; (iii) AF REIT, the Borrower and
their Subsidiaries have not, and the Borrower has no knowledge of any other
Person who has, caused any Release, threatened Release or disposal of any
Hazardous Material at, on, about, or off any of the Real Properties in any
material quantity and, to the knowledge of the Borrower, none of the Real
Properties are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property; (iv)
AF REIT, the Borrower and their Subsidiaries have no notice or knowledge that
the Real Properties contain or have contained any: (1) underground storage tank
or material amounts of asbestos containing building material, (2) landfills or
dumps, (3) hazardous waste management facility as defined pursuant to RCRA or
any comparable state law, or (4) site on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law; (v) AF REIT, the
Borrower and their Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Real Properties; (vi) AF REIT, the Borrower and their Subsidiaries have no
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law; (vii) AF REIT,
the Borrower and their Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving AF REIT, the Borrower or any Subsidiary or any of the Real Properties,
and there are no conditions or occurrences at any of the Real Properties which
could reasonably be anticipated to form the basis for an Environmental Claim
against the Borrower or any Subsidiary or such Real Properties; (viii) none of
the Real Properties are subject to any, and the Borrower has no knowledge of any
imminent restriction on the ownership, occupancy, use or transferability of the
Real Properties in connection with any (1) Environmental Law or (2) Release,
threatened Release or disposal of a Hazardous Material; and (ix) there are no
conditions or circumstances at any of the Real Properties which pose an
unreasonable risk to the environment or the health or safety of Persons.

 

(c)       AF REIT, the Borrower and their Subsidiaries are in material
compliance with all Anti-Corruption Laws. AF REIT, the Borrower and their
Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance in all material respects by AF REIT, the Borrower
and their Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws.

 

Section 6.18. OFAC. (a) AF REIT and the Borrower are in compliance with the
requirements of all OFAC Sanctions Programs applicable to it, (b) each
Subsidiary is in compliance with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) the Borrower has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information requested
by them regarding the Borrower, the Subsidiaries and other Affiliates of the
Borrower necessary for the Administrative Agent, the L/C Issuer, and the Lenders
to comply with all applicable OFAC Sanctions Programs, and (d) to the Borrower’s
knowledge, neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of AF REIT, Borrower or any of the Subsidiaries, any officer, director
or Affiliate of AF REIT, Borrower or any of their Subsidiaries, is a Person,
that is, or is owned or controlled by Persons that are, (i) the target of any
OFAC Sanctions Programs or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of any OFAC Sanctions
Programs.

 

Section 6.19. Other Agreements. None of AF REIT, the Borrower or any Subsidiary
is in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default, if uncured, would
reasonably be expected to have a Material Adverse Effect.

 

 - 57 - 

 

 

Section 6.20. Solvency. AF REIT, the Borrower and their Subsidiaries, taken as a
whole, are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business as presently conducted and all
businesses (if any) which are currently contemplated to be undertaken by them.

 

Section 6.21. No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 6.22. No Broker Fees. No broker’s or finder’s fee or commission owing to
any broker or finder engaged by the Borrower or any Subsidiary will be payable
with respect hereto or any of the transactions contemplated thereby.

 

Section 6.23. Condition of Property; Casualties; Condemnation. Except to the
extent that the same would not reasonably be expected to result in a Material
Adverse Effect, each Real Property, (a) is in good repair, working order and
condition, normal wear and tear excepted, (b) is free of structural defects, (c)
is not subject to material deferred maintenance, (d) has and will have all
building systems contained therein in good repair, working order and condition,
normal wear and tear excepted and (e) is not located in a flood plain or flood
hazard area, or if located in a flood plain or flood hazard area is covered by
full replacement cost flood insurance. For the avoidance of doubt, in no event
shall the representations contained in the foregoing clause (a) through (d) be
deemed to be applicable to any Property owned by a Tenant. None of the Real
Properties is currently materially adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy which is not in the
process of being repaired, except, solely with respect Real Properties that are
not Unencumbered Pool Properties, to the extent that the same would not
reasonably be expected to result in a Material Adverse Effect. No condemnation
or other like proceedings that has had, or would reasonably be expected to
result in, a Material Adverse Effect, is pending, served or, to the knowledge of
the Borrower, threatened in writing against any Real Property. Promptly after
the request of the Administrative Agent, the Borrower shall deliver a current
property condition report, in form and substance reasonably acceptable to
Administrative Agent from an independent engineering or architectural firm
reasonably acceptable to Administrative Agent, with respect to any Unencumbered
Pool Property specified by Administrative Agent that, in the reasonable
determination of the Administrative Agent, has a maintenance or structural issue
that would materially and adversely affect the value or use of such Eligible
Property.

 

Section 6.24. Legal Requirements and Zoning. Except as disclosed in the zoning
reports furnished to Administrative Agent, to the Borrower’s knowledge and
except where the failure of any of the following to be true and correct would
not have a Material Adverse Effect, the use and operation of each Real Property
constitutes a legal use (including legally nonconforming use) under applicable
zoning regulations (as the same may be modified by special use permits or the
granting of variances) and complies in all material respects with all Legal
Requirements, and does not violate in any material respect any approvals,
restrictions of record or any material agreement affecting any such Real
Property (or any portion thereof).

 

 - 58 - 

 

 

Section 6.25. REIT Status. AF REIT (a) is a REIT, (b) has not revoked its
election to be a REIT, and (c) for its current “tax year” as defined in the Code
is and for all prior tax years subsequent to its election to be a REIT has been
entitled to a dividends paid deduction which meets the requirements of Section
857 of the Code.

 

SECTION 7. Conditions Precedent.

 

Section 7.1.       All Credit Events. At the time of each Credit Event:

 

(a)       each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects (where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as of said time, except to the extent the same
expressly relate to an earlier date, in which case the same shall be true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as of such earlier date;

 

(b)       no Default or Event of Default shall have occurred and be continuing
or would occur as a result of such Credit Event and, after giving effect to such
extension of credit, the Revolving Credit Availability, as then determined and
computed, shall be no less than $0;

 

(c)       in the case of a Borrowing, the Administrative Agent shall have
received the notice required by Section 1.6 hereof, and the L/C Issuer shall
have received (i) in the case of the issuance of any Letter of Credit, a duly
completed Application for such Letter of Credit together with any fees called
for by Section 2.1 hereof, and (ii) in the case of an extension or increase in
the amount of a Letter of Credit, a written request therefor, in a form
reasonably acceptable to the L/C Issuer, together with any fees called for by
Section 2.1 hereof; and

 

(d)       such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections (a)
through (c), inclusive, of this Section 7.1; provided, however, that the Lenders
may continue to make advances under the Revolving Credit, in the sole discretion
of the Lenders, notwithstanding the failure of the Borrower to satisfy one or
more of the conditions set forth above and any such advances so made shall not
be deemed a waiver of any Default or Event of Default or other condition set
forth above that may then exist.

 

Section 7.2.       Initial Credit Event. Before or concurrently with the initial
Credit Event:

 

(a)       the Administrative Agent shall have received this Agreement duly
executed by the Borrower, each Guarantor, and the Lenders;

 

 - 59 - 

 

 

(b)       if requested at least five (5) Business Days prior to the Closing Date
by any Lender, the Administrative Agent shall have received, a Note payable to
such Lender and duly executed by the Borrower dated the Closing Date and
otherwise in compliance with the provisions of Section 1.10 hereof;

 

(c)       the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents;

 

(d)       the Administrative Agent shall have received copies of the Borrower’s,
each Guarantor’s, and each Unencumbered Pool Property Subsidiary’s articles of
incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified in each instance by an authorized officer of AF
REIT (on behalf of itself and in its capacity as a direct or indirect owner of
the Borrower, each other Guarantor, and each Unencumbered Pool Property
Subsidiary);

 

(e)       the Administrative Agent shall have received copies of resolutions
authorizing the execution, delivery and performance by the Borrower and each
Guarantor of this Agreement and the other Loan Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on the Borrower’s and each Guarantor’s behalf, all certified in each
instance by an authorized officer of AF REIT (on behalf of itself and in its
capacity as a direct or indirect owner of the Borrower and each other
Guarantor);

 

(f)       the Administrative Agent shall have received copies of the
certificates of good standing for the Borrower, each Guarantor, and each
Unencumbered Pool Property Subsidiary (dated no earlier than thirty (30) days
prior to the Closing Date) from the office of the secretary of the state (or
similar office) of its incorporation or organization and of each state in which
an Initial Unencumbered Pool Property is located where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that the failure to do so would not have a
Material Adverse Effect;

 

(g)       the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;

 

(h)       the Administrative Agent shall have received the initial fees called
for by Section 2.1 hereof;

 

(i)        the capital and organizational structure of AF REIT, the Borrower and
its Subsidiaries shall be reasonably satisfactory to the Administrative Agent
(including, for the sake of clarity, the structure of any Controlled Affiliate);

 

 - 60 - 

 

 

(j)       the Administrative Agent shall have received (i) a copy of the audited
consolidated balance sheet of AF REIT and its Subsidiaries for the Fiscal Year
ended December 31, 2017 and the consolidated statements of income, retained
earnings, and cash flows of AF REIT, the Borrower and its Subsidiaries for such
Fiscal Year, and accompanying notes thereto, each in reasonable detail showing
in comparative form the figures for the previous Fiscal Year, (ii) a copy of the
unaudited interim consolidated balance sheet of AF REIT and its Subsidiaries for
the Fiscal Quarter ended September 30, 2017, and the related consolidated
statements of income, retained earnings and cash flows of AF REIT and its
Subsidiaries for such Fiscal Quarter, (iii) a copy of AF REIT’s projections for
the Fiscal Years ending December 31, 2018, December 31, 2019, and December 31,
2020, including consolidated projections of revenues, expenses and balance sheet
on a quarter by quarter basis, with such projections in reasonable detail
prepared by the Borrower (which shall include a summary of all significant
assumptions made in preparing such projections), and (iv) an Available Amount
Certificate showing the computation of the Available Amount with the inclusion
of the Initial Unencumbered Pool Properties, each in form and substance
reasonably acceptable to the Administrative Agent;

 

(k)       the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that (i) since December 31, 2017,
no material adverse change in the business, financial condition, operations,
performance or properties of the Borrower or the Guarantors, taken as a whole,
shall have occurred and (ii) attached thereto is a true, correct, and complete
organizational chart (the “Organizational Chart”) of AF REIT, its Subsidiaries,
and its Unconsolidated Affiliates as of the Closing Date, which identifies the
jurisdiction of AF REIT, each Subsidiary and each Unconsolidated Affiliate and
the form of which is otherwise reasonably acceptable to the Administrative
Agent;

 

(l)       the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against the Borrower, each Guarantor, and each
Unencumbered Pool Property Subsidiary evidencing the absence of Liens on its
Property except for Permitted Liens or as otherwise permitted by Section 8.7
hereof;

 

(m)      the Administrative Agent shall have received a written opinion of Duane
Morris LLP, counsel to the Borrower and each Guarantor, in form and substance
reasonably acceptable to the Administrative Agent;

 

(n)       the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower and each Guarantor; and the
Administrative Agent and the Borrower shall have received the Internal Revenue
Service Forms and any applicable attachments required by Section 12.1(g);

 

(o)       the Administrative Agent shall have received pay off and lien release
letters from creditors of the Loan Parties (other than Indebtedness intended to
remain outstanding after the Closing Date and, if secured, secured by Liens
permitted to remain outstanding by Sections 8.7) setting forth, among other
things, the total amount of indebtedness outstanding and owing to them (or
outstanding letters of credit issued for the account of any Loan Party or its
Subsidiaries) and containing an undertaking to cause to be delivered to the
Administrative Agent UCC termination statements and any other lien release
instruments necessary to release their Liens on the assets of any Loan Party or
Unencumbered Pool Property Subsidiary, which pay off and lien release letters
shall be in form and substance acceptable to the Administrative Agent; and

 

(p)       the Administrative Agent and each Lender shall have received any
information or materials reasonably requested at least five (5) Business Days
prior to the Closing Date by the Administrative Agent or such Lender in order to
assist the Administrative Agent or such Lender in maintaining compliance with
(i) the Patriot Act and (ii) any applicable “know your customer” or similar
rules and regulations.

 

 - 61 - 

 

 

Section 7.3. Eligible Property Additions and Deletions of Unencumbered Pool
Properties. (a) As of the Closing Date, the Borrower represents and warrants to
the Lenders and the Administrative Agent that the Initial Unencumbered Pool
Properties qualify as Eligible Properties and that the information provided on
Schedule 1.1 is true and correct.

 

(b)          Upon not less than ten (10) Business Days prior written notice from
the Borrower to the Administrative Agent,   the Borrower may, from time to time,
request that a Real Property be added (subject to the other requirements for a
Real Property qualifying as an Eligible Property) as an Unencumbered Pool
Property, and such Real Property shall be added as an Unencumbered Pool Property
upon Administrative Agent’s satisfaction that the following conditions have been
met (collectively, the “Eligibility Conditions”):

 

(1)          the Administrative Agent shall have received a certificate
evidencing compliance with the Unencumbered Pool Requirements on a pro forma
basis;

 

(2)           if (x) the Subsidiary owning such Real Property or (y) the
Subsidiary owning such Controlled Affiliate that owns such Real Property, in
either case is not a Guarantor (each, a “New Guarantor”) the Administrative
Agent shall have received a duly executed Additional Guarantor Supplement from
such New Guarantor, together with the following:

 

(A)       the Administrative Agent shall have received copies of such New
Guarantor’s and such Controlled Affiliate’s articles of incorporation and bylaws
(or comparable organizational documents) and any amendments thereto, certified
in each instance by such Guarantor’s Secretary or Assistant Secretary;

 

(B)       the Administrative Agent shall have received copies of resolutions of
such New Guarantor’s Board of Directors (or similar governing body) authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party and the consummation of the transactions contemplated thereby, together
with specimen signatures of the persons authorized to execute such documents on
such New Guarantor’s behalf, all certified in each instance by its Secretary or
Assistant Secretary or other Authorized Representative;

 

(C)       the Administrative Agent shall have received copies of the
certificates of good standing for such New Guarantor and such Controlled
Affiliate from the office of the secretary of the state (or similar office) of
its incorporation or organization and of each state in which an Unencumbered
Pool Property is located; and

 

(D)       the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for such New Guarantor;

 

 - 62 - 

 

 

(3)        the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against any such New Guarantor and such
Real Property evidencing the absence of Liens, except for Permitted Liens or as
otherwise permitted by Section 8.7 hereof.

 

(c)       In the event that any Unencumbered Pool Property shall at any time
cease to constitute an Eligible Property, (i) the Borrower shall, as soon as
reasonably possible after obtaining knowledge thereof, notify the Administrative
Agent in writing of the same and (ii) the Unencumbered Pool Value of such
Unencumbered Pool Property shall automatically be deemed to be $0 at such time
and at all times after until such time as the same again qualifies as an
Eligible Property. In the event that, at any time, the Unencumbered Pool
Requirements shall be violated, no Default or Event of Default shall result from
said violation, and (A) the Borrower shall, as soon as reasonably possible after
obtaining knowledge thereof, notify the Administrative Agent in writing of the
same, which written notice shall include a designation by the Borrower of any
Real Property or Real Properties, at the Borrower’s option, to be discounted or
deleted as Unencumbered Pool Properties in order to restore compliance with the
Unencumbered Pool Requirements, and (B) if discounted, the Unencumbered Pool
Value of each such Real Property shall be deemed reduced to the maximum amount
that would result in compliance with the Unencumbered Pool Requirements, or, if
deleted, each such Real Property shall automatically cease to constitute an
Unencumbered Pool Property from the date of such written notice until such time
as the same is added by the Borrower as an Unencumbered Pool Property in
accordance with the preceding paragraph (provided that the addition of the same
at such time does not result in a violation of the Unencumbered Pool
Requirements). Notwithstanding anything herein to the contrary, in the event
that any Unencumbered Pool Property shall cause any of the requirements set
forth in the definition of “Unencumbered Pool Requirements” not to be satisfied,
such failure shall not constitute a Default or Event of Default, it being agreed
and understood that the only consequence of such Unencumbered Pool Property
causing non- compliance with any such requirements shall be the discounting or
removal of such Real Property from the calculation of the Unencumbered Pool
Value pursuant to this Section 7.3(c).

 

(d)       Upon not less than three (3) Business Days prior written notice from
Borrower to the Administrative Agent, the Borrower may, from time to time,
designate that a Real Property be deleted as an Unencumbered Pool Property;
provided, however, that the Borrower shall not be permitted to designate that a
Real Property be deleted as an Unencumbered Pool Property without the consent of
the Required Lenders in their sole discretion if (i) such deletion would result
in fewer than twelve (12) Unencumbered Pool Properties, or (ii) such deletion
would reduce the Unencumbered Pool Value below $250,000,000. Such notice shall
be accompanied by an Available Amount Certificate setting forth (i) the
components of the Available Amount (in such detail as reasonably required by the
Administrative Agent) calculated on a pro forma basis (as of the most recent
Available Amount Certificate delivered in accordance with Section 8.5(d) or
Section 8.5(n) hereof) after giving effect to such deletion of the designated
Real Property as an Unencumbered Pool Property, (ii) that no Default or Event of
Default is then continuing (including after taking into account the deletion of
such Unencumbered Pool Property) and (iii) that such deletion shall not cause
the other Unencumbered Pool Properties to violate the Unencumbered Pool
Requirements. Upon the deletion of a Real Property as an Unencumbered Pool
Property (whether automatically or as a result of an election by the Borrower,
as described above), the Guarantor which owned such Real Property, but that does
not otherwise own any other Unencumbered Pool Property, shall, upon the
Borrower’s written request, be released from its obligations under this
Agreement or, if applicable, its separate Guaranty and any other Loan Documents
pursuant to lien releases and other documentation reasonably acceptable to the
Borrower and the Administrative Agent.

 

 - 63 - 

 

 

Section 7.4. Incentive Listing Note. Simultaneously with the entering into of
the Incentive Listing Note, the Borrower and the Special Limited Partner shall
enter into the Special Limited Partner Subordination Agreement.

 

SECTION 8. Covenants.

 

The Borrower and each Guarantor agrees that, until the date that all the
Commitments have expired or terminated and the principal of and interest on each
Loan and Reimbursement Obligation and all fees, expenses and other amounts
payable under any Loan Document (other than contingent indemnification
obligations for which no claim or demand has been made) have been paid in full
in cash and all Letters of Credit have expired or been terminated (or have been
Cash Collateralized or otherwise backstopped (including by “grandfathering” into
future credit facilities) in a manner reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer), except to the extent
compliance in any case or cases is cured or waived in writing pursuant to the
terms of Section 12.13 hereof:

 

Section 8.1. Maintenance of Existence. (i) The Borrower shall, and shall cause
each Guarantor to, preserve and maintain its existence, except as otherwise
provided in Section 8.10(c) and Section 8.10(d) hereof. (ii) The Borrower shall,
and shall cause each Guarantor to, preserve and keep in force and effect all
licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause each
Guarantor and Unencumbered Pool Property Subsidiary to, or, to the extent any
such obligations are expressly the obligation of the applicable Tenant under the
Lease in effect for such Property, the Borrower shall cause the applicable
Tenant to, maintain, preserve, and keep all of its Property in working condition
and order (ordinary wear and tear and damage by casualty excepted), and the
Borrower and each Guarantor shall, and shall cause its Unencumbered Pool
Property Subsidiary to, or, to the extent any such obligations are expressly the
obligation of the applicable Tenant under the Lease in effect for such Property,
shall cause the applicable Tenant to, from time to time, make all necessary
repairs, renewals, replacements, additions, and betterments to its Property so
that such Property shall at all times be fully preserved and maintained, except,
in each case, (i) to the extent that, in the reasonable business judgment of
such Person, any such Property is no longer necessary for the proper conduct of
the business of such Person and (ii) where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Borrower shall not, and shall not permit any
Guarantor or Unencumbered Pool Property Subsidiary to, amend, modify or
terminate any material contract or agreement to which it is a party if such
amendment, modification or termination or waiver would reasonably be expected to
cause a Material Adverse Effect.

 

 - 64 - 

 

 

Section 8.3. Taxes and Assessments. The Borrower and each Guarantor shall, and
shall cause its or their Unencumbered Pool Property Subsidiaries or its or their
respective Tenants to, duly pay and discharge all material Taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves
established in accordance with GAAP are provided therefor.

 

Section 8.4. Insurance. The Borrower shall insure and keep insured, and shall
cause AF REIT and each Subsidiary to, and shall use commercially reasonable
efforts to cause each of its Unconsolidated Affiliates to, insure and keep
insured, with financially sound and reputable insurance companies all insurable
Property owned by it which is of a character usually insured by Persons
similarly situated and operating like Properties against loss or damage from
such hazards and risks, and in such amounts, as are insured by Persons similarly
situated and operating like Properties; and the Borrower shall, and shall cause
AF REIT and each Subsidiary to, and shall use commercially reasonable efforts to
cause each of its Unconsolidated Affiliates to, insure, such other hazards and
risks (including, without limitation, business interruption, employers’ and
public liability risks) with financially sound and reputable insurance companies
as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Borrower shall, upon the request of the
Administrative Agent, furnish to the Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section 8.4.

 

Section 8.5. Financial Reports. The Borrower shall, and shall cause AF REIT and
each Subsidiary to, maintain a standard system of accounting in accordance with
GAAP and shall furnish to the Administrative Agent, each Lender, the L/C Issuer
and each of their duly authorized representatives such information respecting
the business and financial condition of AF REIT, the Borrower and each
Subsidiary as the Administrative Agent or such Lender may reasonably request;
and without any request, shall furnish to the Administrative Agent for
distribution to the Lenders and L/C Issuer:

 

(a)       as soon as available, and in any event no later than ninety (90) days
after the last day of each Fiscal Year of the Borrower (commencing with the
Fiscal Year ending on December 31, 2018), a copy of the audited consolidated
balance sheet of AF REIT and its Subsidiaries as of the last day of the Fiscal
Year then ended and the consolidated statements of income, retained earnings,
and cash flows of AF REIT and its Subsidiaries for the Fiscal Year then ended,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous Fiscal Year, accompanied by an unqualified
opinion of KPMG LLP or any other independent public accountants of recognized
national standing, selected by the Borrower (if not KPMG LLP or any other of the
“Big Four”) and reasonably satisfactory to the Administrative Agent, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial condition of AF REIT and its Subsidiaries
as of the close of such Fiscal Year and the results of their operations and cash
flows for the Fiscal Year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards; provided, however, that the Borrower may
satisfy its obligations to deliver the financial statements described in this
Section 8.5(a) by furnishing to the Administrative Agent a copy of its annual
report on Form 10-K in respect of such Fiscal Year together with the financial
statements required to be attached thereto, provided the Borrower is required to
file such annual report on Form 10-K with the Securities and Exchange Commission
and such filing is actually made;

 

 - 65 - 

 

 

(b)       [Reserved];

 

(c)       as soon as available, and in any event no later than forty-five (45)
days after the last day of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower (commencing with the Fiscal Quarter ending on March
31, 2018), a copy of the consolidated balance sheet of AF REIT, the Borrower and
its Subsidiaries as of the last day of such Fiscal Quarter and the consolidated
statements of income, retained earnings, and cash flows of AF REIT and its
Subsidiaries for the Fiscal Quarter and for the Fiscal Year to date period then
ended, each in reasonable detail showing, in comparative form, the figures for
the corresponding date and period in the previous Fiscal Year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year end audit adjustments) and certified to by its chief financial officer
or another officer of the Borrower reasonably acceptable to the Administrative
Agent; provided, however, that the Borrower may satisfy its obligations to
deliver the financial statements described in this Section 8.5(c) by furnishing
to the Administrative Agent a copy of its quarterly report on Form 10-Q in
respect of such Fiscal Quarter together with the financial statements required
to be attached thereto, provided the Borrower is required to file such quarterly
report on Form 10-Q with the Securities and Exchange Commission and such filing
is actually made;

 

(d)       as soon as available, and in any event within (i) forty-five (45) days
after the last day of each of the first three Fiscal Quarters of each Fiscal
Year (commencing with the Fiscal Quarter ending on March 31, 2018) and (ii)
ninety (90) days after the last day of the last Fiscal Quarter of each Fiscal
Year (commencing with the Fiscal Year ending on December 31, 2018), an Available
Amount Certificate showing the computation of the Available Amount in reasonable
detail as of the close of business on the last day of such Fiscal Quarter,
prepared by the Borrower and certified to by its chief financial officer or
another officer of the Borrower reasonably acceptable to the Administrative
Agent;

 

(e)       with each of the financial statements delivered pursuant to
subsections (a) and (c) above, a compliance certificate (“Compliance
Certificate”) in the form attached hereto as Exhibit E signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower or another officer of the Borrower reasonably acceptable to the
Administrative Agent to the effect that to such officer’s knowledge and belief
no Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken or being taken by AF REIT, the Borrower or
any Subsidiary to remedy the same. Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.20 hereof and
the Borrower’s calculation of the Ownership Share of each Subsidiary and
Unconsolidated Affiliate;

 

(f)       promptly after request by the Administrative Agent, any additional
written reports, management letters or other detailed information contained in
writing concerning significant aspects of AF REIT’s, the Borrower’s or any
Subsidiary’s operations and financial affairs given to it by its independent
public accountants and submitted to the board of directors (or similar governing
body) of the Borrower;

 

 - 66 - 

 

 

(g)       promptly after the sending or filing thereof, copies of each financial
statement, report, or proxy statement sent by AF REIT or any Subsidiary to its
stockholders or other equity holders;

 

(h)       promptly after receipt thereof, if any, a copy of each audit made by
any regulatory agency of the books and records of AF REIT, the Borrower or any
Subsidiary or of notice of any material noncompliance with any applicable Legal
Requirements relating to AF REIT, the Borrower or any Subsidiary, or its
business;

 

(i)       as soon as available, and in any event within sixty (60) days after
the end of each Fiscal Year of the Borrower (commencing with the Fiscal Year
ending on December 31, 2018), a copy of the Borrower’s projections for the
following year including consolidated projections of revenues, expenses and
balance sheet on a quarter by quarter basis, with such projections in reasonable
detail prepared by the Borrower and in form satisfactory to the Administrative
Agent (which shall include a summary of all significant assumptions made in
preparing such projections);

 

(j)       notice of any Change of Control;

 

(k)       promptly after any Responsible Officer of the Borrower obtaining
knowledge thereof, written notice of (i) any threatened (in writing) or pending
litigation or governmental or arbitration proceeding or labor controversy
against AF REIT, the Borrower or any Subsidiary or any of their Property which
would reasonably be expected to have a Material Adverse Effect, (ii) the
occurrence of any other matter which would reasonably be expected to have a
Material Adverse Effect or (iii) the occurrence of any Default or Event of
Default;

 

(l)       with each of the financial statements delivered pursuant to
subsections (a) and (c) above, if there have been any changes to the
organizational list of AF REIT, the Borrower and the Subsidiaries during the
most recently ended Fiscal Quarter, a revised organizational list, together with
a summary of the changes;

 

(m)       as soon as available, a copy of the Incentive Listing Note and the
Outperformance Agreement; and

 

(n)       promptly after the request the Administrative Agent or the Required
Lenders, any other information or report reasonably requested by such Person(s).

 

 - 67 - 

 

 

Section 8.6. Inspection. The Borrower shall, and shall cause AF REIT and each
Subsidiary to, permit each of the Arrangers (or any of their affiliates),
coordinating through the Administrative Agent, and each of their duly authorized
representatives and agents, during normal business hours, to visit and inspect
any of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records (which shall be
subject to the confidentiality requirements of Section 12.25 hereof), and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants (and by this
provision the Borrower hereby authorizes such accountants to discuss with either
of the Arrangers (or any of their affiliates) the finances and affairs of AF
REIT, the Borrower and their Subsidiaries) at such reasonable times as the
Administrative Agent may designate, with reasonable prior notice to the Borrower
and no more often than once in any period of twelve (12) consecutive months
unless an Event of Default has occurred and is continuing. The Administrative
Agent shall use reasonable efforts to coordinate inspections undertaken in
accordance with this Section 8.6 to (i) minimize the administrative burden of
such inspections on AF REIT, the Borrower and their Subsidiaries, (ii) minimize
the interference with the business of AF REIT, the Borrower and their
Subsidiaries, and (iii) not disturb the occupancy of any Real Property by any
Tenant.

 

Section 8.7. Liens. The Borrower shall not, nor shall it permit any Guarantor or
Unencumbered Pool Property Subsidiary to, create, incur or permit to exist any
Lien of any kind on any Property owned by any such Person, other than Permitted
Liens.

 

Section 8.8. Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit AF REIT or any Subsidiary to, (i) directly or
indirectly, make, retain or have outstanding any investments (whether through
the purchase of stock or obligations or otherwise) in any Person, real property
or improvements on real property, or any loans, advances, lines of credit,
mortgage loans or other financings (including pursuant to sale/leaseback
transactions) to any other Person, or (ii) acquire any real property,
improvements on real property or all or any substantial part of the assets or
business of any other Person or division thereof; provided, however, that the
foregoing shall not apply to nor operate to prevent, with respect to AF REIT,
the Borrower or any Subsidiary, any of the following:

 

(a)       investments in direct obligations of the United States of America or
of any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one (1) year of the date of issuance thereof;

 

(b)       investments in commercial paper with a Rating of at least P-1 by
Moody’s and at least A-1 by S&P maturing within one (1) year of the date of
issuance thereof;

 

(c)       investments in demand or time deposits, certificates of deposit or
bankers acceptances of any Lender or by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
(1) year or less;

 

(d)       investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

 

(e)       investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

 

 - 68 - 

 

 

(f)       AF REIT’s investment in the Borrower, the Borrower’s investments from
time to time in its Subsidiaries, and investments made from time to time by a
Subsidiary in one or more of its Subsidiaries, including, in each case,
guaranties of Indebtedness of Borrower, Guarantors or any of their respective
Subsidiaries;

 

(g)       intercompany advances made from time to time among the Borrower and
its Subsidiaries in the ordinary course of business to finance working capital
needs;

 

(h)       investments from time to time in individual Real Properties (including
Eligible Properties) or in entities which own such individual Real Properties
(including Eligible Properties), provided that such investment does not cause a
breach of the financial covenants set forth in Section 8.20 hereof or clauses
(i), (j) or (k) below;

 

(i)       cash investments in Unconsolidated Affiliates in an amount not to
exceed in the aggregate at any one time outstanding 20% of the Total Asset Value
at such time;

 

(j)       investments in Assets Under Development in an amount not to exceed in
the aggregate at any one time outstanding 10% of the Total Asset Value at such
time;

 

(k)       investments in Land Assets in an amount not to exceed in the aggregate
at any one time outstanding 10% of the Total Asset Value at such time;

 

(l)       investments in deposit account and securities accounts opened in the
ordinary course of business and in compliance with the terms of this Agreement;

 

(m)       investments pursuant to Hedging Agreements that are not otherwise
prohibited by the terms of this Agreement;

 

(n)       investments existing on the date hereof and set forth on Schedule 8.8;

 

(o)       advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(p)       investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(q)       investments in mortgages and mezzanine loans, commercial mortgage-
backed securities, and Governmental Affiliated Loan Corporations in an amount
not to exceed in the aggregate at any one time outstanding 10% of Total Asset
Value at such time;

 

(r)       investments by AF REIT for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any equity interests of AF REIT or the Borrower
now or hereafter outstanding to the extent permitted in Section 8.24 below;

 

(s)       investments permitted under applicable law in the publicly-traded
equity interests of REITs or other real estate companies conducting business,
services or activities substantially similar or related to those engaged by AF
REIT, the Borrower and their Subsidiaries as of the date hereof not to at any
time exceed 10% of Total Asset Value;

 

 - 69 - 

 

 

(t)       investments not otherwise permitted under this Section 8.8 in an
aggregate amount not to exceed $3,000,000; and

 

(u)      investments in the form of mergers or consolidations permitted under
Section 8.9.

 

The Borrower’s Ownership Share of any investment of the type described in
clauses (i), (j), (k), (q), (s) and (t) by its Unconsolidated Affiliates will be
included for purposes hereof. Investments of the type described in clauses (i),
(j), (k), (q), (s) and (t) immediately preceding shall, at no time, exceed in
the aggregate at any one time, 35% of the Total Asset Value at such time. In
determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, (i) investments and acquisitions shall always be
taken at the book value (as defined in GAAP) thereof and (ii) loans and advances
shall be taken at the principal amount thereof then remaining unpaid.

 

Section 8.9. Mergers, Consolidations and Sales. Except in connection with an
acquisition of an Eligible Property or otherwise with the prior written consent
of the Required Lenders (which shall not be unreasonably withheld, conditioned
or delayed), the Borrower shall not, nor shall it permit AF REIT or any
Subsidiary to, merge or consolidate, or sell, transfer, lease or otherwise
dispose of all or any part of its Property, including any disposition of
Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, so long as no Default or Event of Default is then continuing
or would result therefrom, this Section shall not apply to nor operate to
prevent:

 

(a)       the sale, transfer, lease or other disposition of Property of the
Borrower or any of the Subsidiaries to one another in the ordinary course of its
business;

 

(b)       the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the entity surviving the merger;

 

(c)       any sale, transfer, lease or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) in the ordinary course of business;

 

(d)      Leases of portions of any Real Property to Tenants;

 

(e)       any merger if it results in the simultaneous payoff in immediately
available funds of the Obligations (other than contingent indemnification
obligations for which no claim or demand has been made and Obligations under
Letters of Credit that have been Cash Collateralized or otherwise backstopped
(including by “grandfathering” into future credit facilities) on terms
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer);

 

 - 70 - 

 

 

(f)       merger or consolidation, directly or indirectly, with any other Person
so long as (i) AF REIT, the Borrower or a Guarantor, as applicable, shall be the
survivor thereof and no Change of Control shall result therefrom; provided that
if the Borrower is a party to such merger or consolidation, the Borrower shall
be the survivor thereof; (ii) the Borrower shall have given the Administrative
Agent and the Lenders at least 30 days’ prior written notice of such
consolidation or merger; (iii) immediately prior thereto, and immediately
thereafter and after giving effect thereto, no Default or Event of Default has
occurred or would result therefrom; and (iv) at the time the Borrower gives
notice pursuant to clause (ii) of this subsection, the Borrower shall have
delivered to the Administrative Agent for distribution to each of the Lenders a
Compliance Certificate, calculated on a pro forma basis based on information
then available to the Borrower, evidencing the continued compliance by AF REIT,
the Borrower and the Subsidiaries with the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, the
financial covenants contained in Section 8.20, after giving effect to such
consolidation or merger;

 

(g)       AF REIT and the Borrower may issue or sell equity interests; provided
that AF REIT and the Borrower, as the case may be, shall remain in compliance
with the definition of Change of Control;

 

(h)       to the extent constituting an investment of the type covered
thereunder, transactions expressly permitted under Section 8.8; and

 

(i)       the liquidation or dissolution of, or the sale, transfer or
disposition of substantially all the equity interests of, (x) Genie and (y) any
other Subsidiary of the Borrower that does not own, directly or indirectly, any
Unencumbered Pool Property (or, prior to, or substantially concurrent with, such
liquidation, dissolution, sale, transfer or disposition, any such Unencumbered
Pool Property is deleted as an Unencumbered Pool Property pursuant to Section
7.3(d)), so long as such Subsidiary is not otherwise required hereunder to be a
Guarantor.

 

Nothing in this Section 8.9 shall prohibit the dissolution of a Subsidiary which
has disposed of its assets in accordance with this Agreement.

 

Section 8.10. Maintenance of Subsidiaries. The Borrower shall not assign, sell
or transfer, nor shall it permit any of its Subsidiaries to issue, assign, sell
or transfer, any shares of capital stock or other equity interests of any of the
Borrower’s Subsidiaries that are Guarantors to any Person that is not the
Borrower or a wholly-owned direct or indirect Subsidiary of the Borrower;
provided, however, that the foregoing shall not operate to prevent (a) Liens (if
any, it being agreed and understood that no such Liens are being created by the
Loan Documents on the Closing Date) on the capital stock or other equity
interests of Guarantors granted to the Administrative Agent, (b) the issuance,
sale and transfer to any Person of any shares of capital stock of a Guarantor
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Guarantor and (c) any transaction
permitted by Section 8.9(b), (e), (f) or (i) above.

 

 - 71 - 

 

 

Section 8.11. ERISA. The Borrower shall, and shall cause each Subsidiary to, and
shall use commercially reasonable efforts to cause each of its Unconsolidated
Affiliates to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to (i) with respect to any Loan Party or Unencumbered
Pool Property Subsidiary, result in the imposition of a Lien against any of its
Property or (ii) with respect to all other Subsidiaries, have a Material Adverse
Effect. The Borrower shall, and shall cause AF REIT and each Subsidiary to, and
shall use commercially reasonable efforts to cause each of its Unconsolidated
Affiliates to, promptly notify the Administrative Agent and each Lender of: (a)
the occurrence of any reportable event (as defined in Section 4043 of ERISA)
with respect to a Plan, (b) receipt of any notice from the PBGC of its intention
to seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by AF REIT,
the Borrower, any Subsidiary, or any Unconsolidated Affiliate of any material
liability, fine or penalty, or any material increase in the contingent liability
of AF REIT, the Borrower, any Subsidiary, or any Unconsolidated Affiliate with
respect to any post-retirement Welfare Plan benefit; provided that with respect
to any Subsidiary that is not a Loan Party or an Unencumbered Pool Property
Subsidiary, such notice shall only be required, in each case, to the extent such
event would reasonably be expected to have a Material Adverse Effect. The
Borrower shall not, and shall not permit AF REIT or any Subsidiary to, and shall
use commercially reasonable efforts to cause each of its Unconsolidated
Affiliates not to, permit any of its respective assets to become or be deemed to
be “plan assets” within the meaning of ERISA, the Code or any of the respective
regulations promulgated thereunder, where such event would reasonably be
expected to have a Material Adverse Effect.

 

Section 8.12. Compliance with Laws. (a) The Borrower shall, and shall cause AF
REIT and each Subsidiary to, and shall use commercially reasonable efforts to
cause each of its Unconsolidated Affiliates to, comply in all respects with all
Legal Requirements applicable to or pertaining to its Property or business
operations, where any such non compliance, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

 

(b) The Borrower shall, and shall cause AF REIT and each Subsidiary to, and
shall use commercially reasonable efforts to cause each of its Unconsolidated
Affiliates to, at all times, do the following to the extent the failure to do
so, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect: (i) comply in all material respects with, and maintain
each of the Real Properties in compliance in all material respects with, all
applicable Environmental Laws; (ii) use commercially reasonable efforts to
require that each Tenant of any of the Real Properties or any part thereof
comply in all material respects with all applicable Environmental Laws; (iii)
obtain and maintain in full force and effect all material governmental approvals
required by any applicable Environmental Law for operations at each of the Real
Properties; (iv) cure any material violation of applicable Environmental Laws by
it or at any of the Real Properties; (v) not allow the presence or operation at
any of the Real Properties of any (1) landfill or dump or (2) hazardous waste
management facility or solid waste disposal facility as defined pursuant to RCRA
or any comparable state law (other than any private sewage treatment plant
maintained at any Real Property in compliance with Environmental Laws); (vi) not
manufacture, use, generate, transport, treat, store, release, dispose or handle
any Hazardous Material at any of the Properties except in the ordinary course of
its business and in compliance with Environmental Laws; (vii) within ten (10)
Business Days after receipt of written notice of the same in connection with AF
REIT, the Borrower, any Subsidiary, any Unconsolidated Subsidiary or any of the
Real Properties, notify the Administrative Agent in writing of, and provide any
reasonably requested documents with respect to, any of the following: (1) any
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law; (2) any
material Environmental Claim; (3) any material violation of an Environmental Law
or material Release, threatened Release or disposal of a Hazardous Material; (4)
any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition which would reasonably be expected to have a Material
Adverse Effect; (viii) conduct, at its expense, any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required to be
performed by any applicable Environmental Law, (ix) abide by and observe any
restrictions on the use of the Real Properties imposed by any Governmental
Authority as set forth in a deed or other instrument affecting AF REIT’s, the
Borrower’s, any Subsidiary’s, or any Unconsolidated Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Real
Properties which AF REIT, the Borrower, any Subsidiary, or any Unconsolidated
Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy, and
implement any operation or maintenance actions required by any Governmental
Authority or Environmental Law or included in any no further action letter or
covenant not to sue issued by any Governmental Authority under any Environmental
Law. The Administrative Agent shall give prompt notice to each Lender of any
notice from the Borrower received pursuant to this Section 8.12(b).

 

 - 72 - 

 

 

Section 8.13. Compliance with OFAC Sanctions Programs and Anti-Corruption Laws.
(a)       AF REIT shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to AF REIT and shall cause the Borrower and each
of the Subsidiaries to, and shall use commercially reasonable efforts to cause
each of its Unconsolidated Affiliates to, comply with the requirements of all
OFAC Sanctions Programs applicable to such Person.

 

(b)       The Borrower shall provide the Administrative Agent, the L/C Issuer,
and the Lenders any information regarding AF REIT, the Borrower, their
Subsidiaries, the Unconsolidated Affiliates, and each of their other Affiliates
necessary for the Administrative Agent, the L/C Issuer, and the Lenders to
comply with all applicable OFAC Sanctions Programs; subject, however, in the
case of Affiliates (other than the Subsidiaries), to the Borrower’s ability to
provide information applicable to them.

 

(c)       If the Borrower obtains actual knowledge or receives any written
notice that AF REIT, the Borrower, any Subsidiary, any Unconsolidated Affiliate,
or any officer, director or Affiliate thereof or that any Person that owns or
controls any such Person is the target of any OFAC Sanctions Programs or is
located, organized or resident in a country or territory that is, or whose
government is, the subject of any OFAC Sanctions Programs (such occurrence, an
“OFAC Event”), the Borrower shall promptly (i) give written notice to the
Administrative Agent, the L/C Issuer, and the Lenders of such OFAC Event, and
(ii) comply with all applicable Legal Requirements with respect to such OFAC
Event (regardless of whether the target person is located within the
jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and the Borrower hereby authorizes and consents to the Administrative
Agent, the L/C Issuer, and the Lenders taking any and all steps the
Administrative Agent, the L/C Issuer, or the Lenders deem necessary, in their
sole but reasonable discretion, to avoid violation of all applicable Legal
Requirements with respect to any such OFAC Event, including the requirements of
the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).

 

 - 73 - 

 

 

(d)       AF REIT shall not, nor shall it permit the Borrower or any Subsidiary
to, and shall use commercially reasonable efforts to cause each of its
Unconsolidated Affiliates not to, directly or, to any Loan Party’s knowledge,
indirectly, use the proceeds of the Facilities, or lend, contribute or otherwise
make available such proceeds to any other Person, to fund any activities or
business of or with any Person or in any country or territory, that, at the time
of such funding, is, or whose government is, the subject of any OFAC Sanctions
Programs, except to the extent permissible for a Person required to comply with
any OFAC Sanctions Programs.

 

(e)       AF REIT shall not, nor shall it permit the Borrower or any Subsidiary
to, and shall use commercially reasonable efforts to cause each of its
Unconsolidated Affiliates not to, violate any Anti Corruption Law in any
material respect.

 

(f)       AF REIT shall, and shall cause the Borrower and each of its
Subsidiaries to, and shall use commercially reasonable efforts to cause each of
its Unconsolidated Affiliates to, maintain in effect policies and procedures
designed to ensure compliance in all material respects by AF REIT, the Borrower,
each of their Subsidiaries, and each of their Unconsolidated Affiliates, and
their respective directors, officers, employees, and agents with applicable
Anti-Corruption Laws.

 

Section 8.14. Burdensome Contracts With Affiliates. AF REIT shall not, nor shall
it permit the Borrower or any Subsidiary to, enter into any contract, agreement
or business arrangement with any of its Affiliates on terms and conditions which
are less favorable to AF REIT, the Borrower or such Subsidiary than would be
usual and customary in similar contracts, agreements or business arrangements
between Persons not affiliated with each other; provided that, notwithstanding
the foregoing, (i) the Borrower may issue the Incentive Listing Note provided
that such Incentive Listing Note shall be permitted only to the extent that such
Incentive Listing Note (x) includes no accrual of additional amounts on the
outstanding principal obligations thereunder, and (y) is not secured by any
collateral from the Borrower or AF REIT and (ii) the Borrower may enter into the
Outperformance Agreement and issue LTIP Units as set forth therein.
Notwithstanding the foregoing, the Borrower shall not enter into any amendment
or replacement of, prepayment, redemption or defeasance of the Incentive Listing
Note unless the consent of the Administrative Agent has been obtained; provided
that nothing in this Section 8.14 shall prohibit the Incentive Listing Note from
being contributed to the Borrower in exchange for equity interests of the
Borrower.

 

Section 8.15. No Changes in Fiscal Year. The Fiscal Year of AF REIT and its
Subsidiaries ends on December 31 of each year; and the Borrower shall not, nor
shall it permit AF REIT or any Subsidiary to, change its Fiscal Year from its
present basis.

 

Section 8.16. Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Guarantor, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4.2 hereof.

 

 - 74 - 

 

 

Section 8.17. Change in the Nature of Business. The Borrower shall not, nor
shall it permit AF REIT or any Subsidiary to, engage in any business or activity
if, as a result thereof, the general nature of the business of AF REIT or any
Subsidiary would be changed in any material respect from the general nature of
the business engaged in by it as of the Closing Date; provided that nothing
herein shall be deemed to prohibit or restrict the Borrower or any Subsidiary
from engaging in any business which is reasonably related to the core business
engaged in by it on the Closing Date.

 

Section 8.18. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.

 

Section 8.19. No Restrictions. Except as provided herein, the Borrower shall
not, nor shall it permit any Guarantor or Unencumbered Pool Property Subsidiary
to, directly or indirectly create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of the Borrower or any Guarantor or Unencumbered Pool Property
Subsidiary to: (a) pay dividends or make any other distribution on any capital
stock or other equity interests owned by AF REIT, the Borrower or any other
Guarantor, (b) pay any indebtedness owed to AF REIT, the Borrower or any other
Subsidiary, or (c) guarantee the Obligations, Hedging Liability (other than any
Excluded Swap Obligation), and Bank Product Obligations and/or grant Liens on
its assets to the Administrative Agent.

 

Section 8.20. Financial Covenants.

 

(a)       Maximum Consolidated Leverage Ratio. As of the last day of each Fiscal
Quarter of the Borrower (commencing with the Fiscal Quarter ending March 31,
2018), the Borrower shall not permit the Consolidated Leverage Ratio to be
greater than 0.60 to 1.00.

 

(b)       Minimum Fixed Charge Coverage Ratio. As of the last day of each Fiscal
Quarter of the Borrower (commencing with the Fiscal Quarter ending March 31,
2018), the Borrower shall not permit the Fixed Charge Coverage Ratio to be less
than 1.65 to 1.00.

 

(c)       Maximum Other Recourse Debt to Total Asset Value Ratio. As of the last
day of each Fiscal Quarter of the Borrower (commencing with the Fiscal Quarter
ending March 31, 2018), the Borrower shall not permit the ratio of (i) Other
Recourse Debt as of such date to (ii) Total Asset Value as of such date to be
greater than 0.10 to 1.00.

 

(d)       Maintenance of Net Worth. As of the last day of each Fiscal Quarter of
the Borrower (commencing with the Fiscal Quarter ending March 31, 2018), AF REIT
shall maintain a Net Worth of not less than the sum of (a) $1,375,000,000 plus
(b) 80% of the aggregate net cash proceeds received by AF REIT after December
31, 2017 in connection with any offering of Stock or Stock Equivalents.

 

(e)       Maximum Consolidated Secured Leverage Ratio. As of the last day of
each Fiscal Quarter of the Borrower (commencing with the Fiscal Quarter ending
March 31, 2018), the Borrower shall not permit the Consolidated Secured Leverage
Ratio to be greater than 0.50 to 1.00.

 

Section 8.21. [Reserved].

 

 - 75 - 

 

 

Section 8.22. Electronic Delivery of Certain Information. (a) Documents,
including financial reports to be delivered pursuant to Section 8.5 hereof,
required to be delivered pursuant to this Agreement may be delivered by
electronic communication and delivery, including, the Internet, including the
website maintained by the Securities and Exchange Commission, e-mail or intranet
websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website or a website sponsored or hosted by
the Administrative Agent) provided that the foregoing shall not apply to (i)
notices to any Lender (or the L/C Issuer) pursuant to Section 1. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent or the Borrower
posts such documents or the documents become available on a commercial website
and the Borrower notifies the Administrative Agent of said posting by causing an
e-mail notification to be sent to an e-mail address specified from time to time
by the Administrative Agent and provides a link thereto; provided if such notice
or other communication is not sent or posted during the normal business hours of
the recipient on a Business Day, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Chicago time on the opening of business on the
next Business Day for the recipient. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificates required by Sections 8.5(d) and 8.5(e) to the Administrative Agent.
Except for the certificates required by Sections 8.5(d) and 8.5(e), the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.

 

(b)       Documents required to be delivered pursuant to Section 1 may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.23. REIT Status. AF REIT shall maintain its status as a REIT and all
of the representations and warranties set forth in Section 6.25 shall remain
true and correct at all times.

 

Section 8.24. Restricted Payments. Neither the Borrower nor AF REIT shall, nor
shall they permit any Subsidiary to, declare or make any Restricted Payment;
provided that:

 

(a) (i) with respect to each period of four consecutive Fiscal Quarters ending
on the last day of any Fiscal Quarter (commencing with the period of four
consecutive Fiscal Quarters ending on the last day of the Fiscal Quarter ended
December 31, 2017), subject to the Borrower’s election as provided in clause
(a)(ii) or (iii) immediately below, the Borrower may declare or make cash
distributions to AF REIT, and the Borrower may declare or make cash
distributions to its other equity holders, in an aggregate amount (excluding
cash distributions permitted pursuant to the other clauses of this section) not
to exceed the greater of (A) the amount necessary for AF REIT to be able to make
distributions required to maintain its status as a REIT (i.e., to satisfy the
distribution requirements set forth in Section 857(a) of the Code) and (B)
ninety-five percent (95%) of AF REIT’s MFFO for such period of four consecutive
Fiscal Quarters;

 

 - 76 - 

 

 

(ii)       if the Borrower has not delivered written notice as set forth in
clause (a)(iii) immediately below and the Borrower has delivered written notice
to the Administrative Agent of the Borrower’s listing or intent to list the
Stock of AF REIT on a national securities exchange and election under this
clause (a)(ii) with respect to any Fiscal Quarter so long as such notice is
delivered prior to the time financial statements with respect to such Fiscal
Quarter are required to be delivered pursuant to Section 8.5(a) or (c), as
applicable (it being agreed and understood by the parties hereto that such
election shall not be made more than once but that such election may be revoked
solely for the purpose of utilizing clause (a)(iii) immediately below), then
commencing with the Fiscal Quarter with respect to which such notice is given
(for purposes of this clause (a)(ii), the “Specified Quarter”), the Borrower may
declare or make cash distributions to AF REIT, and the Borrower may declare or
make cash distributions to its other equity holders, in an aggregate amount
(excluding cash distributions permitted pursuant to the other clauses of this
section) not to exceed the greater of (A) the amount necessary for AF REIT to be
able to make distributions required to maintain its status as a REIT (i.e., to
satisfy the distribution requirements set forth in Section 857(a) of the Code)
and (B)(1) with respect to such cash distributions made during the Specified
Quarter, 110% of AF REIT’s MFFO for such Fiscal Quarter, (2) with respect to
such cash distributions made during the first Fiscal Quarter ending after the
Specified Quarter, 110% of AF REIT’s MFFO for such Fiscal Quarter, (3) with
respect to such cash distributions made during the second Fiscal Quarter ending
after the Specified Quarter, 110% of AF REIT’s MFFO for such Fiscal Quarter, (4)
with respect to such cash distributions made during the third Fiscal Quarter
ending after the Specified Quarter, 95% of AF REIT’s MFFO for such Fiscal
Quarter, (5) with respect to such cash distributions made during the period of
two consecutive Fiscal Quarters ending on the last day of the fourth Fiscal
Quarter ending after the Specified Quarter, 95% of AF REIT’s MFFO for such
period of two consecutive Fiscal Quarters, (6) with respect to such cash
distributions made during the period of three consecutive Fiscal Quarters ending
on the last day of the fifth Fiscal Quarter ending after the Specified Quarter,
95% of AF REIT’s MFFO for such period of three consecutive Fiscal Quarters, and
(7) with respect to such cash distributions made during the period of four
consecutive Fiscal Quarters ending on the last day of the sixth Fiscal Quarter
ending after the Specified Quarter, and for each period of four consecutive
Fiscal Quarters ended thereafter, 95% of AF REIT’s MFFO for such period of four
consecutive Fiscal Quarters; or

 

 - 77 - 

 

 

(iii)        if the period referenced in the clause (a)(ii) immediately above is
no longer continuing or if the Borrower has not delivered written notice as set
forth in clause (a)(ii) immediately above (or if such written notice has been
delivered, then such written notice has subsequently been revoked), the Stock of
AF REIT has been listed on a national securities exchange, and the Borrower has
delivered written notice to the Administrative Agent of AF REIT’s intention to
re-commence its distribution reinvestment plan and its election under this
clause (a)(iii) with respect to any Fiscal Quarter so long as such notice is
delivered prior to the time financial statements with respect to such Fiscal
Quarter are required to be delivered pursuant to Section 8.5(a) or (c) (it being
agreed and understood by the parties hereto that such election shall not be made
more than once), then commencing with the Fiscal Quarter with respect to which
such notice is given (for purposes of this clause (a)(iii), the “Specified
Quarter”), the Borrower may declare or make cash distributions to AF REIT, and
the Borrower may declare or make cash distributions to its other equity holders,
in an aggregate amount (excluding cash distributions permitted pursuant to the
other clauses of this section) not to exceed the greater of (A) the amount
necessary for AF REIT to be able to make distributions required to maintain its
status as a REIT (i.e., to satisfy the distribution requirements set forth in
Section 857(a) of the Code) and (B)(1) with respect to such cash distributions
made during the Specified Quarter, 95% of AF REIT’s MFFO for such Fiscal
Quarter, (2) with respect to such cash distributions made during the period of
two consecutive Fiscal Quarters ending on the last day of the first Fiscal
Quarter ending after the Specified Quarter, 95% of AF REIT’s MFFO for such
period of two consecutive Fiscal Quarters, (3) with respect to such cash
distributions made during the period of three consecutive Fiscal Quarters ending
on the last day of the second Fiscal Quarter ending after the Specified Quarter,
95% of AF REIT’s MFFO for such period of three consecutive Fiscal Quarters, and
(4) with respect to such cash distributions made during the period of four
consecutive Fiscal Quarters ending on the last day of the third Fiscal Quarter
ending after the Specified Quarter, and for each period of four consecutive
Fiscal Quarters ended thereafter, 95% of AF REIT’s MFFO for such period of four
consecutive Fiscal Quarters;

 

provided, that (x) during the continuance of an Event of Default, Restricted
Payments made pursuant to this clause (a) shall not exceed the amounts described
in clause (a)(i)(A), (a)(ii)(A) or (a)(iii)(A), as the case may be, and (y)
following a Bankruptcy Event with respect to the Borrower or the acceleration of
the Obligations, the Borrower shall not make any cash distributions; provided,
further, that to the extent the Borrower was permitted to declare or make a cash
distribution to AF REIT pursuant to this clause (a), AF REIT shall be permitted
to distribute such amounts to its equity holders as a dividend or other
distribution;

 

(b)       any Subsidiary may make Restricted Payments, directly or indirectly,
to the Borrower or any other Subsidiary that is a Guarantor;

 

(c)       any of AF REIT, the Borrower or any Subsidiary may declare and make
dividend payments or other distributions payable solely in the common equity
interests or other equity interests of such entity including (i) “cashless
exercises” of options granted under any share option plan adopted by the
Borrower, (ii) distributions of rights or equity securities under any rights
plan adopted by the Borrower and (iii) distributions (or effect stock splits or
reverse stock splits) with respect to its equity interests payable solely in
additional shares of its equity interests;

 

(d)       AF REIT, the Borrower and each Subsidiary may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of the Borrower or any
Subsidiary;

 

(e)       so long as no Change of Control results therefrom, AF REIT, the
Borrower and each Subsidiary may make Restricted Payments in connection with the
implementation of or pursuant to any retirement, health, stock option and other
benefit plans, bonus plans, performance based incentive plans, and other similar
forms of compensation for the benefit of the directors, officers and employees
of AF REIT, the Borrower and the Subsidiaries;

 

 - 78 - 

 

 

(f)       so long as no Change of Control results therefrom, the Borrower and
each Subsidiary may make dividends or distributions to a Subsidiary, the
Borrower or AF REIT to allow AF REIT to, and AF REIT may, make payments in
connection with share purchase programs and cash distributions reinvested in the
Borrower through the Borrower’s distribution reinvestment plan, and the Borrower
may make corresponding dividends or distributions to its other equity holders,
in each case, to the extent not otherwise prohibited by the terms of this
Agreement;

 

(g)       AF REIT and the Borrower may exercise any redemption or conversion
rights with respect to the equity interests of AF REIT and the Borrower in
accordance with the terms of the governing documents setting out any such
rights;

 

(h)       AF REIT or the Borrower may make Restricted Payments to the Special
Limited Partner in respect of the Incentive Listing Note consisting of (i) the
issuance of operating partnership units of the Borrower or common stock of AF
REIT to the Special Limited Partner upon the conversion thereof (other than any
Permitted Incentive Listing Note Distribution), and (ii) Permitted Incentive
Listing Note Distributions permitted pursuant to the terms hereof;

 

(i)       the Borrower may make Restricted Payments to the Manager in respect of
LTIP Units pursuant to the Outperformance Agreement;

 

(j)       from time to time prior to the date of the listing of the Stock of AF
REIT on a national securities exchange, the Borrower and AF REIT may consummate
tender offers and share repurchases, and make Restricted Payments to fund the
consideration therefor, in an amount not to exceed $30,000,000 in the aggregate;
provided that (i) the Borrower shall have on a pro forma basis after giving
effect to any such Restricted Payment and any Borrowing hereunder in connection
therewith (calculated as of the last day of the Fiscal Quarter of the Borrower
for which financial statements were required to be delivered under Section
8.5(a) and (c)) a Consolidated Leverage Ratio of not greater than 0.55 to 1.00,
and (ii) the sum of the Available Amount calculated on a pro forma basis after
giving effect to any Borrowing hereunder in connection therewith (as of the most
recent Available Amount Certificate delivered in accordance with Section 7.3,
Section 8.5(d) or Section 8.5(n) hereof) and cash and cash equivalents of AF
REIT, the Borrower and its Subsidiaries as of such date shall be no less than

$40,000,000; and

 

(k)     in connection with a listing of the Stock of AF REIT on a national
securities exchange, on and from time to time after the date of such listing,
the Borrower and AF REIT may (x) consummate tender offers and share repurchases,
and make Restricted Payments to fund the consideration therefor and (y)
consummate exchanges by the Special Limited Partner of its rights under the
Incentive Listing Note for operating partnership units of the Borrower, and
redeem such operating partnership units pursuant to the terms of the Borrower’s
organizational documents, and make Restricted Payments to fund the consideration
therefor; provided that (i) the Borrower shall have on a pro forma basis after
giving effect to any such Restricted Payment and any Borrowing hereunder in
connection therewith (calculated as of the last day of the Fiscal Quarter of the
Borrower for which financial statements were required to be delivered under
Section 8.5(a) and (c)) a Consolidated Leverage Ratio of not greater than 0.55
to 1.00, and (ii) the sum of the Available Amount calculated on a pro forma
basis after giving effect to any Borrowing hereunder in connection therewith (as
of the most recent Available Amount Certificate delivered in accordance with
Section 7.3, Section 8.5(d) or Section 8.5(n) hereof) and cash and cash
equivalents of AF REIT, the Borrower and its Subsidiaries as of such date shall
be no less than $40,000,000.

 

 - 79 - 

 

 

Section 8.25. Management Agreement . During the continuance of a Default under
Section 9.1(a) or any Event of Default, without the prior written consent of the
Administrative Agent, the Borrower shall not permit or agree to any amendment,
modification, restatement or replacement of the Management Agreement which
increases the amount of management, advisory or other similar fees or payments
payable thereunder or is otherwise adverse to the interests of the
Administrative Agent or the Lenders.

 

SECTION 9. Events of Default and Remedies.

 

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a)       default in the payment when due of (i) all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement, including a mandatory prepayment required
by Section 1.8(b)), (ii) any Reimbursement Obligation (except in any case in
which a Loan has been made in the amount of the Reimbursement Obligations then
due and the proceeds thereof applied to pay such Reimbursement Obligations as
contemplated by Section 1.2(c)), (iii) any payment when due of any interest or
(iv) any fee or other Obligation payable hereunder or under any other Loan
Document, with such default in payment continuing for (A) in the case of the
foregoing clauses (ii) and (iii), three (3) Business Days after receipt of
written notice thereof from the Administrative Agent and (B) in the case of the
foregoing clause (iv), five (5) Business Days after receipt of written notice
thereof from the Administrative Agent;

 

(b)       default in the observance or performance of any covenant set forth in
Sections 7.4, 8.1(i) (solely with respect to AF REIT or the Borrower), 8.5(a),
(c), (d), (e), (i), (j), (k) and (m), 8.7, 8.8, 8.9, 8.10, 8.18, 8.20, 8.23 or
8.24 hereof;

 

(c)       default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within thirty (30) days
after the earlier of (i) the date on which such failure shall first become known
to any Responsible Officer of the Borrower and (ii) written notice thereof is
given to the Borrower by the Administrative Agent; provided, however, if such a
default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that the Borrower shall have commenced to
cure such default within such thirty (30) day period and thereafter diligently
and expeditiously proceeds to cure the same, such thirty (30) day period shall
be extended for such time as is reasonably necessary for the Borrower in the
exercise of due diligence to cure such default, provided such additional period
shall not exceed sixty (60) days;

 

 - 80 - 

 

 

(d)       any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect (where not
already qualified by materiality or Material Adverse Effect, otherwise in any
respect) as of the date of the issuance or making or deemed making thereof
(except to the extent such representation and warranty relates to an earlier
date, in which case it proves untrue in any material respect (where not already
qualified by materiality or Material Adverse Effect, otherwise in any respect)
as of such date) and shall not be cured or remedied so that such representation,
warranty, certification or statement of fact is no longer incorrect or
misleading in any material respect within ten (10) days after the earlier of
notice from the Administrative Agent or the actual knowledge of the Borrower
thereof;

 

(e)       (i) any event occurs or condition exists (other than those described
in subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents (and the related grace and/or cure period,
if any, shall have expired), or any of the Loan Documents shall for any reason
not be or shall cease to be in full force and effect or is declared to be null
and void; or (ii) the Borrower or any Guarantor takes any action for the purpose
of terminating, repudiating or rescinding any Loan Document executed by it or
any of its obligations thereunder;

 

(f)       default (with expiration of any grace and/or cure periods related
thereto) shall occur under any Indebtedness issued, assumed or guaranteed by the
Borrower or any Guarantor aggregating in excess of (i) with respect to any
recourse Indebtedness issued, assumed or guaranteed by the Borrower or any
Guarantor, $10,000,000 in the aggregate, or (ii) with respect to any other
Indebtedness issued, assumed or guaranteed by the Borrower or any Guarantor,
$100,000,000 in the aggregate, or a default (with expiration of any grace and/or
cure periods related thereto) shall occur with respect to any Indebtedness
issued, assumed or guaranteed by the Borrower or any Guarantor, and such default
shall continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness (whether or not such maturity is in fact
accelerated);

 

(g)       any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Guarantor, or against any of its respective
Property, in an aggregate amount in excess of $10,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days;

 

 - 81 - 

 

 

(h)       the Borrower or any Guarantor, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$10,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $10,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
Guarantor, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Guarantor, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;

  

(i)      any Change of Control shall occur;

 

(j)       the Borrower or any Guarantor shall (i) admit in writing its inability
to pay, its debts generally as they become due, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, (iv) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it within sixty (60) days, (v) take any board of director or
shareholder action (including the convening of a meeting) in furtherance of any
matter described in parts (i) through (iv) above, or (vi) fail to contest in
good faith any appointment or proceeding described in Section 9.1(k) hereof;

 

(k)       an order for relief under the United States Bankruptcy Code, as
amended, shall have entered involuntarily against the Borrower or any Guarantor
or a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Guarantor, or any substantial part of
its Property and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days; and

 

(l)       the subordination provisions relating to the Incentive Listing Note
(the “Subordination Provisions”) shall fail to be enforceable by the
Administrative Agent in accordance with the terms thereof, or any Loan Party (or
any representative thereof) shall, directly or indirectly, repudiate, challenge
or contest in writing (i) the effectiveness, validity or enforceability of any
of the Subordination Provisions, or (ii) that any of such Subordination
Provisions exist for the benefit of the Administrative Agent, any Lender or the
L/C Issuer.

 

 - 82 - 

 

 

 

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
the Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof); (b)
if so directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that, with
respect to each Letter of Credit then outstanding, the Borrower immediately
either (i) pay to the Administrative Agent the full amount then available for
drawing thereunder, (ii) deliver to the Administrative Agent Cash Collateral in
an amount equal to 105% of the aggregate amount thereof or (iii) return or cause
to be returned to L/C Issuer such Letter of Credit for cancellation, and the
Borrower agrees to immediately take such action and acknowledges and agrees that
the Lenders would not have an adequate remedy at law for failure by the Borrower
to honor any such demand and that the Administrative Agent, for the benefit of
the Lenders, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any drawings or other demands for
payment have been made under any Letter of Credit. The Administrative Agent,
after giving notice to the Borrower pursuant to Section 9.1(c) or this Section
9.2, shall also promptly send a copy of such notice to the other Lenders, but
the failure to do so shall not impair or annul the effect of such notice.

 

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, all outstanding Loans shall immediately become due
and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and, with respect to each Letter of Credit then
outstanding, the Borrower immediately either (i) pay to the Administrative Agent
the full amount then available for drawing thereunder, (ii) deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount thereof or (iii) return or cause to be returned to L/C Issuer such Letter
of Credit for cancellation, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 1.8(b), Section 1.14, Section 9.2 or Section 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

 

(b)          All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability (other
than any Excluded Swap Obligation) and Bank Product Obligations). The Collateral
Account shall be held in the name of and subject to the exclusive dominion and
control of the Administrative Agent for the benefit of the Administrative Agent,
the Lenders, and the L/C Issuer. If and when requested by the Borrower, the
Administrative Agent shall invest funds held in the Collateral Account from time
to time in direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America with a
remaining maturity of one year or less, provided that the Administrative Agent
is irrevocably authorized to sell investments held in the Collateral Account
when and as required to make payments out of the Collateral Account for
application to amounts then due and owing from the Borrower to the L/C Issuer,
the Administrative Agent or the Lenders. If the Borrower shall have made payment
of all obligations referred to in subsection (a) above required under Section
1.8(b) hereof, if any, at the request of the Borrower the Administrative Agent
shall release to the Borrower amounts held in the Collateral Account so long as
at the time of the release and after giving effect thereto no Default or Event
of Default is then continuing. If the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 9.2 or
9.3 hereof, so long as no Letters of Credit, Commitments, Loans or other
Obligations, Hedging Liability (other than any Excluded Swap Obligation), or
Bank Product Obligations remain outstanding, at the request of the Borrower the
Administrative Agent shall release to the Borrower any remaining amounts held in
the Collateral Account.

 

 - 83 - 

 

  

(c)          At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 1.14(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(i)          Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 9.4 or Section 1.14
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

 - 84 - 

 

  

(iii)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.14 the Person
providing Cash Collateral and the L/C Issuer may agree (but shall not be
obligated to) that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

SECTION 10. Change In Circumstances.

 

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

 

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

 

(a)          the Administrative Agent in good faith determines that deposits in
U.S. Dollars (in the applicable amounts) are not being offered to it in the
interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or

 

(b)          the Required Lenders in good faith advise the Administrative Agent
that (i) LIBOR as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurodollar Loans for
such Interest Period or (ii) that the making or funding of Eurodollar Loans
becomes impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

 - 85 - 

 

  

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) above have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a) have not arisen but the
supervisor for the administrator of the LIBOR Index Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Index Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 12.13,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this section,
(x) any borrowing request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, Eurodollar Loans shall be ineffective, and (y)
any borrowing request that requests a Borrowing of Eurodollar Loans, shall be
made as a Borrowing of Base Rate Loans; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

Section 10.3. Increased Cost and Reduced Return. (a) If any Change in Law shall:

 

(i)          subject any Lender (or its Lending Office) or the L/C Issuer to any
Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) with respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein; or

 

(ii)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loans any
such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Lending Office) or the L/C Issuer or shall impose on any
Lender (or its Lending Office) or the L/C Issuer or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within fifteen (15) days after demand by
such Lender or L/C Issuer (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender or L/C Issuer such additional
amount or amounts as will compensate such Lender or L/C Issuer for such
increased cost or reduction.

 

 - 86 - 

 

  

(b)          If any Lender or L/C Issuer determines that any Change in Law
affecting such Lender or L/C Issuer or any lending office of such Lender or such
Lender’s or L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
any L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, within 15 days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or L/C Issuer claiming compensation under
this Section 10.3 and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive if reasonably determined absent manifest
error. In determining such amount, such Lender or L/C Issuer may use any
reasonable averaging and attribution methods.

 

(d)          Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
six (6) months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise materially disadvantageous
to the Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

 - 87 - 

 

 

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 

SECTION 11. The Administrative Agent.

 

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
and the L/C Issuer hereby appoints BMO Harris Bank N.A. as the Administrative
Agent under the Loan Documents and hereby authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto. The provisions of this Section 11 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor and generally engage in any kind
of business with the Borrower or any Affiliate of the Borrower as if it were not
the Administrative Agent under the Loan Documents. The term “Lender” as used
herein and in all other Loan Documents, unless the context otherwise clearly
requires, includes the Administrative Agent in its capacity as a Lender (if
applicable).

 

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5(k) hereof, the Administrative Agent shall promptly give each of the
Lenders and L/C Issuer written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent and its Related Parties shall not be required to take any action hereunder
with respect to any Default or Event of Default, except as expressly provided in
Sections 9.2 and 9.5. Upon the occurrence of an Event of Default, unless and
until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders and L/C Issuer. In
no event, however, shall the Administrative Agent be required to take any action
in violation of applicable Legal Requirements or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expenses, and liabilities
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender,
the L/C Issuer, or the Borrower. In all cases in which the Loan Documents do not
require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.

 

 - 88 - 

 

  

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

 

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
(or of any other group of Lenders called for under the specific provisions of
the Loan Documents) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
non-appealable judgment. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify: (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of AF REIT, the Borrower or any Subsidiary contained herein or in
any other Loan Document; (iii) the satisfaction of any condition specified in
Section 7 hereof, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectability hereof or of any
other Loan Document or of any other documents or writing furnished in connection
with any Loan Document; and the Administrative Agent makes no representation of
any kind or character with respect to any such matter mentioned in this
sentence. The Administrative Agent may execute any of its duties under any of
the Loan Documents by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, the L/C Issuer, the Borrower, or any
other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care. The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties. In particular and
without limiting any of the foregoing, the Administrative Agent shall have no
responsibility for confirming the accuracy of any Compliance Certificate or
other document or instrument received by it under the Loan Documents. The
Administrative Agent may treat the payee of any Obligation as the holder thereof
until written notice of transfer shall have been filed with the Administrative
Agent signed by such payee in form satisfactory to the Administrative Agent.
Each Lender and L/C Issuer acknowledges that it has independently and without
reliance on the Administrative Agent or any other Lender or L/C Issuer, and
based upon such information, investigations and inquiries as it deems
appropriate, made its own credit analysis and decision to extend credit to the
Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender and L/C Issuer to keep itself informed as to the
creditworthiness of the Borrower and its Subsidiaries, and the Administrative
Agent shall have no liability to any Lender or L/C Issuer with respect thereto.

 

 - 89 - 

 

  

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence, bad faith,
or willful misconduct of the party seeking to be indemnified as determined by a
court of competent jurisdiction by final non-appealable judgment. The
obligations of the Lenders under this Section 11.6 shall survive termination of
this Agreement. The Administrative Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Administrative Agent, any L/C Issuer, or Swing Line
Lender hereunder (whether as fundings of participations, indemnities or
otherwise, and with any amounts offset for the benefit of the Administrative
Agent to be held by it for its own account and with any amounts offset for the
benefit of a L/C Issuer or Swing Line Lender to be remitted by the
Administrative Agent to or for the account of such L/C Issuer or Swing Line
Lender, as applicable), but shall not be entitled to offset against amounts owed
to the Administrative Agent or any L/C Issuer or Swing Line Lender by any Lender
arising outside of this Agreement and the other Loan Documents.

 

Section 11.7. Resignation and Removal of Administrative Agent and Successor
Administrative Agent. (a) The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders, the L/C Issuer, and the Borrower.
Upon any such resignation of the Administrative Agent, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which shall so
long as no Event of Default has occurred and is continuing, be reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall so long as no
Event of Default has occurred and is continuing, be reasonably acceptable to the
Borrower, and which may be any Lender hereunder or any commercial bank, or an
Affiliate of a commercial bank, having an office in the United States of America
and having a combined capital and surplus of at least $200,000,000.

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which shall so
long as no Event of Default has occurred and is continuing, be reasonably
acceptable to the Borrower. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

 - 90 - 

 

  

(c)          Upon the acceptance of its appointment as the Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights and duties of the prior Administrative Agent
under the Loan Documents, and the prior Administrative Agent shall be discharged
from its duties and obligations thereunder. After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns or is removed and no successor is appointed, the
rights and obligations of such Administrative Agent shall be automatically
assumed by the Required Lenders and the Borrower shall be directed to make all
payments due each Lender and L/C Issuer hereunder directly to such Lender or L/C
Issuer.

 

Section 11.8. L/C Issuer and Swing Line Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The L/C Issuer and
the Swing Line Lender shall have all of the benefits and immunities (i) provided
to the Administrative Agent in this Section 11 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Applications pertaining to such
Letters of Credit or by the Swing Line Lender in connection with Swing Loans
made or to be made hereunder as fully as if the term “Administrative Agent”, as
used in this Section 11, included the L/C Issuer with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such L/C Issuer or Swing Line Lender, as applicable. Any resignation by the
Person then acting as Administrative Agent pursuant to Section 11.7 shall also
constitute its resignation or the resignation of its Affiliate as L/C Issuer and
Swingline Lender except as it may otherwise agree. If such Person then acting as
L/C Issuer so resigns, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Loans or fund risk participations in Reimbursement Obligations pursuant
to Section 1.3. If such Person then acting as Swing Line Lender resigns, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Loans pursuant to Section 1.2(b).
Upon the appointment by the Borrower of a successor L/C Issuer or Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (other than any rights to indemnity payments or
other amounts that remain owing to the retiring L/C Issuer or Swing Line
Lender), and (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents other than with respect to its outstanding
Letters of Credit and Swing Loans, and (iii) upon the request of the resigning
L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.

 

 - 91 - 

 

  

Section 11.9. Hedging Liability and Bank Product Obligations. By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 12.12 hereof, as the case may be, any Affiliate of such Lender with whom
AF REIT, the Borrower or any Subsidiary has entered into an agreement creating
Hedging Liability or Bank Product Obligations shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Guaranties as more fully set forth in Section 3.1 hereof. In connection
with any such distribution of payments and collections, or any request for the
release of the Guaranties and the Administrative Agent’s Liens in connection
with the termination of the Commitments and the payment in full of the
Obligations, the Administrative Agent shall be entitled to assume no amounts are
due to any Lender or its Affiliate with respect to Hedging Liability or Bank
Product Obligations unless such Lender has notified the Administrative Agent in
writing of the amount of any such liability owed to it or its Affiliate prior to
such distribution or payment or release of Guaranties.

 

Section 11.10. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

 

Section 11.11. Authorization to Enter into Subordination Agreement. Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to enter into the Special Limited Partner Subordination Agreement, and any other
subordination or intercreditor agreement, on its behalf and to take such action
on its behalf under the provisions of any such agreement. Each Lender further
agrees to be bound by the terms and conditions of the Special Limited Partner
Subordination Agreement and any other subordination or intercreditor agreement.
Each Lender hereby authorizes and directs the Administrative Agent to issue
blockage notices at the direction of the Administrative Agent or the Required
Lenders.

 

SECTION 12. Miscellaneous.

 

Section 12.1. Taxes.

 

(a)          Certain Defined Terms. For purposes of this Section, the term
“Lender” includes the L/C Issuer and the term “applicable law” includes FATCA.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

 - 92 - 

 

  

(c)          Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)          Indemnification by the Loan Parties. The Loan Parties shall
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes or Other Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.11 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set-off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

 - 93 - 

 

 

(g)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)         executed originals of IRS Form W-8ECI;

 

 - 94 - 

 

  

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E; or

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

 - 95 - 

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net after
Tax position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)          Survival. Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 12.2. [Reserved].

 

Section 12.3. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

Section 12.4.     Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

 - 96 - 

 

  

Section 12.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

 

Section 12.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 1.11, 10.3, and 12.15
hereof, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.

 

Section 12.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section 12.7, amounts owed to or recovered by the L/C Issuer in
connection with Reimbursement Obligations in which Lenders have been required to
fund their participation shall be treated as amounts owed to or recovered by the
L/C Issuer as a Lender hereunder.

 

Section 12.8. Notices. (a) Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or facsimile number set forth below, or such other address or
facsimile number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
facsimile number set forth on its Administrative Questionnaire; and notices
under the Loan Documents to the Borrower, any Guarantor, the Administrative
Agent, or L/C Issuer shall be addressed to its respective address or facsimile
number set forth below:

 

 - 97 - 

 

 



to the Borrower or any Guarantor:   to the Administrative Agent or L/C Issuer:  
   

American Finance Operating Partnership, L.P.

405 Park Ave, 15th Floor

 

BMO Harris Bank N.A.

100 High Street, 26th Floor

  

New York, NY 10022

Attention: Boris Korotkin

Telephone:  (212) 415-6578

 

Boston, MA 02110

Attention: Lloyd Baron

Telephone:  (617) 960-2372

Email: BKorotkin@AR-Global.com   Email: lloyd.baron@bmo.com Fax:  (215) 887-2585
   

  

with a copy to:  

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036-8299

Attention: Andrew Bettwy, Esq.

Telephone: (212) 969-3180

Email: abettwy@proskauer.com

Fax: (212) 969-2900

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is delivered to the facsimile number specified
in this Section 12.8 or in the relevant Administrative Questionnaire and a
confirmation of such facsimile has been received by the sender, (ii) if given by
mail, upon receipt or first refusal of delivery or (iii) if given by any other
means, when delivered at the addresses specified in this Section 12.8 or in the
relevant Administrative Questionnaire; provided that any notice given pursuant
to Section 1 hereof shall be effective only upon receipt.

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Sections 1.2, 1.3 and 1.6 if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

 - 98 - 

 

 

(c)          Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)          Platform. (i) Each Loan Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the L/C Issuers and the other Lenders by posting the Communications
on Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

(ii)            The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any L/C Issuer
by means of electronic communications pursuant to this Section, including
through the Platform.

 

Section 12.9. Counterparts; Integration; Effectiveness. (a) Counterparts;
Integration; Effectiveness. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
7.2, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement. For purposes of determining compliance with the conditions specified
in Section 7.2 hereof, each Lender and L/C Issuer that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender or L/C Issuer unless the
Administrative Agent shall have received notice from such Lender or L/C Issuer
prior to the Closing Date specifying its objection thereto.

 

 - 99 - 

 

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirements, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 12.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent, the L/C Issuer, and each of the
Lenders, and the benefit of their respective successors and assigns, including
any subsequent holder of any of the Obligations. The Borrower and the Guarantors
may not assign any of their rights or obligations under any Loan Document
without the written consent of all of the Lenders and, with respect to any
Letter of Credit or the Application therefor, the L/C Issuer.

 

Section 12.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Commitments held by such Lender at any time and from time to time to one or more
other Persons; provided that no such participation shall relieve any Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section 12.11, and the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.11 and Section 10.3
hereof. The Borrower and each Guarantor authorizes each Lender to disclose to
any participant or prospective participant under this Section 12.11 any
financial or other information pertaining to each Guarantor, the Borrower or any
Subsidiary, provided that such participant or prospective participant shall be
subject to the provisions of Section 12.25.

 

Section 12.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)          Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section 12.12, the aggregate amount of the Commitment (which
for this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date specified in such
Assignment and Acceptance) shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

 - 100 - 

 

  

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned.

 

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.12(a)(i)(B) and, in addition:

 

(a)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(b)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

 

(c)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(d)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Swing Loans (whether or not then outstanding).

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

 - 101 - 

 

 

(v)         No Assignment to Borrower, Guarantors, Affiliates or Defaulting
Lenders. No such assignment shall be made to (A) the Borrower, any Subsidiary or
any other Affiliate of the Borrower or (B) to a Defaulting Lender or any of its
Subsidiaries or any Person, who, upon becoming a Lender hereunder would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent) to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.11 hereof.

 

 - 102 - 

 

 

(b)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Each Lender or L/C Issuer that grants a participation as described in
Section 12.11 shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans made and Reimbursement Obligations and/or Commitments or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender or L/C Issuer shall have any obligation to disclose all or any portion of
the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any Loans
made and Reimbursement Obligations and/or Commitments or other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Obligation or Commitment is in registered form under Section
5f.103-1(c) of the Treasury Regulations or is otherwise required by this
Agreement. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender or L/C Issuer shall treat each person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.

 

(c)          Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section 12.12 shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.

 

(d)          Notwithstanding anything to the contrary herein, if at any time the
Swing Line Lender assigns all of its Commitments and Revolving Loans pursuant to
subsection (a) above, the Swing Line Lender may terminate the Swing Line. In the
event of such termination of the Swing Line, the Borrower shall be entitled to
appoint another Lender to act as the successor Swing Line Lender hereunder (with
such Lender’s consent); provided, however, that the failure of the Borrower to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates the Swing Line, it shall retain all of the
rights of the Swing Line Lender provided hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 1.2 hereof.

 

 - 103 - 

 

 

Section 12.13. Amendments. Subject to Section 10.2, any provision of this
Agreement or the other Loan Documents may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by (a) the Borrower, (b)
the Required Lenders, and (c) if the rights or duties of the Administrative
Agent, the L/C Issuer, or the Swing Line Lender are affected thereby, the
Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable;
provided that:

 

(i)          no amendment or waiver pursuant to this Section 12.13 shall (A)
increase any Commitment of any Lender without the consent of such Lender or (B)
reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder, it being agreed and understood that any
change in any ratio used in the calculation of any interest or fees due
hereunder (including any component definition thereof) shall not constitute a
reduction in any rate of interest or fees hereunder; provided, however, that
only the consent of the Required Lenders shall be necessary to amend the default
rate provided in Section 1.9 or to waive any obligation of the Borrower to pay
interest or fees at the default rate as set forth therein;

 

(ii)         no amendment or waiver pursuant to this Section 12.13 shall, unless
signed by each Lender, extend the Termination Date, release the Borrower or any
Guarantor (except as provided for in this Agreement or in connection with any
disposition permitted pursuant to Section 8.9), change the definition of
Required Lenders, change the provisions of this Section 12.13, affect the number
of Lenders required to take any action hereunder or under any other Loan
Document, or change the application of payments contained in Section 3.1; and

 

(iii)        no amendment to Section 13 hereof shall be made without the consent
of the Guarantors affected thereby.

 

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (2) if the Administrative Agent and the
Borrower have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, and (3) guarantees and related documents executed by the Borrower or
any other Loan Party in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented or waived without the consent of any Lender if such amendment,
supplement or waiver is delivered in order to (x) comply with local law or
advice of local counsel, (y) cure ambiguities, omissions, mistakes or defects or
(z) cause such guarantee or other document to be consistent with this Agreement
and the other Loan Documents.

 

 - 104 - 

 

  

Section 12.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 12.15. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, due diligence,
investigation (including third party expenses) negotiation, syndication, and
administration of the Loan Documents, including, without limitation, the
reasonable and documented out-of-pocket fees and disbursements of a single
counsel to the arranger and Administrative Agent and a single local counsel per
jurisdiction necessary to the Administrative Agent), in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated. The Borrower agrees to pay to the Administrative Agent, the L/C
Issuer, each Lender, and any other holder of any Obligations outstanding
hereunder, all documented out-of-pocket costs and expenses reasonably incurred
or paid by the Administrative Agent, the L/C Issuer, such Lender, or any such
holder, including reasonable and documented out-of-pocket attorneys’ fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder). The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable and documented
out-of-pocket fees and disbursements of counsel for any such Indemnitee and all
reasonable and documented out-of-pocket expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Letter of Credit and any
such claim, demand, or liability for any broker’s or finder’s fees alleged to
have been incurred by the Borrower in connection herewith or therewith., other
than other than (i) those which arise from the gross negligence, bad faith or
willful misconduct of the party claiming indemnification, (ii) a material breach
of such Indemnitee’s obligations under the Loan Documents, as determined in a
final non-appealable judgment of a court of competent jurisdiction or (iii) any
dispute solely among Indemnitees (provided, that the Borrower agrees to
indemnify the Administrative Agent in any such dispute between the
Administrative Agent and any Lender). The Borrower, upon demand by the
Administrative Agent, the L/C Issuer, or a Lender at any time, shall reimburse
the Administrative Agent, the L/C Issuer, or such Lender for any reasonable
legal or other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except to the extent the same is due
to the gross negligence, bad faith, or willful misconduct of the party to be
indemnified. To the extent permitted by applicable Legal Requirements, the
Borrower and the Guarantors shall not assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. The obligations of the parties under
this Section 12.15 shall survive the termination of this Agreement. No
Indemnitee referred to in subsection (b) shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

 - 105 - 

 

  

(b)          The Borrower unconditionally agrees to indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, loss or reasonable and documented out-of-pocket
costs and expenses, including without limitation, response, remedial or removal
costs and all reasonable and documented out-of-pocket fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following: (i) any
Hazardous Material Activity at any of the Real Properties, (ii) the violation of
any Environmental Law by AF REIT, the Borrower or any Subsidiary or otherwise
occurring on or with respect to any Real Property, (iii) any claim for personal
injury or property damage in connection with AF REIT, the Borrower or any
Subsidiary or otherwise occurring on or with respect to any Real Property, and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by AF REIT, the Borrower or any Subsidiary made herein or in any other
Loan Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for damages
arising from the willful misconduct, bad faith or gross negligence of the
relevant Indemnitee. This indemnification shall survive the payment and
satisfaction of all Obligations and the termination of this Agreement, and shall
remain in force beyond the expiration of any applicable statute of limitations
and payment or satisfaction in full of any single claim under this
indemnification. This indemnification shall be binding upon the successors and
assigns of the Borrower and shall inure to the benefit of each Indemnitee and
its successors and assigns.

 

(c)          This Section 12.15 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(d)          Reimbursement by Lenders. To the extent that (i) the Loan Parties
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by any of them to the Administrative Agent (or
any sub-agent thereof), any L/C Issuer, any Swing Line Lender or any Related
Party or (ii) any liabilities, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever are
imposed on, incurred by, or asserted against, Administrative Agent, the L/C
Issuer, any Swing Line Lender or a Related Party in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by Administrative Agent, the L/C Issuer, any Swing Line
Lender or a Related Party in connection therewith, then, in each case, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer, such Swing Line Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); and provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or any such Swing Line Lender in connection with
such capacity. The obligations of the Lenders under this subsection (d) are
subject to the provisions of Section 12.3.

 

 - 106 - 

 

  

Section 12.16. Set-off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable Legal Requirements and not by way of limitation
of any such rights, upon the occurrence of any Event of Default, with the prior
written consent of the Administrative Agent, each Lender, the L/C Issuer, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower or such Guarantor or to any other Person,
any such notice being hereby expressly waived, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured, and in whatever currency denominated, but not including trust
accounts) and any other indebtedness at any time held or owing by that Lender,
L/C Issuer, subsequent holder, or affiliate, to or for the credit or the account
of the Borrower or such Guarantor, whether or not matured, against and on
account of the Obligations then due to that Lender, L/C Issuer, or subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender, L/C Issuer, or subsequent holder
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set-off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 1.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and L/C Issuer agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

Section 12.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

 - 107 - 

 

  

Section 12.18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 12.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or any of the other Loan Documents invalid or
unenforceable.

 

Section 12.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable Legal Requirements to be
charged for the use or detention, or the forbearance in the collection, of all
or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, herein or in any other
Loan Document, then in such event (a) the provisions of this Section 12.20 shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable Legal
Requirements), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

 

 - 108 - 

 

  

Section 12.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.

 

Section 12.22. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.

 

Section 12.23. Governing Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE
SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5- 1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each party hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court. Each party hereto hereby agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements. Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that any party hereto
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any Guarantor or its
respective properties in the courts of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 12.23(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 



 - 109 - 

 

 

(d)          Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 12.8. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

 

Section 12.24. USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify, and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or L/C Issuer to identify the Borrower in accordance with the
Patriot Act.

 

Section 12.25. Confidentiality. Each of the Administrative Agent, the Lenders,
and the L/C Issuer severally agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Legal Requirements or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 12.25, to (A) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to AF REIT, the Borrower or any
Subsidiary and its obligations, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section 12.25 or (B) becomes
available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis from a source other than AF REIT, the Borrower or any
Subsidiary or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors; (i) on a confidential basis to
rating agencies if requested or required by such agencies in connection with a
rating relating to the Loans or the Commitments hereunder, (j) so long as AF
REIT’s report on Form 8-K (or its equivalent) has been filed with the SEC, Gold
Sheets and other similar bank trade publications (such information to consist
solely of deal terms and other information regarding the credit facilities
evidenced by this Agreement customarily found in such publications), or (k) so
long as AF REIT’s report on Form 8-K (or its equivalent) has been filed with the
SEC, to entities which compile and publish information about the syndicated loan
market, provided that only basic information about the pricing and structure of
the transaction evidenced hereby may be disclosed pursuant to this subsection
(k). For purposes of this Section 12.25, “Information” means all information
received from AF REIT, the Borrower or any of the Subsidiaries or from any other
Person on behalf of AF REIT, the Borrower or any Subsidiary relating to AF REIT,
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a non-confidential basis prior to disclosure by AF REIT,
the Borrower or any of their Subsidiaries or from any other Person on behalf of
AF REIT, the Borrower or any of the Subsidiaries provided that, in the case of
information received from a Loan Party or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

 - 110 - 

 

  

Section 12.26. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Administrative
Agent, the L/C Issuer, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent, the L/C Issuer, or any Lender
has advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the L/C Issuer, and the Lenders are arm’s-length
commercial transactions between such Loan Parties and their Affiliates, on the
one hand, and the Administrative Agent, the L/C Issuer, and the Lenders, on the
other hand, (iii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the L/C Issuer, and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of its Affiliates, or any other Person; (ii) none of the Administrative Agent,
the L/C Issuer, and the Lenders has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the L/C Issuer, and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party and its Affiliates, and none of the Administrative
Agent, the L/C Issuer, and the Lenders has any obligation to disclose any of
such interests to any Loan Party or its Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the L/C Issuer, and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 12.27. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

 - 111 - 

 

  

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 13. The Guarantees.

 

Section 13.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor party
hereto (including any Guarantor formed or acquired after the Closing Date
executing an separate Guaranty or an Additional Guarantor Supplement in the form
attached hereto as Exhibit G or such other form acceptable to the Administrative
Agent) hereby unconditionally and irrevocably guarantees, jointly and severally,
to the Administrative Agent, the Lenders, and their Affiliates, the due and
punctual payment of all present and future Obligations, Hedging Liability and
Bank Product Obligations, including, but not limited to, the due and punctual
payment of principal of and interest on the Loans, the Reimbursement
Obligations, Hedging Liability, and Bank Product Obligations, and the due and
punctual payment of all other obligations now or hereafter owed by the Borrower
under the Loan Documents as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that with respect to any Guarantor, its Guarantee of Hedging Liability of the
Borrower or any Guarantor shall exclude all Excluded Swap Obligations. In case
of failure by the Borrower or other obligor punctually to pay any obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

 - 112 - 

 

 

 



 



Section 13.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 13 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

(a)       any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b)       any modification or amendment of or supplement to this Agreement or
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

 

(c)       any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;

 

(d)       the existence of any claim, set-off, or other rights which the
Borrower or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, or any other Person, whether or not
arising in connection herewith;

 

(e)       any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

 

(f)       any application of any sums by whomsoever paid or howsoever realized
to any obligation of the Borrower or other obligor, regardless of what
obligations of the Borrower or other obligor remain unpaid;

 

(g)       any invalidity or unenforceability relating to or against the Borrower
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any agreement relating to Hedging Liability (other
than any Excluded Swap Obligation) or Bank Product Obligations, or any provision
of applicable Legal Requirements purporting to prohibit the payment by the
Borrower or other obligor or any other guarantor of the principal of or interest
on any Loan or any Reimbursement Obligation or any other amount payable under
the Loan Documents or any agreement relating to Hedging Liability (other than
any Excluded Swap Obligation) or Bank Product Obligations; or

 

(h)       any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 13.

 

 - 113 - 

 

 

Section 13.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 13 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents and, if then outstanding and unpaid, all Hedging
Liability (other than any Excluded Swap Obligation) and Bank Product Obligations
have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
by the Borrower or other obligor or any Guarantor under the Loan Documents or
any agreement relating to Hedging Liability (other than any Excluded Swap
Obligation) or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 13 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

 

Section 13.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the obligations guaranteed hereby shall have been paid in
full subsequent to the termination of all the Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Bank Product Obligations and Hedging Liability (other than any
Excluded Swap Obligation) and all other amounts payable by the Borrower
hereunder and under the other Loan Documents and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent and the Lenders (and their
Affiliates) and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders (and their Affiliates) or be credited and applied upon
the Obligations, Bank Product Obligations (other than any Excluded Swap
Obligation) and Hedging Liability, whether matured or unmatured, in accordance
with the terms of this Agreement.

 

Section 13.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice except as specifically provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.

 

Section 13.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 13 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 13 void or voidable under applicable Legal
Requirements, including, without limitation, fraudulent conveyance law.

 

Section 13.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document or any agreement relating to Hedging Liability (other than
any Excluded Swap Obligation) or Bank Product Obligations, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such obligor, all
such amounts (other than any Excluded Swap Obligation) otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

 - 114 - 

 

 

Section 13.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

 

Section 13.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

 

Section 13.10. Subordination. Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or any other Guarantor owing to
such Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Obligations, Hedging Liability
(other than any Excluded Swap Obligation) and Bank Product Obligations. During
the continuance of any Event of Default or Default under Sections 9.1 (a), (j)
or (k), subject to Section 13.4, any such indebtedness, obligation, or liability
of the Borrower or any other Guarantor owing to such Subordinated Creditor shall
be enforced and performance received by such Subordinated Creditor as trustee
for the benefit of the holders of the Obligations, Hedging Liability (other than
any Excluded Swap Obligation) and Bank Product Obligations and, upon the
acceleration of the Indebtedness under Section 9.2 or 9.3 hereof, the proceeds
thereof shall be paid over to the Administrative Agent for application to the
Obligations, Hedging Liability (other than any Excluded Swap Obligation) and
Bank Product Obligations (whether or not then due), but without reducing or
affecting in any manner the liability of such Guarantor under this Section 13.

 

Section 13.11. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by the Borrower and
each other Guarantor to honor all of its obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section as it
relates to such Borrower or other Guarantor, voidable under applicable Legal
Requirements relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with Section 13.3. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of the Borrower and each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

[Signature Pages to Follow]

 

 - 115 - 

 

 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

  “BORROWER”       American Finance Operating Partnership, L.P.,   a Delaware
limited partnership       By: American Finance Trust, Inc.,   its general
partner       By: /s/ Katie Kurtz     Name:  Katie Kurtz     Title:  Chief
Financial Officer

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

 

  “Administrative Agent and L/C Issuer”       BMO Harris Bank N.A., as L/C
Issuer and as Administrative Agent       By: /s/ Lloyd Baron         Name: Lloyd
Baron     Title: Director

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

 

  “Lenders”       BMO Harris Bank N.A., as a Lender       By: /s/ Lloyd
Baron          Name: Lloyd Baron     Title: Director

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

 

  Citizens Bank, National Association, as a Lender         By: /s/ Michelle
Dawson     Name: Michelle Dawson     Title:  Vice President

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

  SunTrust Bank, as a Lender         By: /s/ Lucienne Fisher     Name:  Lucienne
Fisher     Title: Director – Real Estate Corporate & Investment Banking

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

 

  SOCIÉTÉ GÉNÉRALE, as a Lender         By: /s/ John Hogan     Name: John Hogan
    Title: Director

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

 

  Comerica Bank, as a Lender         By: /s/ Charles Weddell     Name: Charles
Weddell     Title:  Vice President

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

 

  KeyBank, National Association, as a Lender       By: /s/ Sara Jo Smith    
Name: Sara Jo Smith     Title:  Vice President

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

  

  “Guarantors”           American Finance Trust, Inc.           By: /s/ Katie
Kurtz     Name: Katie Kurtz     Title: Chief Financial Officer           Genie
Acquisition, LLC             By: /s/ Michael Anderson     Name: Michael Anderson
    Title: Authorized Signatory           ARC CLORFL001, LLC     ARC CTCHRNC001,
LLC     ARC HCHARTX001, LLC     ARC NCCHRNC001, LLC     ARC NWNCHSC001, LLC    
ARC PSFKFKY001, LLC     ARC PTSCHIL001, LLC     ARC SRTULOK001, LLC     ARC
SSSDLLA001, LLC     ARC SWHOUTX001, LLC     ARC SWWCHOH001, LLC     ARC
SWWMGPA001, LLC     ARC TMMONPA001, LLC     ARC WEMPSMN001, LLC     ARC
WLHUMTX001, LLC             By: /s/ Michael Anderson     Name: Michael Anderson
    Title: Authorized Signatory

 

[Signature Page to Credit Agreement (American Finance Operating Partnership,
L.P.)]

 

 

 

 

Exhibit A

 

Notice of Payment Request

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of April 26, 2018, among
American Finance Operating Partnership, L.P., a Delaware limited partnership,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, Citizens Capital Markets and SunTrust Robinson Humphrey, Inc., as
Syndication Agents, and BMO Harris Bank N.A., as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement. [The Borrower has failed to
pay its Reimbursement Obligation in the amount of $                    . Your
Percentage of the unpaid Reimbursement Obligation is $                       ]
or [                                          has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of $
                   . Your Percentage of the returned Reimbursement Obligation is
$                         .]

 

  Very truly yours,       BMO Harris Bank N.A., as L/C Issuer           By    
Name       Title  

 

 

 

 

Exhibit B

 

Notice of Borrowing

 

Date:                               ,           

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders from time to
time party to the Credit Agreement, dated as of April 26, 2018 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
American Finance Operating Partnership, L.P., a Delaware limited partnership,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, Citizens Capital Markets and SunTrust Robinson Humphrey, Inc., as
Syndication Agents, and BMO Harris Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, American Finance Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), refers to the Credit Agreement, the terms
defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 1.6 of the Credit Agreement, of the
Borrowing specified below:

 

1.       The Business Day of the proposed Borrowing is              ,
              .

 

2.       The aggregate amount of the proposed Borrowing is
$                            .

 

3.       The Borrowing is being advanced under the Revolving Credit.

 

4.       The Borrowing is to be comprised of $                      of [Base
Rate] [Eurodollar] Loans.

 

[5. The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be              months.]

 

The undersigned hereby certifies, in his or her capacity as a Responsible
Officer of the Borrower and not in any individual capacity, that the following
statements are true on the date hereof, and will be true on the date of the
proposed Borrowing, immediately before and immediately after giving effect
thereto and to the application of the proceeds therefrom:

 

(a)       the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct in all material respects
(where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as though made on and as of such date (except to the
extent the same expressly relate to an earlier date, in which case they shall be
true and correct in all material respects (where not already qualified by
materiality or Material Adverse Effect, otherwise in all respects) as of such
earlier date); and

 

 

 

 

(b)       no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

  American Finance Operating   Partnership, L.P., a Delaware limited partnership
        By: American Finance Trust, Inc., its general partner           By    
Name                          Title  

 

 - 2 - 

 

 

Exhibit C

 

Notice of Continuation/Conversion

 

Date:                           ,             

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders from time to
time party to the Credit Agreement dated as of April 26, 2018 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
American Finance Operating Partnership, L.P., a Delaware limited partnership,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, Citizens Capital Markets and SunTrust Robinson Humphrey, Inc., as
Syndication Agents, and BMO Harris Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, American Finance Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), refers to the Credit Agreement, the terms
defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 1.6 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

1.       The conversion/continuation Date is                       ,         .

 

2.       The aggregate amount of the [Base Rate Loans] [Eurodollar Loans with an
Interest Period ending on                       ,   20      ,] to be [converted]
[continued] is $                 .

 

3.       The Loans are to be [converted into] [continued as] [Eurodollar Loans
with an Interest Period of                      months] [Base Rate Loans].

 

The undersigned hereby certifies, in his or her capacity as a Responsible
Officer of the Borrower and not in any individual capacity, that the following
statements are true on the date hereof, and will be true on the proposed
conversion/continuation date, immediately before and immediately after giving
effect thereto and to the application of the proceeds therefrom:

 

(a)        the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct in all material respects
(where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as though made on and as of such date (except to the
extent the same expressly relate to an earlier date, in which case they shall be
true and correct in all material respects (where not already qualified by
materiality or Material Adverse Effect, otherwise in all respects) as of such
earlier date); and

 

 

 

 

(b)      no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 



  American Finance Operating   Partnership, L.P., a Delaware limited partnership
        By: American Finance Trust, Inc., its general partner           By    
Name                          Title  



 

 - 2 - 

 

 

Exhibit D-1

 

Revolving Note

 

U.S. $                                                          , 20        

 

FOR VALUE RECEIVED, the undersigned, American Finance Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
                    (the “Lender”) or its permitted assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of                      Dollars ($
                     ) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Credit Agreement dated as of April 26, 2018, among the Borrower, the
Guarantors party thereto, the Lenders party thereto, Citizens Capital Markets
and SunTrust Robinson Humphrey, Inc., as Syndication Agents, the L/C Issuer and
BMO Harris Bank N.A., as Administrative Agent (as extended, renewed, amended,
supplemented or restated from time to time, the “Credit Agreement”), and this
Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof. All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations law of the State of New York).

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.



 

  American Finance Operating   Partnership, L.P., a Delaware limited partnership
        By: American Finance Trust, Inc., its general partner           By    
Name                          Title  



  

 

 

 

Exhibit D-2

 

Swing Note

 

U.S. $                                                            , 20       

 

FOR VALUE RECEIVED, the undersigned, American Finance Operating Partnership,
L.P., a Delaware limited partnership (the “Borrower”), hereby promises to pay to
                                 (the “Lender”) or its registered assigns on the
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of the Administrative Agent in Chicago, Illinois (or such other location
as the Administrative Agent may designate to the Borrower), in immediately
available funds, the principal sum of                                  Dollars
($                 ) or, if less, the aggregate unpaid principal amount of all
Swing Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Swing Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.

 

This Swing Note (this “Note”) is the Swing Note referred to in the Credit
Agreement dated as of April 26, 2018, among the Borrower, the Guarantors party
thereto, the Lenders party thereto, Citizens Capital Markets and SunTrust
Robinson Humphrey, Inc., as Syndication Agents, the L/C Issuer and BMO Harris
Bank N.A., as Administrative Agent (as extended, renewed, amended, supplemented
or restated from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits and security provided for thereby
or referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations law of the State of New York).

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 



  American Finance Operating   Partnership, L.P., a Delaware limited partnership
        By: American Finance Trust, Inc., its general partner           By    
Name                          Title  

  

 

 

 

Exhibit E

 

Compliance Certificate

 

To:BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of April 26, 2018,
among American Finance Operating Partnership, L.P., a Delaware limited
partnership, as Borrower, the Guarantors signatory thereto, Citizens Capital
Markets and SunTrust Robinson Humphrey, Inc., as Syndication Agents, the
Administrative Agent and the Lenders party thereto (the “Credit Agreement”).
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, IN HIS OR HER CAPACITY AS A RESPONSIBLE
OFFICER OF THE BORROWER AND NOT IN ANY INDIVIDUAL CAPACITY, THAT:

 

1.       I am the duly elected                      of American Finance
Operating Partnership, L.P., a Delaware limited partnership.

 

2.       I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and the Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.       Except to the extent previously disclosed pursuant to the requirements
of Section 8.5(e) of the Credit Agreement, the examinations described in
paragraph 2 did not disclose, and I have no knowledge of, the existence of any
condition or the occurrence of any event which constitutes a Default or Event of
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Compliance Certificate, except as
set forth below.

 

4.       [The financial statements required by Section 8.5(c) of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete in all material respects as of the
date and for the periods covered thereby.]1

 

5.       The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 





 



1Only required to be included with respect to quarterly financial reports.

 

 

 

 

6.       The Schedule II hereto sets forth financial data and computations
evidencing the Borrower’s calculation of the Ownership Share of each Subsidiary
and Unconsolidated Affiliate, all of which data and computations are, to the
best of my knowledge, true, complete and correct and have been made in
accordance with the relevant Sections of the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

       

 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                day
of                                20     .

 



  American Finance Operating   Partnership, L.P., a Delaware limited partnership
        By: American Finance Trust, Inc., its general partner           By    
Name                          Title  

 

 - 2 - 

 

 

Exhibit F

 

Assignment and Acceptance

 

Dated _________________, ________

 

Reference is made to the Credit Agreement dated as of April 26, 2018 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among American Finance Operating Partnership, L.P., a Delaware
limited partnership, the Guarantors from time to time party thereto, the Lenders
and L/C Issuer party thereto, Citizens Capital Markets and SunTrust Robinson
Humphrey, Inc., as Syndication Agents, and BMO Harris Bank N.A., as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

_____________________________________ (the “Assignor”) and
__________________________ (the “Assignee”) agree as follows:

 

1.            The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Percentage of any outstanding L/C Obligations.

 

2.            The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3.            The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (c) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.

 

 

 

 

4.            As consideration for the assignment and sale contemplated in Annex
I hereof, the Assignee shall pay to the Assignor on the Effective Date in
Federal funds the amount agreed upon between them. It is understood that
commitment and/or letter of credit fees accrued to the Effective Date with
respect to the interest assigned hereby are for the account of the Assignor and
such fees accruing from and including the Effective Date are for the account of
the Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

5.            The effective date for this Assignment and Acceptance shall be
_______________ (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.

 

6.            Upon such acceptance and recording, as of the Effective Date, (i)
the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7.            Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

 - 2 - 

 

 

8.       This Assignment and Acceptance shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including Section
5-1401 and Section 5-1402 of the General Obligations law of the State of New
York).

 

  [Assignor Lender]         By       Name       Title         [Assignee Lender]
        By       Name       Title  

 

[Accepted and consented this

___ day of _______

 

American Finance Operating   Partnership, L.P., a Delaware limited partnership  
    By: American Finance Trust, Inc.,     its general Partner         By      
Name       Title ] 

 

Accepted and consented to by the Administrative   Agent, L/C Issuer, and Swing
Line Lender
this ___ day of _______       BMO Harris Bank N.A., as Administrative   Agent,
L/C Issuer and Swing Line Lender         By       Name       Title    

 

 - 3 - 

 

 

Annex I

to

Assignment and Acceptance

 

The Assignee hereby purchases and assumes from the Assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

Facility Assigned  Aggregate
Commitment/Loans
for All Lenders   Amount of
Commitment/Loans
Assigned   Percentage Assigned
of Commitment/Loans                Revolving Credit  $___________  
$___________    _____%

 

 

 

 

Exhibit G

 

Additional Guarantor Supplement

 

________________, _______

 

BMO Harris Bank N.A., as Administrative Agent for the Lenders named in the
Credit Agreement dated as of April 26, 2018, among American Finance Operating
Partnership, L.P., a Delaware limited partnership, as Borrower, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
Citizens Capital Markets and SunTrust Robinson Humphrey, Inc., as Syndication
Agents, and the Administrative Agent (the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that each of the representations and warranties set forth
in Section 6 of the Credit Agreement in respect of a Guarantor are true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as to the undersigned as of
the date hereof and the undersigned shall comply with and perform each of the
covenants and obligations set forth in, and to be bound in all respects by the
terms of, the Credit Agreement that are applicable to a Guarantor, including,
without limitation, the provisions of Sections 8 and 13 of the Credit Agreement
that are applicable to a Guarantor, in each case, to the same extent and with
the same force and effect as if the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York).

 

  Very truly yours,       [Name of Subsidiary Guarantor]         By       Name  
    Title  

 

 

 

 

Exhibit H

 

Commitment Amount Increase Request

 

________________, _______

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders party to the
Credit Agreement dated as of April 26, 2018 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among American Finance
Operating Partnership, L.P., a Delaware limited partnership, the Guarantors from
time to time party thereto, certain Lenders party thereto, Citizens Capital
Markets and SunTrust Robinson Humphrey, Inc., as Syndication Agents, and BMO
Harris Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, American Finance Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), hereby refers to the Credit Agreement and
requests that the Administrative Agent consent to an increase in the aggregate
Commitments (the “Commitment Amount Increase”), in accordance with Section 1.15
of the Credit Agreement, to be effected by [an increase in the Commitment of
[name of existing Lender] [the addition of [name of new Lender] (the “New
Lender”) as a Lender under the terms of the Credit Agreement]. Capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Credit Agreement.

 

After giving effect to such Commitment Amount Increase, the Commitment of the
[Lender] [New Lender] shall be $ _____________.

 

[Include paragraphs 1-4 for a New Lender]

 

1.             The New Lender hereby confirms that it has received a copy of the
Loan Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

 

 

 

 

2.             Except as otherwise provided in the Credit Agreement, effective
as of the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Lender” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.

 

3.             The New Lender shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

[4.           The New Lender has delivered, if appropriate, to the Borrower and
the Administrative Agent (or is delivering to the Borrower and the
Administrative Agent concurrently herewith) the tax forms referred to in Section
12.1 of the Credit Agreement.]*

 

This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the internal laws of the state
of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations law of the State of New York).

 

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with Section
1.15 of the Credit Agreement, but not in any case prior to
_______________________,          . It shall be a condition to the effectiveness
of the Commitment Amount Increase that all expenses referred to in Section 1.15
of the Credit Agreement shall have been paid.

 

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

 

*Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

 - 2 - 

 

 

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

  Very truly yours,       American Finance Operating Partnership, L.P., a
Delaware limited partnership         By: American Finance Trust, Inc., its    
general partner         By       Name       Title           [New or existing
Lender Increasing Commitments]         By       Name       Title  

 

The undersigned hereby consents on this day of _______________, _______ to the
above-requested Commitment Amount Increase.       BMO Harris Bank N.A., as
Administrative Agent         By           Name             Title           

 

 - 3 - 

 

 

Exhibit I

 

Available Amount Certificate

 

To: BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below  

 

Pursuant to the terms of the Credit Agreement dated as of April 26, 2018 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among American Finance Operating Partnership, L.P., a Delaware
limited partnership, the Guarantors from time to time party thereto, certain
Lenders party thereto, Citizens Capital Markets and SunTrust Robinson Humphrey,
Inc., as Syndication Agents, and BMO Harris Bank N.A., as Administrative Agent,
the undersigned hereby submits this Available Amount Certificate to you and
certifies, in his or her capacity as a Responsible Officer of the Borrower and
not in any individual capacity, to the best of his or her knowledge, that the
calculation of the Available Amount set forth below and on any Exhibits or
attachments to this Certificate is true, correct and complete as of the
Unencumbered Pool Determination Date set forth below. Capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.

 

[Signature Page Follows]

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ________ day of _____________20 .

 

  American Finance Operating
Partnership, L.P., a Delaware limited partnership         By: American Finance
Trust, Inc.,     its general partner         By       Name       Title  

 

 - 2 - 

 

 

Exhibit J-1

 

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of April 26, 2018 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among American Finance Operating Partnership, L.P., a Delaware
limited partnership, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Citizens Capital Markets and SunTrust Robinson
Humphrey, Inc., as Syndication Agents, and BMO Harris Bank N.A., as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

  [Name of Lender]         By:       Name:       Title:         Date:     ,
20[_]

 

 

 

 

Exhibit J-2

 

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of April 26, 2018 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among American Finance Operating Partnership, L.P., a Delaware
limited partnership, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Citizens Capital Markets and SunTrust Robinson
Humphrey, Inc., as Syndication Agents, and BMO Harris Bank N.A., as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

  [Name of Participant]         By:       Name:       Title:         Date:     ,
20[_]

 

 

 

 

Exhibit J-3

 

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of April 26, 2018 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among American Finance Operating Partnership, L.P., a Delaware
limited partnership, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Citizens Capital Markets and SunTrust Robinson
Humphrey, Inc., as Syndication Agents, and BMO Harris Bank N.A., as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

  [Name of Participant]         By:       Name:       Title:         Date:     ,
20[_]

 

 

 

 

Exhibit J-4

 

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of April 26, 2018 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among American Finance Operating Partnership, L.P., a Delaware
limited partnership, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Citizens Capital Markets and SunTrust Robinson
Humphrey, Inc., as Syndication Agents, and BMO Harris Bank N.A., as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any Note(s) evidencing such Revolving Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Revolving Loan(s) (as
well as any Note(s) evidencing such Revolving Loan(s)), (iii) with respect to
the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

  [Name of Lender]         By:       Name:       Title:         Date:     ,
20[_]

 

 

 

 

Schedule 1

 

Commitments

 

 

 

 

Schedule 1.1

 

Initial Unencumbered Pool Properties

 

 

 

 

Schedule 1.2

 

Existing Letters of Credit

 

 

 

 

Schedule 1.3

 

Permitted Liens

 

 

 

 

Schedule 6.2

 

Organizational Chart

 

 

 

 

Schedule 6.11

 

Litigation

 

 

 

 

Schedule 8.8

 

Investments

 

 

 